Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 1 of 101 Pageid#:
                                   2606




        Deposition of Janet Boller (JB Dep)
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 2 of 101 Pageid#:
                                   2607




                                  Deposition of:
                           Janet Boller , PsyD
                                August 12, 2020


                                In the Matter of:

                John Doe Vs. Washington & Lee
                          University




                            Veritext Legal Solutions
              888.777.6690 | cs-midatlantic@veritext.com | 215-241-1000
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 3 of 101 Pageid#:
                                   2608


                                                                         Page 1

                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF VIRGINIA
  1                      LYNCHBURG DIVISION
  2                             - - -
  3
  4       JOHN DOE,                            :
                                               :
  5                   Plaintiff,               :
                                               : No.     6:19-CV-00023
  6                   vs.                      :
                                               :
  7       WASHINGTON AND LEE                   :
          UNIVERSITY,                          :
  8                                            :
                      Defendant.               :
  9
                                      - - -
 10
                       Wednesday, August 12, 2020
 11
                                      - - -
 12
                       CONFIDENTIAL AND UNDER SEAL
 13
                                      - - -
 14
 15                 Oral deposition of JANET BOLLER, PsyD,
 16       taken remotely at the home of Janet Boller, 616
 17       South Main Street, Lexington, Virginia,
 18       commencing at 9:00 a.m., and stenographically
 19       recorded by Theresa F. Franco, a Court Reporter
 20       and Notary Public.
 21                            - - -
 22
                       VERITEXT LEGAL SOLUTIONS
 23                       MID-ATLANTIC REGION
                   1801 Market Street - Suite 1800
 24                Philadelphia, Pennsylvania 19103

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 4 of 101 Pageid#:
                                   2609
                                       ---
                                                              Page 2                                                        Page 4
      1   APPEARANCES: (Remotely via teleconference)                    1          EXHIBITS CONTINUED
      2     CONRAD O'BRIEN                                              2             ---
            By: ANDREW GALLINARO, ESQUIRE                               3 NUMBER            DESCRIPTION           PAGE
      3        PATRICIA HAMILL, ESQUIRE
                                                                        4 Exhibit-7 Document titled, Sexual     70
            1500 Market Street, Centre Square
      4     West Tower, Suite 3900
                                                                                Assault Prevention at W&L,
            Philadelphia, Pennsylvania 19102                            5       Board of Trustees, October
      5     215-864-9600                                                        7th, 2016
            agallinaro@conradobrien.com                                 6
      6     phamill@conradobrien.com                                      Exhibit-8 Sexual Assault Patterns and 73
            Representing the Plaintiff, John Doe                        7       Responses, Presentation to
      7                                                                         HSMB, September 2016,
      8                                                                 8       Janet Boller, PsyD
            MCGUIRE WOODS, LLP
                                                                        9 Exhibit-9 Email exchange between       120
      9     By: R. CRAIG WOOD, ESQUIRE
               MICAH SCHWARTZ, ESQUIRE                                          Dr. Boller and
     10     652 Jefferson Parkway, Suite 530                           10       on April 7th, 2017
            P.O. Box 1288                                              11 Exhibit-10 Letter Dr. Boller prepared 113
     11     Charlottesville, Virginia 22902                                     for
            434-977-2558                                               12
     12     cwood@mcguirewoods.com                                        Exhibit-11 The DSM5                137
            mschwartz@mcguirewoods.com                                 13
     13     Representing the Defendant, Washington and
                                                                          Exhibit-13 Summary of Dr. Boller's 183
            Lee University
     14
                                                                       14       interview with Ms. Kozak
     15                                                                         and Mr. Rodocker on
          ALSO PRESENT:                                                15       April 17, 2017
     16                                                                16 Exhibit-14 Interview summary of       205
            JENNIFER KIRKLAND - Representative of                               Dr. Boller by Mr. Rodocker
     17        Washington and Lee University                           17       and Ms. Kozak, 11/7/2014
            JANA SHEARER - In-house counsel for                        18              ---
     18        Washington and Lee University                           19
     19             ---
                                                                       20         REQUEST FOR DOCUMENTS
     20
     21                                                                21 PAGE LINE
     22                                                                22 114     19
     23                                                                23
     24                                                                24

                                                              Page 3                                                        Page 5
      1             INDEX                                               1                  ---
      2             ---
      3 Witness: JANET BOLLER, PSYD                    PAGE             2             THE COURT REPORTER: The attorneys
      4 By Mr. Gallinaro . . . . . . . . . . . . 6                      3       participating in this deposition
      5              ---
      6           EXHIBITS                                              4       acknowledge that I am not physically
      7              ---                                                5       present in the deposition room and that I
      8 NUMBER            DESCRIPTION                 PAGE
      9 Exhibit-1 Written Discovery response 28                         6       will be reporting this deposition
              to a request for what                                     7       remotely. They further acknowledge that,
     10       trainings are provided at
              the university                                            8       in lieu of an oath administered in person,
     11                                                                 9       I will administer the oath remotely. The
        Exhibit-2 Document titled, Sexual           38
     12       Misconduct at W&L, Awareness,
                                                                       10       parties and their counsel consent to this
              Resources and Response,                                  11       arrangement and waive any objections to
     13       Speak and One In Four,                                   12       this manner of reporting.
              fall 2011
     14                                                                13             Please indicate your agreement by
        Exhibit-3 Speech from Take Back the 39                         14       stating your name and your agreement on
     15       Night
     16 Exhibit-4 Speech from Take Back The 41                         15       the record.
              Night event, 2017/2018 year                              16             MR. GALLINARO: Andrew Gallinaro on
     17
        Exhibit-5 Speak Training sign-in           47                  17       behalf of Plaintiff, and I agree.
     18       sheet, dated 11/15/2015                                  18             MR. WOOD: Craig Wood on behalf of
     19 Exhibit-6 Document titled, Sexual           54
              Relationships at W&L,                                    19       the defendant, and we agree.
     20       How to Support Healthy Sexual                            20                  ---
              Relationships and How to
     21       Respond When Things Go Wrong,
                                                                       21             JANET BOLLER, PSYD, having been
              referred to as Peer Leader                               22       first remotely duly sworn pursuant to
     22       Training, Fall of 2016
     23
                                                                       23       agreement of counsel, was examined and
     24                                                                24       testified as follows:

                                                                                                                   2 (Pages 2 - 5)
                                               Veritext Legal Solutions
                             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 5 of 101 Pageid#:
                                    2610
                   JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                        Page 6                                                    Page 8
      1                  ---                                      1        A. Okay.
      2                EXAMINATION                                2        Q. Another thing that the court
      3                  ---                                      3   reporter can't take down, which I see you're
      4   BY MR. GALLINARO:                                       4   doing now, is nodding the head and statements
      5        Q. Good morning, Dr. Boller. How are               5   like "uh-huh" and "uh-uh" are difficult for the
      6   you?                                                    6   court reporter to capture. So when you answer
      7        A. Good morning. How are you?                      7   my questions, I would appreciate it if you
      8        Q. Good, thank you. I want to start                8   could make your responses verbal.
      9   by just saying thank you for participating              9        A. I will do my best. Yes.
     10   virtually here today. I know these are unusual         10        Q. If anything that I ask you isn't
     11   times, and we're all doing the best we can, and        11   clear to you or you don't understand the
     12   I appreciate you making yourself available.            12   question that I've asked, just let me know and
     13        A. Sure.                                          13   I'll do my best to rephrase it so that I'm sure
     14        Q. You should have received a package.            14   that you can understand it.
     15        A. I did.                                         15        A. Okay.
     16        Q. If you could open that so that you             16        Q. If you answer my question, I'll
     17   have the binder of things in there.                    17   assume that you've understood what I asked you.
     18        A. This is sealed in a few places.                18   Is that fair?
     19        Q. Top secret stuff here.                         19        A. Yes.
     20        A. Understandable. Yes. Okay. So                  20        Q. Okay. Is there any reason sitting
     21   there's a binder, yes.                                 21   here today, either medication or not feeling
     22        Q. Okay. If you just keep that handy.             22   well, that you would have any difficulty
     23   I'll be referring to it from time to time.             23   sitting for your deposition or concentrating?
     24        A. Okay. Great.                                   24        A. No.
                                                        Page 7                                                    Page 9
      1       Q. So just sort of by way of                        1       Q. Okay. Can you tell me if you've
      2   introduction, my name is Andrew Gallinaro. I            2   ever been deposed before?
      3   represent the plaintiff in this case. In this           3       A. Yes, I have.
      4   litigation he goes by the name John Doe, but I          4       Q. How many times?
      5   think you understand his name is                        5       A. This is either my fourth or my
      6   correct?                                                6   fifth.
      7       A. Correct.                                         7       Q. Okay. So it's old hat.
      8       Q. And you understand that you're here              8            What are the nature of the cases in
      9   today to provide deposition testimony in that           9   which you've been deposed?
     10   litigation?                                            10       A. I was deposed in -- I'm trying to
     11       A. Correct.                                        11   remember -- two cases where Washington and Lee
     12       Q. Just sort of some ground rules for              12   was a named party where I was not, that I, like
     13   the proceeding today. This is a question and           13   today, was providing some information about
     14   answer session. We have a court reporter here          14   maybe one of the involved parties. One case
     15   taking down everything that we say. As you             15   where a student, a Washington and Lee student's
     16   just heard, the testimony is under oath just as        16   family was involved but Washington and Lee was
     17   if we were in court. Because she's trying to           17   not a named party, but I was the therapist for
     18   write down everything that we both say, it's           18   the student involved, and so I was asked some
     19   important that we don't talk over each other           19   professional opinions about that. And I was
     20   because they can't type two things at the same         20   deposed for a case back when I was in graduate
     21   time. So I'll do my best to let you finish             21   school where I was part of a -- I don't know
     22   your responses before I ask my next question,          22   that it was technically a class action, but it
     23   and I'd ask you to wait for me to finish my            23   was that sort of a situation, where there was a
     24   question before you start your response.               24   group making a claim against the university

                                                                                                       3 (Pages 6 - 9)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 6 of 101 Pageid#:
                                    2611
                   JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 10                                                   Page 12
      1   for, again, I don't know that this is a               1       Q. Okay. I just want to ask some,
      2   technical legal term, but essentially a breach        2   sort of, background questions.
      3   of contract situation. That was about like 20         3       A. Okay.
      4   years ago.                                            4       Q. Are you -- are you the author of
      5       Q. Okay. The two cases involving                  5   any books or manuals?
      6   Washington and Lee, were those -- were those          6       A. No.
      7   cases involving claims of sexual assault?             7       Q. Have you authored any articles that
      8       A. One of them was. One of them was               8   have been published in any scientific journals?
      9   not.                                                  9       A. Not as a lead author. It's
     10       Q. What was the topic of the other               10   possible that I am a secondary author on
     11   one, just generally?                                 11   articles from many years ago, with researchers
     12       A. A student who had a suicide                   12   that I worked with back --
     13   attempt.                                             13       Q. Can you tell me, just generally,
     14       Q. And as best you can recall, when              14   what the nature of those articles were?
     15   was the -- when did you provide the deposition       15       A. Yes. What those would have been
     16   testimony in the sexual assault-related matter?      16   would have been related to either my mentor's
     17       A. I don't remember the year. I would            17   research in graduate school, which was related
     18   say it was something like 2015 or 2016, so five      18   to a scale that was used to measure people's
     19   years ago or so.                                     19   affect and cognitive processes in a general way
     20       Q. And then the suicide case?                    20   sort of detecting psychopathology, and then
     21       A. That was earlier this year.                   21   possibly also related to a Principal
     22       Q. And then you referred to another              22   Investigator's research at the Medical College
     23   case involving a Washington and Lee student but      23   of Wisconsin, who did AIDS intervention
     24   not in which the school was a party?                 24   research where we were interviewing couples and
                                                     Page 11                                                   Page 13
      1      A. Correct.                                  1         asking about safe sex practices.
      2      Q. Am I understanding you correct that       2             Q. And other than those two articles,
      3   he or she brought a claim against some third    3         are there any other articles that you can
      4   party in which they needed your testimony to    4         recall either participating in the drafting of
      5   support some aspect of their claim?             5         or in the research of?
      6      A. That's right.                             6             A. Not that I recall.
      7      Q. Okay. Okay. What have you done to 7                     Q. Same question, and it may be the
      8   prepare for your deposition today?              8         same answer, but any academic journals,
      9      A. I met with counsel who are present        9         articles?
     10   today on one occasion.                         10             A. Those -- those projects may have
     11      Q. Okay. About how long was that            11         been in academic journals. It's just been long
     12   meeting?                                       12         ago, and I don't remember.
     13      A. An hour and a half.                      13             Q. Okay. I know that you have given a
     14      Q. Anything else?                           14         number of presentations inside the Washington
     15      A. And I spoke to Mr. Wood for about        15         and Lee community. I want to put those aside
     16   ten minutes this morning.                      16         for the moment --
     17      Q. Did you, like, look through any of       17             A. Okay.
     18   the files or review any documents aside --     18             Q. -- and ask you if you've ever given
     19      A. I -- aside from what?                    19         any public presentations or speeches on Title
     20      Q. -- aside -- setting aside the            20         IX related matters outside Washington and Lee?
     21   meeting with the attorneys, have you done any 21              A. No.
     22   independent review of your files or documents? 22             Q. So, no, you haven't attended
     23      A. Only what they showed to me during 23               conferences or seminars of any organizations in
     24   the prep meeting.                              24         which you've presented material?

                                                                                                   4 (Pages 10 - 13)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 7 of 101 Pageid#:
                                    2612
                   JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 14                                                  Page 16
      1       A. Not where I've presented.                      1       A. I've heard of it.
      2       Q. And I'm sorry, I didn't ask this,              2       Q. Do you receive any emails or
      3   but going back to the articles, just to be            3   written materials from them as part of the
      4   clear, the two articles you described didn't          4   Listserv?
      5   have anything to do with sexual assault; did          5       A. I think -- sorry.
      6   they?                                                 6       Q. I'm sorry. I started to cut you
      7       A. Correct. No, they did not.                     7   off. I just clarified as part of the Listserv.
      8       Q. Now with regard to conferences and             8       A. Not currently.
      9   seminars, how about ones that you just attended       9       Q. Have you in the past?
     10   for your own education? Have you attended            10       A. Possibly, so.
     11   conferences or seminars that are relevant to         11       Q. The conferences that you attended,
     12   the Title IX issues of sexual assault on             12   did you attend those with other members of
     13   college campuses?                                    13   Washington and Lee?
     14       A. Yes.                                          14       A. At times I did. At times I was
     15       Q. Can you tell me what conferences              15   alone.
     16   you've attended?                                     16       Q. Okay. For the one that you could
     17       A. I will do my best.                            17   recall was the Department of Criminal Justice
     18       Q. Sure.                                         18   for the State of Virginia, was that one that
     19       A. Which is going to be pretty vague             19   you attended with other members of W and L?
     20   because I don't remember dates or probably even      20       A. I believe so.
     21   titles, but I have attended -- I'm not even          21       Q. Who attended that, as best you can
     22   sure I could give you a number without looking       22   recall?
     23   back at my continuing education file. But I've       23       A. I believe Jan Kauffman may have
     24   attended several, three, maybe four, related to      24   attended that conference with me.
                                                     Page 15                                                  Page 17
      1   trauma or, you know, sexual assault or that     1            Q. Okay. Who's that?
      2   field.                                          2            A. She is the Director of Health
      3       Q. Do you remember the names of any of 3              Promotion at Washington and Lee.
      4   the organizations that put on those programs?   4            Q. Okay. Anybody else that you can
      5       A. One was the -- I might get it, not       5         recall, either that conference or any other
      6   exactly, the title right, but like, the         6         conference?
      7   Department of Criminal Justice Services for the 7            A. Any other conference?
      8   Commonwealth of Virginia.                       8            Q. Yeah.
      9       Q. Okay. Any others that you can            9            A. I attended a workshop or conference
     10   recall?                                        10         with Rallie Snowden, and she is --
     11       A. I'm trying to think. I just don't       11            Q. Is that someone's name, I
     12   think I'm going to remember the actual -- the 12          apologize?
     13   names of the, you know, the actual conference 13             A. Yes. Rallie, R-A-L-L-I-E, for the
     14   or the group that sponsored it off the top of  14         reporter, Snowden.
     15   my head.                                       15            Q. Okay. And who's that?
     16       Q. Okay. Are you familiar with an          16            A. She is a Licensed Clinical Social
     17   organization called ATIXA?                     17         Worker in the Counseling Center at Washington
     18       A. Yes.                                    18         and Lee.
     19       Q. I know that they provide a number       19            Q. Have you ever attended any
     20   of trainings in that space. Have you ever      20         conferences with Lauren Kozak?
     21   attended one of theirs?                        21            A. Possibly one, but I don't remember
     22       A. I'm not sure.                           22         for certain.
     23       Q. Are you familiar with that              23            Q. Okay. Could you -- could you give
     24   organization?                                  24         me a, sort of a -- I don't need excruciating

                                                                                                 5 (Pages 14 - 17)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 8 of 101 Pageid#:
                                    2613
                   JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 18                                                   Page 20
      1   detail, but just a synopsis of your educational     1   so I guess that would have been about 2003
      2   history starting with college?                      2   to 2004.
      3      A. I attended Bennington College for             3       Q. And what was the nature of the work
      4   undergrad and majored in Childhood Development      4   that you did there?
      5   and Politics. And I attended Seton Hall             5       A. That was a clinic offering
      6   University for graduate school. I received a        6   intensive psychotherapy in an intensive
      7   Masters in Education, as well as a PsyD, a          7   outpatient program for adolescents and adults.
      8   P-S-Y-D, a doctoral degree in Clinical              8   I focused more on the adolescent program where
      9   Psychology.                                         9   we did groups and individual therapy and the
     10      Q. Any other -- I'm sorry, I heard an           10   treatment protocol that I primarily used was
     11   echo.                                              11   something called Dialectical Behavior Therapy
     12            Any other formal education at any         12   or DBT, which is designed to treat people who
     13   academic institution other than those two?         13   present with self-injurious behavior, suicidal
     14      A. Nope.                                        14   attempts or behavior with that kind of specific
     15      Q. Okay. Do you hold any licenses or            15   treatment protocol.
     16   certifications?                                    16       Q. And after the Two Brattle Center?
     17      A. I'm a Licensed Clinical                      17       A. I worked at the Judge Baker
     18   Psychologist.                                      18   Children's Center, part of their Manville
     19      Q. And who is that through?                     19   School, which was also in Boston, and I
     20      A. The Commonwealth of Virginia.                20   worked --
     21      Q. Okay. Would you -- would you give            21       Q. What was the nature --
     22   me your employment history since finishing grad    22       A. I'm sorry?
     23   school?                                            23       Q. What was the nature of that work?
     24      A. I will do my best.                           24       A. I was a, you know, served as one
                                                   Page 19                                                   Page 21
      1       Q. Yep.                                         1   of, I can't remember how many, you know ten to
      2       A. I worked for the Medical College of          2   12 members of the counseling team. All of the
      3   Wisconsin at their Center for Aids Intervention     3   children -- it was a therapeutic school for
      4   Research in Milwaukee, Wisconsin, as I was          4   children with behavioral and emotional
      5   finishing grad school and upon finishing. I         5   disabilities. And all of the kids in the
      6   worked there for about two years, I believe. I      6   program had a therapist, so I was one of the
      7   then --                                             7   therapists providing clinical services to the
      8       Q. I'm sorry to interrupt you --                8   students.
      9       A. Yeah, sorry.                                 9       Q. Okay. And after that position,
     10       Q. If you can recall the years as              10   what came next?
     11   you're telling me these different positions, it    11       A. Then we moved to Lexington,
     12   would be helpful, but I understand it's not        12   Virginia, and I had a private practice in
     13   always the easiest thing to remember, but just     13   Lexington for two to three years.
     14   the best you can.                                  14       Q. And roughly what year was that?
     15       A. Okay. Early 2000s, like maybe 2001          15       A. 2007 to about 2010.
     16   to 2003.                                           16       Q. Okay. And was there any particular
     17       Q. Okay.                                       17   focus or specialty of your private practice?
     18       A. I then -- shall I continue?                 18       A. It was fairly general, although I
     19       Q. Yes, please.                                19   was one of the local people who did see
     20       A. Then I moved to Boston,                     20   children and adolescents, but I wouldn't say it
     21   Massachusetts, and I worked at a small private     21   was my specialty.
     22   clinic called Two, as in the number, Brattle       22       Q. Okay. And then from there, did you
     23   Center, which was a clinic where I did my post     23   join W and L?
     24   doctoral fellowship. And that was for a year,      24       A. Yes.

                                                                                                6 (Pages 18 - 21)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 9 of 101 Pageid#:
                                    2614
                   JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 22                                                 Page 24
      1      Q. Okay. And what has your -- have          1            A. Again, I've attended conferences
      2   you always been in the same position or have   2        that have been hosted by some of those
      3   you had different roles within the university  3        organizations, and I have donated money to
      4   since being employed?                          4        Project Horizon, which is a local
      5      A. I've held the same position.             5        shelter/hotline service.
      6      Q. And that's as a clinical                 6            Q. When you said you attended
      7   psychologist in the Student Health Counseling 7         conferences hosted by those organizations, do
      8   Center?                                        8        you recall what they were?
      9      A. In the University Counseling             9            A. No. I'm referring back to what we
     10   Center, correct.                              10        were talking about before where I'm just not
     11      Q. Okay. Okay. And that's been             11        recalling specifically, but I think some of
     12   since, roughly, 2010?                         12        them could have been hosted by organizations
     13      A. Yes.                                    13        that, sort of, support that issue in general.
     14      Q. Thank you for that.                     14            Q. Okay. Other than attending those
     15      A. Sure.                                   15        trainings or conferences or seminars, however
     16      Q. Had any of the prior positions up       16        we're referring to them, but those
     17   until the time you were employed by W&L, had 17         organizations that deal with Title IX issues,
     18   any of them had any particular focus in the   18        is there any other way in which you stay up to
     19   areas of trauma or sexual assault?            19        date or educate yourself on issues related to
     20      A. Not a particular focus, no.             20        sexual assault in a campus setting?
     21      Q. Are you -- are you associated with      21            A. Reading, reading articles, reading
     22   any nonprofits or charities?                  22        books.
     23      A. I suppose. What do you mean by          23            Q. Can you tell me what articles and
     24   associated with?                              24        books you've read, as best you can recall?
                                                   Page 23                                                 Page 25
      1      Q. I guess I'll start with, do you               1       A. Probably not. You know, Bessel van
      2   have any -- are you in any leadership position      2   der Kolk's The Body Keeps The Score, is a
      3   of any charity or nonprofit organization?           3   really, sort of, well-known text related to
      4      A. Not currently. I guess I'm                    4   trauma. I've read that. I've read something
      5   technically on the board of our local soccer        5   called Trauma Stewardship. What's the other
      6   club.                                               6   man's name? I don't remember that author.
      7      Q. Okay.                                         7   There's someone named Peter Levine who writes
      8      A. But we only meet once a year.                 8   about trauma, whose work I've read. And then
      9      Q. And hopefully they have nothing to            9   articles, there's just no way I can remember.
     10   do with trauma or sexual assault.                  10       Q. Okay. Do you feel that through
     11      A. They do not.                                 11   that activity that you're keeping yourself up
     12      Q. Have you ever -- have you been in a          12   to date on, sort of, the general state of
     13   leadership role of any nonprofit or charitable     13   knowledge in that sphere in the scientific
     14   organizations in the past that dealt with those    14   community?
     15   issues?                                            15       A. I believe so.
     16      A. Not that dealt with those issues,            16       Q. I'd like to turn now to the
     17   no.                                                17   training that you provide.
     18      Q. Are you a member of any nonprofit            18       A. Okay.
     19   or charitable organizations that deal with         19       Q. We had -- well, let me start with,
     20   those issues?                                      20   how did you -- I understand from reviewing
     21      A. Not a member, no.                            21   documents and certain Discovery responses in
     22      Q. Do you have any association at all           22   this case, that you've provided a number of
     23   with any organizations that deal with those        23   trainings to a number of different groups on
     24   issues?                                            24   campus.

                                                                                               7 (Pages 22 - 25)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 10 of 101 Pageid#:
                                     2615
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 26                                                    Page 28
       1           How did you first become involved        1       this particular topic, which is sexual assault?
       2   in providing training to the W&L community? 2                 A. Correct.
       3      A. I'm not sure that I recall just            3            Q. There is, if you open your binder
       4   other than when I was hired it was part of the   4       to tab one.
       5   job as I understood it, as it was explained to   5            A. Okay.
       6   me, that I provide presentations on, you know, 6                         ---
       7   as a member of the counseling team, on various 7                   (Whereupon the document was marked,
       8   topics. And I've done that really since the      8            for identification purposes, as
       9   beginning.                                       9            Exhibit-1.)
      10      Q. Okay. So do other members of that         10                       ---
      11   counseling center do similar trainings that you 11       BY MR. GALLINARO:
      12   do?                                             12            Q. I want to just see if we can, sort
      13      A. When you say similar, what do you         13       of, have a common understanding of how many
      14   mean?                                           14       trainings you've provided and what the topics
      15      Q. Well, let's just start more               15       were. The university, in tab one, had
      16   general. Are other members of that office       16       responded to written Discovery requests that we
      17   expected to perform training of any kind within 17       had asked for that asked for, you know, what
      18   the W&L community?                              18       are all the trainings that are provided at the
      19      A. Yes.                                      19       university. So a number of them are in this
      20      Q. And yours seem to have a particular 20             tab one that refer to you. And I just want to
      21   focus on sexual assault; would you agree with 21         tick through them with you and see if you think
      22   that?                                           22       it's a complete list or there's more that we
      23      A. Probably more of the trainings I do       23       need to talk about.
      24   are related to that topic, yes.                 24            A. Okay.
                                                     Page 27                                                    Page 29
       1       Q. Are there any other members of the            1       Q. So the first one appears on page 1,
       2   office that provide that kind of training on         2   August 14th, 2012. It is Bringing in the
       3   that topic?                                          3   Bystander training, and it's training that you
       4       A. Some of them have probably helped             4   provided at least to Jason Rodocker.
       5   with some of those efforts, but none of them         5            Do you see that?
       6   probably provide it to the extent that I do.         6       A. I do.
       7       Q. Okay. And who in the office has               7       Q. Okay. Without, you know, just give
       8   helped you with those efforts?                       8   me sort of like the couple-sentence synopsis of
       9       A. Again, Rallie Snowden, the name I             9   what Bringing in the Bystander training is?
      10   mentioned earlier, has done some of the             10       A. Bringing in the Bystander is a
      11   prevention programming that we offer. I'm           11   program that we don't specifically use by that
      12   trying to think. A counselor who used to work       12   name any longer, but at the time it was our --
      13   there who no longer works there was also            13   our bystander intervention training, which is
      14   involved with some of those programs. Her name      14   our primary prevention program for preventing
      15   is Beth Curry. She's no longer a part of the        15   sexual misconduct.
      16   university, and I don't recall if she was at        16       Q. And I'm not sure if the list of who
      17   the time of the case we're talking about today.     17   attended is complete. I suspect it's not.
      18   And I don't recall if the others have, you          18   Would that be something that you would have
      19   know, been involved in any of the trainings or      19   provided to multiple people?
      20   presentations related to this specific topic or     20       A. Yes.
      21   not.                                                21       Q. Okay. The next training appears on
      22       Q. Okay. So if I'm understanding you            22   page 6, and that's the one dated November 4th.
      23   correct, out of the topics that others may          23   It's a Safe Space training?
      24   present, you're the one that does the most with     24       A. Yep.
                                                                                                   8 (Pages 26 - 29)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 11 of 101 Pageid#:
                                     2616
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 30                                                   Page 32
       1       Q. You and the individual you                     1   understand your description of the training
       2   identified before, Rallie Snowden, presented          2   involved, sort of, how the Title IX process
       3   training to at least Lauren Kozak and Jason           3   works. If you could, sort of, break down for
       4   Rodocker; is that correct?                            4   me who takes responsibility for what, as it
       5       A. Yes. Again, very likely to have                5   appears you and Lauren co-trained that program.
       6   been more people than just the two of them.           6       A. Right. So I would not have been
       7       Q. Okay. And what, again, just a                  7   involved in the Title IX process part of it.
       8   brief synopsis of what Safe Space training is?        8   Lauren Kozak has always presented on policy,
       9       A. Safe Space training at Washington              9   process, and answering any questions about that
      10   and Lee is related to, as it says, offering          10   or explaining those -- or explaining that to
      11   support for the lesbian, gay, bisexual,              11   whatever body of people, whether that's
      12   transgender, queer community. Really just            12   students or other members of the community in
      13   providing, again, support, awareness,                13   some way.
      14   information about how to -- how to work with         14           And my role in those trainings,
      15   people in the LGBTQ community in the most            15   although I don't recall this one specifically,
      16   supportive way.                                      16   but in those types of trainings, my role would
      17       Q. The next training appears on page             17   be to kind of talk about what would be typical
      18   9, and that's the one dated October 7th, 2015?       18   for someone who had experienced sexual
      19       A. Okay.                                         19   misconduct, so what -- how they might present.
      20       Q. And it's Hearing Advisor training?            20   What might be -- what that, a person in that
      21       A. Okay.                                         21   situation, might be going through so that
      22       Q. And you see that you and Lauren               22   someone like a hearing advisor could be as
      23   Kozak provided that training?                        23   sensitive as possible to the issues.
      24       A. I see that.                                   24       Q. Okay. The next one appears on page
                                                      Page 31                                                   Page 33
       1        Q. Okay. Can you tell me what Hearing            1   13. That's an August 30th, 2016 Harassment and
       2   Advisor training entails?                             2   Sexual Misconduct Board Training that you
       3        A. To the best of my ability, this is            3   presented with a number of other folks at the
       4   something we haven't done in a long time. I           4   university.
       5   think the nature of that may have changed. I          5       A. I'm sorry, what page are we on? I
       6   have not been involved with that for some time.       6   don't see my name on this page.
       7   The best of my ability or recollection is that,       7       Q. I'm sorry, 14.
       8   hearing advisors are students who are trained         8       A. Sorry, I'm on the wrong page.
       9   in order to assist other students who may be          9   Okay. Yes, I see that now.
      10   going through a hearing process of some kind on      10       Q. Okay. What is the nature of that
      11   campus. That could be our honor violation            11   training?
      12   hearing process or the sexual misconduct             12       A. So, again, to the best of my
      13   process, or the conduct process, to the best of      13   recollection, this training was to this board,
      14   my knowledge. And hearing advisors are               14   the HSMB Board, at least some of those names
      15   students who are trained to just sort of serve       15   are listed here in the column. There could
      16   as a support resource for students who are           16   have been more. I suspect that there were
      17   facing or have been involved with any of those       17   more. And my role would have been similar to
      18   hearing bodies. Does that make sense?                18   what I just described with the hearing
      19        Q. Yeah. You see a reference there to           19   advisors, where I'm sort of talking about,
      20   Student B, who is a hearing advisor to Ms. Roe.      20   clinically, what someone who may have
      21   I'll represent to you, Ms. Roe refers to             21   experienced sexual misconduct would be going
      22             Do you have any idea who Student B is?     22   through, what they would be experiencing in
      23        A. No idea.                                     23   order for people to, sort of, really have an
      24        Q. What's -- break down for me, I               24   awareness and an understanding of what that's

                                                                                                   9 (Pages 30 - 33)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 12 of 101 Pageid#:
                                     2617
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 34                                                   Page 36
       1   like, what we know about trauma, what we know         1   weeks before, two weeks before, on August 30th,
       2   about those experiences for the awareness of          2   2016?
       3   people who would be hearing from students in          3       A. I would assume that as well.
       4   that situation.                                       4       Q. Okay. So those are the ones that
       5       Q. Okay. If you turn to the next                  5   are listed in the University's Discovery
       6   page, there's a September 2nd training.               6   Responses. I'm going to show you a few more,
       7       A. Okay.                                          7   but I wanted to see if any others stood out in
       8       Q. This is Bystander Intervention                 8   your mind as relevant trainings you've provided
       9   Training for Facilitators?                            9   on this topic that we didn't already cover.
      10       A. Mm-hmm.                                       10       A. I mean, I can think of a few. As
      11       Q. Tell me what the nature of that               11   you noted earlier, that this is a topic that I
      12   training is.                                         12   offer a lot of presentations on. I'm sure
      13       A. So this would have been similar to            13   there's no way I could remember them all, but I
      14   what we talked about earlier with the Bringing       14   do know that each year, I offer a presentation
      15   In The Bystander. It may have been around this       15   to groups, including the peer counselors.
      16   time that we switched the actual name of the         16   That's a program of students who get trained in
      17   program, and we were doing a Bystander               17   lots of mental health issues to be able to
      18   Intervention Program that was no longer the          18   offer peer support, as well as our resident
      19   trademarked program called Bringing In The           19   advisors, our resident life students, RAs for
      20   Bystander, but basically the same idea where we      20   example. I usually offer a presentation to
      21   are training members of the community to -- in       21   both of those student groups at the beginning
      22   bystander skills and what it means to be able        22   of the fall term, like during our orientation
      23   to step in and speak up when you see something       23   period. So I would say that that is something
      24   that's concerning to you or something that           24   I've probably done most years since I've been
                                                      Page 35                                                   Page 37
       1   makes you uncomfortable.                              1   at Washington and Lee.
       2            So we would train -- that program            2            I've also, most years I think,
       3   is offered to all incoming first-year students        3   probably provided a presentation to a group
       4   every year, both undergraduate and law                4   called Speak, S-P-E-A-K, Speak -- it doesn't
       5   students, so that's a lot of people. And we           5   stand for anything -- who are self-selected
       6   offer that program in groups of about 20. So          6   members who are interested in this topic of
       7   that means many, many programs are happening to       7   campus sexual misconduct. And I usually speak
       8   reach, you know, the entire population of both        8   to them about some of the issues and offering
       9   of those -- those first-year students. So we          9   support. That's sort of one of the roles that
      10   recruit other members of the community to offer      10   they play. All of these students, actually the
      11   that program, and so I, along with Jan               11   idea is that they, as peers, may be the first
      12   Kauffman, who's listed here, would train the         12   people to hear from one of their, another
      13   facilitators to deliver the program. And then        13   student that they've experienced something. So
      14   all of us would go out and offer a couple of         14   for them to be receiving that kind of
      15   programs to the students directly.                   15   information, just to have them be as informed
      16            So this says it was a training for          16   as possible to be able to offer the most, you
      17   those facilitators.                                  17   know, sort of, support that they can to someone
      18       Q. And then on page 16, dated                    18   who's maybe disclosed this to them. So that
      19   September 13, 2016, there's another                  19   would be another group that I've offered
      20   Harassment/Sexual Misconduct Board Training          20   similar training to that I've done, again,
      21   that you were a part of.                             21   probably most years.
      22       A. Yes.                                          22            I'm not recalling anything else off
      23       Q. And I assume that's the same                  23   the top of my head, but I feel as though it's
      24   program that you would have provided a few           24   possible that I have done others as well.

                                                                                                  10 (Pages 34 - 37)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 13 of 101 Pageid#:
                                     2618
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                       Page 38                                                   Page 40
       1       Q. Okay. I'll take -- I'm sorry. I                 1   BY MR. GALLINARO:
       2   keep hearing an echo and think someone's               2        Q. There's a written presentation here
       3   objecting. Sorry.                                      3   that I assume is yours, but maybe take a look
       4            I'll take you through some more.              4   at it and just let me know if I'm correct.
       5       A. Okay.                                           5        A. Yes. You're correct. This is
       6       Q. So if you'll turn to tab two.                   6   mine. This was a speech.
       7       A. Okay.                                           7        Q. Okay. And am I correct that the
       8                   ---                                    8   TBTN stands for Take Back The Night?
       9            (Whereupon the document was marked,           9        A. Correct.
      10       for identification purposes, as                   10        Q. And what is that?
      11       Exhibit-2.)                                       11        A. Take Back The Night is a national,
      12                   ---                                   12   sort of, vigil or rally that many college
      13   BY MR. GALLINARO:                                     13   campuses and many communities offer. I don't
      14       Q. I think you referenced this one                14   believe there's a set date. I think they're
      15   already.                                              15   often in the spring, but I don't know that for
      16       A. Yes.                                           16   sure. But it's been around for decades, where
      17       Q. There's a document here that is                17   it's, again, sort of a vigil, a gathering of
      18   titled, Sexual Misconduct at W&L, Awareness,          18   support for people who have experienced sexual
      19   Resources and Response, Speak and One In Four,        19   assault in some way.
      20   fall 2011. Do you see that?                           20            And Washington and Lee has done
      21       A. I do.                                          21   that, again, I would say most years since I've
      22       Q. And is that the training you were              22   been a member of the Washington and Lee
      23   just describing that you provide every year,          23   community. This is something that Speak, the
      24   did you say?                                          24   student group that I referred to, would have
                                                       Page 39                                                   Page 41
       1       A. I said most years. I recall doing               1   helped sponsor.
       2   it most years. I can't say for sure that it            2       Q. Other than being a speaker at those
       3   has been every single year.                            3   events, are you otherwise involved with the
       4       Q. Okay.                                           4   Take Back The Night organization?
       5       A. But that is an example of what I'm              5       A. I'm not always a speaker at that
       6   talking about that I would have provided to            6   event. I have done it a few occasions when
       7   that group called Speak, yes.                          7   asked, but, no, I wouldn't really say that I've
       8       Q. And what's One In Four?                         8   been involved in, sort of, the planning of
       9       A. That was a -- that was a program, a             9   that. I've attended sometimes, and sometimes I
      10   similar program to Speak, but for men. So             10   have not.
      11   Speak was a program for women who were                11       Q. Okay. You'll see on the first page
      12   interested in this topic, and One in Four was         12   of this speech, in the third paragraph, you had
      13   the program for men who were interested in this       13   mentioned that you had no personal story. And
      14   topic. I don't remember when, but One In Four         14   you were referring to sexual assault; is that
      15   was, sort of, dissolved and Speak Now includes        15   correct?
      16   any gender individual who's interested in the         16       A. Correct.
      17   topic.                                                17       Q. And then if you'll turn to tab
      18       Q. Okay. If you'll turn to tab three.             18   four, please.
      19       A. Okay.                                          19       A. Yes.
      20                  ---                                    20                  ---
      21            (Whereupon the document was marked,          21            (Whereupon the document was marked,
      22       for identification purposes, as                   22       for identification purposes, as
      23       Exhibit-3.)                                       23       Exhibit-4.)
      24                  ---                                    24                  ---
                                                                                                   11 (Pages 38 - 41)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 14 of 101 Pageid#:
                                     2619
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 42                                                    Page 44
       1   BY MR. GALLINARO:                                     1   someone making you feel uncomfortable,
       2       Q. Am I correct that this represents a            2   something like that?
       3   speech you gave at another Take Back The Night        3       A. Exactly. Right.
       4   event, this time in the 2017/2018 year? If            4       Q. And you feel that's something that
       5   you'll look at the third paragraph, I think it        5   every woman you know has experienced?
       6   reflects that.                                        6       A. Again, the people I know well have
       7       A. Yes. I see that. Correct.                      7   experienced something along those lines. I
       8       Q. Have you reviewed this document in             8   certainly can't speak for every woman to say
       9   preparation for your deposition?                      9   that every woman has experienced that, but
      10       A. No.                                           10   people I know have experienced something in
      11       Q. Do you recall giving this speech?             11   that category.
      12       A. Yes.                                          12       Q. You go on to tell a speech -- I'm
      13       Q. Okay. We saw in your 2013 speech              13   sorry, a story in your speech about the fact
      14   that you said you didn't have a story, and here      14   that when you first gave the speech you didn't
      15   you reference that, and you said, "It doesn't        15   recall or you didn't believe you had a Me Too
      16   sound believable to say I don't have my own Me       16   moment, and then you, on further reflection,
      17   Too moment. All of the women I know, and here        17   you do have one, and it involves an incident
      18   I am talking about my friends, peers and             18   with a 7th grade math teacher.
      19   colleagues, have one. Literally if I know them       19           Do you recall having those --
      20   well enough, they do."                               20       A. Yes.
      21            What are you referring to when you          21       Q. -- comments in this speech?
      22   say a "Me Too" moment?                               22       A. Yes.
      23       A. If you recall, that was the year              23       Q. What was it that occurred that
      24   of, sort of, the hashtag Me Too movement when        24   allowed you to remember that as a Me Too
                                                      Page 43                                                    Page 45
       1   many celebrity figures, including, sort of, the       1   incident that you hadn't recalled back in 2013?
       2   famous case with Harvey Weinstein, were facing        2       A. I'm looking back at this for one
       3   public accusations from mostly women who they         3   second.
       4   worked with in different capacities. You know,        4       Q. Sure.
       5   everything on the scale from, you know,               5       A. I don't see where it says that I
       6   harassment and degrading work environments to         6   didn't recall it. I didn't ever not remember
       7   sexual assault and rape. So I'm referring to          7   this math grade -- this seventh grade math
       8   that and saying that most women that I know,          8   teacher. I remember his name. I remember him
       9   myself included, have experienced at the              9   very well. It was just something that I think
      10   minimal, you know, some low-level harassing          10   came -- became relevant to me again in that
      11   type derogatory language at times in our lives.      11   year where people were talking about these
      12      Q. Okay. So --                                    12   kinds of experiences that so many women and
      13      A. So while I --                                  13   girls face in our culture. So nothing sort of
      14      Q. I'm sorry. I didn't mean to cut                14   made me recall something that I had previously
      15   you off.                                             15   not recalled; it just is something that was
      16      A. I was saying, so while I haven't               16   relevant at the time.
      17   experienced a sexual assault or a rape, that I       17       Q. Okay. And you referred to the
      18   have experienced the harassment that became          18   teacher by his name. Is there a particular
      19   much more, sort of, publicly discussed during        19   reason you did that?
      20   that Me Too year.                                    20       A. Because I remembered it.
      21      Q. Okay. So the reference to everyone             21       Q. Okay. If you could turn to tab
      22   you know having a Me Too story doesn't               22   five, please.
      23   necessarily mean something that rises to the         23       A. Okay. Yes.
      24   level of assault. It can include harassment or       24                  ---

                                                                                                  12 (Pages 42 - 45)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 15 of 101 Pageid#:
                                     2620
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 46                                                Page 48
       1             (Whereupon the document was marked,         1       A. I don't remember.
       2       for identification purposes, as                   2       Q. Okay. You said earlier that the
       3       Exhibit-5.)                                       3   organization Speak was merged with a different
       4                   ---                                   4   organization called One In Four?
       5   BY MR. GALLINARO:                                     5       A. Correct.
       6       Q. This is what appears to be a Speak             6       Q. What does -- what is that a
       7   Training sign-in sheet, dated 11/15/2015.             7   reference to?
       8       A. Okay. Yep.                                     8       A. That is a reference to the number
       9       Q. Your name there at the top as, I               9   of women who will experience a sexual assault
      10   assume, one of the presenters?                       10   from, you know, sort of the time they're adults
      11       A. Yes.                                          11   through their college-age years.
      12       Q. And we've discussed Speak already.            12       Q. Okay. And what is that -- is that
      13       A. Yes.                                          13   an understanding that you have, that that's --
      14       Q. And it's something you did -- you             14       A. I believe the current number is
      15   presented to most years but maybe not every          15   more like one in five. That's the number
      16   year; that's what you said?                          16   that's sort of the rate that I have quoted more
      17       A. That's the best of my recollection.           17   recently.
      18       Q. How is it that you're invited to do           18       Q. What's the source of that
      19   these trainings? Who invites you?                    19   information?
      20       A. So Jan Kauffman, who I had                    20       A. Oh, boy, I've seen that referenced
      21   mentioned before and whose name is also on this      21   in many places, you know, from -- I don't even
      22   list, I think is technically the advisor to          22   know that I could specifically say where, but
      23   that group. And so either she or the members         23   I've checked that statistic and was one of the
      24   of the steering committee of Speak themselves        24   people who did update it in recent years from
                                                      Page 47                                                Page 49
       1   have usually asked me to participate in the           1   one in four. Just like I said before, trying
       2   training or the presentation.                         2   to keep up with the current knowledge, whether
       3       Q. And you'll see that one of the                 3   that's from websites or articles on the -- you
       4   names listed the third line down is                   4   know, that I find from different organizations.
       5             Do you see that?                            5   But I don't think I could say specifically
       6       A. I do.                                          6   where.
       7       Q. Was she a member of the steering               7       Q. Okay. When you say you've seen
       8   committee?                                            8   references to it, are those articles referring
       9       A. I don't recall.                                9   to studies or have you read the studies
      10       Q. Do you recall interacting with her            10   themselves that establish that as a statistic?
      11   in any type of capacity on behalf of Speak?          11       A. A little bit of both.
      12       A. No.                                           12       Q. And what studies have you read that
      13       Q. Do you recall that she attended               13   establish that as a statistic?
      14   this training?                                       14       A. Again, I wouldn't be able to quote
      15       A. No.                                           15   a specific name or a study.
      16       Q. Did you have any -- any                       16       Q. Okay.
      17   relationship with her at all before you had --       17       A. This would have been years ago for
      18   she had seen you in the counseling center for        18   a lot of these things.
      19   the assault that -- or the alleged assault that      19       Q. Are you aware of any criticism of
      20   brings us here today?                                20   the methodology or the data underlying those
      21       A. No.                                           21   statistics?
      22       Q. Would you have -- did you recognize           22       A. I'm aware that criticism and
      23   her when she came in or was she just completely      23   skepticism exists.
      24   unfamiliar to you?                                   24       Q. And what criticism are you aware
                                                                                                13 (Pages 46 - 49)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 16 of 101 Pageid#:
                                     2621
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 50                                                 Page 52
       1   of?                                             1    recall, has it -- have you updated it or has it
       2       A. Again, I wouldn't know a specific        2    evolved?
       3   name or article that is disputing it, but you   3        A. So I'm looking back at this tab
       4   know, people doubting that that number is as    4    two, with that particular presentation
       5   high as it is, people doubting, sort of, the    5    from 2011, and some -- there are some, like,
       6   definitions that may have been used or people's 6    statistics that are provided. There are some
       7   ability to recall.                              7    definitions that are provided. I believe the
       8       Q. Or the participation rate of the         8    most current versions of this presentation I've
       9   students?                                       9    given don't include those things. Some of the
      10       A. Possibly so. Sure.                      10    common reactions that a person may experience
      11       Q. Have you seen, I believe there's        11    if they had, you know, experienced a sexual
      12   a -- one of the more common sources of that    12    assault or some type of misconduct, that would
      13   statistic is, I think it's an organization     13    be -- I think that all looks very similar. I
      14   called AAU. I might be getting it wrong. Does 14     think that's roughly the same as what I do now
      15   that sound familiar to you? AAU, like Campus 15      or most recently. What to do, how to be a
      16   Climate Survey or something like that.         16    support, a lot of that looks like that would be
      17       A. I've heard of the Campus Climate        17    very similar, if not the same, as what I say
      18   Survey. I'm not sure what AAU stands for or 18       now. And I believe, you know, resources would
      19   not but...                                     19    be the same or, if not, just updated to reflect
      20       Q. Maybe I'm misremembering.               20    anything new that's come about in terms of
      21       A. Yes.                                    21    organizations that can provide support and
      22       Q. But there's, in one of the years        22    resources.
      23   that Campus Climate, I believe, survey came 23                And I think I talk a little bit now
      24   out, there was an executive summary that       24    in a way that I didn't back in 2011 about sort
                                                   Page 51                                                 Page 53
       1   cautioned against using it to support            1   of holding a high standard of behavior for
       2   one-in-four or one-in-five statistics and        2   ourselves in our community in terms of what we
       3   criticized the media for doing so. Are you       3   expect from ourselves with how we treat one
       4   familiar with that or do you recall reading      4   another. That doesn't look like it's in this
       5   anything like that?                              5   version.
       6       A. I don't recall that.                      6       Q. Okay. Do you keep in your files
       7       Q. The training that we're looking at        7   the various versions of the presentations that
       8   here on Exhibit-5, do you recall what this       8   you provide?
       9   training would have entailed?                    9       A. Sometimes I probably override them
      10       A. Not specifically this one. What I        10   if I'm making minor updates, just sort of save
      11   had described earlier about the Speak trainings 11   it as a new document with minor changes, and
      12   in general is what I would guess this one       12   sometimes I probably have the old versions. I
      13   included, but I couldn't say specifically how   13   don't -- I don't purposely do one or the other.
      14   this one may have been slightly different than 14        Q. In this case, were you asked to
      15   others or not.                                  15   gather and provide to either university counsel
      16       Q. Has the Speak training that you've       16   or a law firm representing the university your
      17   provided, has it evolved over time, or is it    17   materials that relate to the trainings you've
      18   more or less consistent with what we saw in the 18   provided?
      19   tab that we looked at earlier, which I believe  19       A. Yes.
      20   was tab two?                                    20       Q. And did you undertake to do so
      21       A. I would say, in general, it's the        21   thoroughly?
      22   same, but at the same time I would say it has 22         A. Yes.
      23   evolved a little bit.                           23       Q. So if you had a training, you would
      24       Q. Okay. In what ways, if you can           24   have provided it to counsel?

                                                                                             14 (Pages 50 - 53)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 17 of 101 Pageid#:
                                     2622
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 54                                                    Page 56
       1     A.     Yes. Absolutely.                            1   you know, someone who's knowledgeable, who
       2     Q.     If you could turn to tab six.               2   lives in, especially with first years, but also
       3     A.     Okay.                                       3   with the upper division students.
       4                 ---                                    4      Q. Do you know whether any of the
       5           (Whereupon the document was marked,          5   parties in the underlying proceeding were
       6      for identification purposes, as                   6   either peer counselors or part of the RA staff
       7      Exhibit-6.)                                       7   that you were just referring to?
       8                 ---                                    8      A. So the parties, meaning             or
       9   BY MR. GALLINARO:                                    9
      10      Q. This is a document titled, Sexual             10       Q. Yeah.
      11   Relationships at W&L, how to Support Healthy        11       A. I don't believe          was in either
      12   Sexual Relationships and How to Respond When        12   of those groups. I don't know about
      13   Things Go Wrong, and it's referred to as Peer       13       Q. Do you know whether their advisors
      14   Leader Training, Fall of 2016. Do you see           14   were?
      15   that?                                               15       A. I have no idea.
      16      A. I do.                                         16       Q. How often have you participated in
      17      Q. What is peer leader training?                 17   this kind of a training, peer leader trainings?
      18      A. So that would refer to the peer               18       A. I would say probably most years, if
      19   counselors or the Residence Life staff, any of      19   not every year, that I've been at Washington
      20   those peer groups who have leadership roles.        20   and Lee.
      21      Q. And just remind me again, are                 21       Q. And who asks you to do that?
      22   those -- are those students or are those --         22       A. Kirk Luder. He is a psychiatrist
      23      A. Yes. Both of those groups would be            23   and member of the University Counseling Center.
      24   student groups.                                     24       Q. And is this a training that you do?
                                                     Page 55                                                    Page 57
       1       Q. And, again, what is their -- what             1   I only see your name listed on the program. Is
       2   organizations are they part of that makes them       2   this a training that you do on your own or do
       3   a peer leader?                                       3   other members of the counseling center assist?
       4       A. Okay. So one is the peer counselor            4       A. This particular presentation I have
       5   program, and that is a group of students who         5   always done alone.
       6   are selected by one of the other counselors in       6       Q. If you turn to page 759, there's
       7   the counseling center to be trained. They            7   numbers in the bottom right hand of the --
       8   receive hours and hours, like a week long of         8       A. Oh, I see.
       9   training, at least, on recognizing and               9       Q. And there's, if you could turn to
      10   responding to different forms of stress that a      10   759.
      11   peer might present to them with. They're sort       11       A. Yes. Okay.
      12   of like on the front lines of being peer            12       Q. All right. I'm getting there
      13   support. So they get trained in all sorts of        13   myself.
      14   mental health issues provided by different          14            You describe in this page and the
      15   members of the counseling center. And, you          15   following page common reactions to sexual
      16   know, one of the topics that they get -- you        16   assault violence; do you see that?
      17   know, hear presentations on is related to this      17       A. I do.
      18   topic that you see here.                            18       Q. Where did you obtain this
      19            The other group that I'm referring         19   information or what was your source to develop
      20   to as peer leaders are the Residence Life           20   this list of common reactions?
      21   staff, so resident advisors, community advisors     21       A. Probably no particular source, as
      22   who are employees of the university who, you        22   in not like one single source, rather a, sort
      23   know, serve in the housing -- in residents --       23   of, culmination of information that come from
      24   residential housing as, you know, support and,      24   literature or diagnostic material related to
                                                                                                  15 (Pages 54 - 57)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 18 of 101 Pageid#:
                                     2623
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 58                                                  Page 60
       1   trauma or experiencing any type of traumatic,         1   would probably not remember any specific names.
       2   you know -- any type of traumatic situation.          2       Q. I'm sorry, there are window washers
       3   So it would have been culled probably from            3   outside my window that just got started.
       4   multiple sources and from my own clinical, sort       4           Are you familiar with any of
       5   of, experience and judgment of working with           5   Rebecca Campbell's work?
       6   people who have experienced, you know, trauma         6       A. No.
       7   or abuse in multiple forms.                           7       Q. Have you heard of someone with the
       8       Q. Understanding that it's an                     8   last name Bennett?
       9   amalgamation of various sources, are there            9       A. Not sure.
      10   any -- are there any specific sources that you       10       Q. Other than the names you've already
      11   could identify that would have contributed to        11   given me, are there any other researchers or
      12   your understanding of this issue?                    12   authorities that you can think of that have
      13       A. I mean in terms of diagnosis and              13   most informed your understanding of the issue
      14   assessment in a formal way, I would say the          14   of sexual violence and trauma?
      15   Diagnostic and Statistical Manual for Mental         15       A. I don't think by a specific name,
      16   Disorders, know as the DSM, in different             16   no.
      17   versions of that that have been published            17       Q. Okay.
      18   through the years, different updates. So in          18           MR. GALLINARO: Can I go off the
      19   terms of like a symptomatic kind of, you know,       19       record for one minute?
      20   assessment list, that would be -- that would be      20                 ---
      21   one. And then, again, I think the others would       21           (A short recess was taken.)
      22   be harder to pinpoint a specific source other        22                 ---
      23   than both my clinical experience, as well as,        23   BY MR. GALLINARO:
      24   you know, many, many sort of different writings      24       Q. When we left off from the break, we
                                                      Page 59                                                  Page 61
       1   on trauma reactions and, you know, anxiety and        1   were discussing the peer leader training
       2   dealing with, sort of, troubling experiences          2   written materials that you presented in the
       3   that people have.                                     3   fall of 2016.
       4       Q. Would you say there's any                      4       A. Correct.
       5   particular research or authority in this field        5       Q. Could you turn to, excuse me,
       6   that has most informed your understanding of          6   page -- in the bottom right-hand corner, page
       7   trauma?                                               7   757?
       8       A. Again, maybe Bessel van der Kolk is            8       A. Sure. Okay. Yes, I have that.
       9   considered an expert in the field, as a name,         9       Q. This references something we had
      10   you know, if there's like a particular name.         10   been discussing previously, the statistics
      11       Q. I didn't spell that before, but the           11   concerning the number of women who will
      12   court reporter would probably need that one.         12   experience some form of sexual assault in
      13   So if you could --                                   13   college. Here you state that one in five
      14       A. Okay. I will do my best. The                  14   college women have been the victims of rape or
      15   first name is Bessel, B-E-S-S-E-L, and the last      15   attempted rape.
      16   name is Van Der Kolk, V-A-N-D-E-R-K-O-L-K.           16            Do you believe that that's an
      17       Q. Any other authorities that you can            17   accurate statistic?
      18   think of that have informed your understanding       18       A. Again, that seems to be the
      19   of the trauma and impact of sexual violence?         19   statistic that I have found and that my
      20       A. Again, I think I mentioned this               20   colleague Jan Kauffman, who I've mentioned
      21   name earlier, Peter Levine is someone,               21   before, who is the advisor to Speak and works
      22   L-E-V-I-N-E, as someone that I recall that I've      22   with me on some of these -- in these roles and
      23   read some of his work on trauma. And I've            23   this programming, have found in multiple
      24   heard speakers as well, but that's where I           24   sources. So I have trusted that as a -- as
                                                                                                 16 (Pages 58 - 61)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 19 of 101 Pageid#:
                                     2624
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 62                                                 Page 64
       1   stated, that I have shared with students in      1   this Exhibit-6.
       2   these type of presentations they've done, based 2        A. Okay.
       3   on the sources of where I found it.              3       Q. And this is a slide that -- with
       4       Q. I've seen other references to, in         4   the heading, "What To Do"?
       5   some of your presentations, to One In Four or 5          A. Yes.
       6   One In Five but with regard to sexual assault.   6       Q. And it sets forth, my understanding
       7   Is there a distinction in your mind between      7   is it sets forth the things you should do if
       8   rape or attempted rape and sexual assault?       8   someone tells you they've been sexually
       9       A. Is there a distinction in my mind,        9   assaulted; is that correct?
      10   that's your question?                           10       A. Yes, some suggestions for how to
      11       Q. Yes.                                     11   respond when someone has disclosed that to you.
      12       A. You know, certainly rape has a           12       Q. Do you observe these practices in
      13   specific legal definition or a policy           13   your role as a university counselor?
      14   definition that I know can vary from location 14         A. Yes.
      15   to location. But I believe that has a specific  15       Q. Okay. And that includes the first
      16   definition. And I would say that sexual         16   one on the slide that says, "believe the
      17   assault is more of a broad term that could      17   person"?
      18   encompass, you know, a variety of behaviors or 18        A. Yes.
      19   misconduct. Does that answer your question? 19           Q. And then there's a note at the
      20       Q. It does. So I guess my question          20   bottom that references that that's the single
      21   is, is the statistics that you typically review 21   most important thing you can do; is that
      22   and rely upon in providing these presentations, 22   correct?
      23   is it that one in five women will experience    23       A. Yes.
      24   the broader definition of sexual assault, which 24       Q. Okay. Is there any circumstance
                                                   Page 63                                                 Page 65
       1   could be as broadly defined as an unwanted      1    that you can think of where it would not be
       2   attempted kiss or is it rape as you've put in   2    appropriate to believe the person who is
       3   here?                                           3    reporting to you that they've been assaulted?
       4       A. I would say that it's not -- it's        4       A. In my role?
       5   not specific to the legal definition of rape.   5       Q. Yeah, as a counselor.
       6   I would say that it's more broad.               6       A. In my role as a counselor, I
       7       Q. Okay. So setting aside the legal         7    believe the truth that people bring to me in
       8   definition of rape, if you are using the word   8    counseling, on any topic, not just sexual
       9   rape, are you equating that with any type of    9    assault. That is where I have to meet them
      10   sexual assault?                                10    with that story that they're telling me with
      11       A. No.                                     11    that information that they provide. So I think
      12       Q. So do you stand by this statistic       12    my stance is to believe what the truth is as
      13   that one in five women will experience rape or 13    their truth, as they're telling it to me.
      14   attempted rape?                                14       Q. It's not your role to investigate
      15       A. I don't -- I don't recall us            15    whether what they're telling you is true or
      16   writing it that way. I'm not saying this is    16    not?
      17   incorrect, but I would have thought that that  17       A. Exactly.
      18   would more likely have been worded as rape or 18        Q. You have to take it at, sort of,
      19   sexual assault.                                19    face value for what they report to you as the
      20       Q. Okay. That's what -- I think I've       20    truth?
      21   seen it that way in other materials. That's    21       A. From the point of view of the story
      22   why I wanted to pass through it.               22    that they're telling me, yes, I would say that
      23       A. Okay.                                   23    that's true. There are other factors that I
      24       Q. If you could turn to page 761 of        24    may take into account in terms of what is being
                                                                                             17 (Pages 62 - 65)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 20 of 101 Pageid#:
                                     2625
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 66                                                   Page 68
       1   presented to me and whether that is consistent 1       example where someone might come at the
       2   with the things that they say, but as we said,   2     recommendation of someone else.
       3   I'm not an investigator and I'm not trying to    3          A. Okay.
       4   determine some sort of, you know, definition of 4           Q. So you only treat -- first of all,
       5   truth to an outsider, but rather working with    5     let me back up. Do you only treat students or
       6   the person clinically, you know, in a clinical   6     does your practice at W&L expand beyond the
       7   domain, who's come to me.                        7     student community?
       8       Q. Are there circumstances you could         8          A. We only offer counseling services
       9   think of where upon listening to someone         9     to students. That's correct.
      10   telling you their story, you would question     10          Q. Okay. So if a student came to you
      11   whether, you know, you should follow your sort 11      and said, you know, I'm involved in this
      12   of baseline rule, which is to believe them? I   12     litigation. It's a personal injury thing. My
      13   understand sometimes a doctor may have a        13     lawyer told me it would be helpful and make me
      14   concern that someone is, for example, drug      14     a more credible witness if I actually sought
      15   seeking, so they might be misreporting --       15     out some sort of treatment for what I'm
      16       A. Sure.                                    16     claiming. I'm here because my lawyer thinks
      17       Q. -- things. Are there circumstances       17     it'll help make me a more believable witness.
      18   like that that you've encountered as a          18     So could you just, like, check this box and say
      19   counselor?                                      19     that I came for treatment? Would that be a
      20       A. I'm trying to think. I would say         20     situation where you would have some skepticism
      21   that there are times when I think someone isn't 21     of whether the person legitimately needed
      22   telling me everything, that I think there's     22     treatment?
      23   more to, you know, a story that someone isn't 23            A. Yes.
      24   sharing. It would be rare for me to come up -- 24               MR. WOOD: Before you answer --
                                                   Page 67                                                   Page 69
       1   I'm not sure I can come up with an example of      1      Jana, before you answer, I object to the
       2   where I think someone has blatantly lied about     2      form of the question.
       3   something. And I think that I would partly         3           MR. GALLINARO: Sure.
       4   attribute that to the idea that people come        4   BY MR. GALLINARO:
       5   voluntarily to me in counseling. I don't do        5      Q. You can answer.
       6   mandated treatment. And so if someone is           6           MR. WOOD: You can answer.
       7   coming for help, they're coming for help or        7           THE WITNESS: Okay. Now I -- were
       8   support. If they don't tell me what is going       8      you asking if I would have skepticism
       9   on, what they've experienced, how they're          9      about at the voracity of their --
      10   feeling, if they're not truthful in that          10   BY MR. GALLINARO:
      11   telling, I don't understand how they would get    11      Q. Yeah.
      12   help from me.                                     12      A. I suppose, hypothetically, yes.
      13            So I think that that would probably      13      Q. So, in other words, could you
      14   partly explain why I think what they are          14   conceive of someone coming to see you with an
      15   telling me is largely true. Again, are there      15   ulterior motive to establish facts in their
      16   times I thought maybe they're not telling me      16   support if they were involved in an adversarial
      17   everything there is to be told? Possibly so.      17   proceeding?
      18   But I don't feel like people have come and        18           MR. WOOD: Object to the form.
      19   lied, and I think the reason is because they      19           THE WITNESS: Should I answer?
      20   have come out of their own volition, right, to    20           MR. WOOD: Yes.
      21   come get support or advice or treatment from      21           THE WITNESS: Again,
      22   me, and I'm not going to be able to do that       22      hypothetically, sure. I could conceive
      23   effectively if I don't know what's going on.      23      that that would be possible.
      24       Q. Let me give you a hypothetical             24
                                                                                               18 (Pages 66 - 69)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 21 of 101 Pageid#:
                                     2626
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                  Page 70                                                    Page 72
       1   BY MR. GALLINARO:                                 1   and 7, as well as two speeches at the Take Back
       2       Q. Could you turn for me to Exhibit-7?        2   The Night. And some of these presentations are
       3       A. Okay.                                      3   ones that you give more than once, correct?
       4                  ---                                4      A. Correct.
       5            (Whereupon the document was marked,      5      Q. So would you agree that you're
       6       for identification purposes, as               6   pretty active in this space at the W&L
       7       Exhibit-7.)                                   7   community?
       8                  ---                                8      A. Yes. I agree with that.
       9   BY MR. GALLINARO:                                 9      Q. Do you believe that you are -- are
      10       Q. This is a document that's titled,         10   you -- does the university consider you an
      11   Sexual Assault Prevention at W&L, Board of       11   authority on this topic?
      12   Trustees, October 7th, 2016, and your name, as   12           MR. WOOD: Object to the form.
      13   well as Jan Kauffman's name, is listed.          13           THE WITNESS: I don't know what you
      14            Do you see that?                        14      mean by the university.
      15       A. I do.                                     15   BY MR. GALLINARO:
      16       Q. And what is the nature of this            16      Q. Well, I guess given that you're
      17   training that you presented to the board of      17   invited to speak to the board of trustees and
      18   trustees?                                        18   present trainings at university functions and
      19       A. I don't know that I would say it          19   for groups on campus, you're understanding that
      20   was a training as much as just sort of a         20   you are asked to do that because you have
      21   presentation of -- I mean I'd have to look       21   expertise in this area?
      22   through it, but my recollection is that it was   22           MR. WOOD: Object to the form.
      23   more of a presentation on the nature of the      23           THE WITNESS: Go ahead and answer,
      24   programming and our approach to this topic.      24      Craig?
                                                  Page 71                                                    Page 73
       1       Q. Okay. And who do you recall                1            MR. WOOD: Yes.
       2   invited you to present to the board of            2            THE WITNESS: That's good. I
       3   trustees?                                         3       believe I would -- I believe it's true
       4       A. I believe it was Dean Sidney Evans.        4       that there are at least some people,
       5       Q. Have you done any other                    5       probably including Sidney Evans, who
       6   presentations to the board?                       6       regard me to be among the people who have
       7       A. I think I did one other time, but I        7       some special interest in training and
       8   don't -- yes, I did one other time present to     8       authority on this topic.
       9   the board.                                        9   BY MR. GALLINARO:
      10       Q. When was that?                            10       Q. In other words, they didn't pick
      11       A. I don't remember the year, and it         11   you out of a hat. You were chosen to do these
      12   was on a different topic.                        12   trainings because of your practice and your
      13       Q. What was the topic, if you can            13   research and your knowledge; is that correct?
      14   recall?                                          14       A. Right.
      15       A. It was on our diversity and               15            MR. WOOD: Object to the form.
      16   inclusion efforts at Washington and Lee.         16            You can answer.
      17       Q. So unrelated to sexual assault?           17            THE WITNESS: Correct.
      18       A. Yes.                                      18                  ---
      19       Q. We've now been through a number of        19            (Whereupon the document was marked,
      20   trainings. We started with the six that were     20       for identification purposes, as
      21   listed on Exhibit-1.                             21       Exhibit-8.)
      22       A. Okay.                                     22                  ---
      23       Q. We reviewed training materials from       23   BY MR. GALLINARO:
      24   four other presentations in Exhibits 2, 5, 6     24       Q. I'd like to -- I'd like to turn now
                                                                                              19 (Pages 70 - 73)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 22 of 101 Pageid#:
                                     2627
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 74                                                   Page 76
       1   to Exhibit-8. And I just want to confirm that        1   than in this August and September training?
       2   this is the training, if I understand                2       A. I don't believe so.
       3   correctly, this is called, Sexual Assault            3       Q. Have you done any since then, like
       4   Patterns and Responses, Presentation to HSMB,        4   up until the present?
       5   September 2016, Janet Boller, PsyD. I'd like         5       A. I don't think so.
       6   to confirm that this is the training that we         6       Q. So you've only been asked to train
       7   saw back in Exhibit-1 that you presented on --       7   the board members of the HSMB on two occasions,
       8   in August as well as in September to the             8   as best you can recall?
       9   members of the Harassment and Sexual Misconduct      9       A. Correct.
      10   Board?                                              10       Q. Okay. So you would have had no
      11       A. Yes. I believe that this would be            11   reason to have updated any of this material
      12   that training that was referred to.                 12   since presenting it in 2016?
      13       Q. Okay. So though this one is dated            13       A. Yeah. Right. I don't think so.
      14   September, it would have been the same material     14       Q. If you were asked to present,
      15   presented in August?                                15   again, this type of training to the HSMB, is
      16       A. Probably so, yes.                            16   there anything that you think you would need to
      17       Q. You don't think you would have come          17   update in this training?
      18   up with a different slide deck for the --           18       A. I'm not sure that I would include
      19       A. Not in a month's time, no.                   19   this first slide after the introduction that's
      20       Q. Okay. Have you reviewed this                 20   titled, The Study of Perpetrators, on page 689
      21   document in preparation for your deposition?        21   at all.
      22       A. No.                                          22       Q. And why is that?
      23       Q. Are you generally familiar with              23       A. At the time, I believe that this
      24   what it contains? Do you recall giving this         24   work had been recently discredited, but David
                                                     Page 75                                                   Page 77
       1   presentation?                                        1   Lisak's name was fairly known in the field and
       2       A. I generally recall giving the                 2   was a name that I had used in the past. So I
       3   presentation. If you wanted me to say anything       3   was really making that distinction that this is
       4   that's in there, I would take a quick look           4   work that had been discredited. But now that
       5   through it.                                          5   actually feels so outdated to me, I don't think
       6       Q. Sure. Did you -- did you assemble             6   I would make reference to it at all.
       7   this material for these trainings in 2016            7       Q. Okay. Tell me as best you can
       8   specifically for this training, or is this           8   recall what it is that you present here when
       9   material that you've had from previous               9   you discuss A Study of Perpetrators by David
      10   trainings?                                          10   Lisak.
      11       A. I would say a little bit of both.            11       A. I would say essentially what is
      12   I think if I'm speaking to a specific group, I      12   written in the notes section on that same page,
      13   might tailer it a little bit, including a few       13   you know, that he did this survey of, you know,
      14   different or additional pieces, but there will      14   college men, and the way that, you know, others
      15   be some, like I can already see quickly             15   in a community, either wittingly or unwittingly
      16   flipping through, common reactions that you         16   sometimes camouflage a perpetrator's actions,
      17   would probably have seen, basically copied and      17   and that it sort of becomes sort of a
      18   pasted through a lot of my presentations. So I      18   community, kind of, problem. But again, this
      19   would say a little bit of both.                     19   was -- you know, this was work that was -- his
      20       Q. And I didn't recall seeing on the            20   methodology was discredited essentially.
      21   chart at least presentations to the HSMB            21       Q. And you reference that it's now
      22   members other than these two. Do you have any       22   discredited. Do you recall when it was
      23   understanding of whether you've given this          23   discredited?
      24   training to other members of the panel other        24       A. I don't.

                                                                                                 20 (Pages 74 - 77)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 23 of 101 Pageid#:
                                     2628
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                       Page 78                                               Page 80
       1       Q. Is there a particular reason you                1      Q. So what were you training them
       2   included it as the beginning of your                   2   about perpetrators? What information did you
       3   presentation to the HSMB, even though you were         3   convey?
       4   aware it had been discredited?                         4      A. Again, I wouldn't be able to recall
       5            MR. WOOD: Object to form.                     5   anything in particular that I said other than
       6            THE WITNESS: So my recollection of            6   what I see here on the notes that are on this
       7       why I put it in here was because, again,           7   page.
       8       as I mentioned a minute ago, I think that          8      Q. Okay. So you would have had a
       9       this was a name that had been, I believed          9   discussion with the panel members that there's,
      10       to have been sort of well known in the            10   according to the notes, a small percentage of
      11       field and could have been something even          11   men who are responsible for a high percentage
      12       that myself and others in -- at Washington        12   of rapes; is that correct?
      13       and Lee has used in other -- making               13           MR. WOOD: Object to form.
      14       reference to him in other presentations           14           You can answer.
      15       that we did. So I'm trying to be clear            15           THE WITNESS: You're asking if
      16       about that with work that had been cited          16      that's what I was saying about this work?
      17       in the past. Now, you know, we believe            17   BY MR. GALLINARO:
      18       some of this, it appears to have been             18      Q. Yeah. Well, that's what the notes
      19       discredited. So I think just being clear          19   say --
      20       about that.                                       20      A. Right.
      21   BY MR. GALLINARO:                                     21      Q. -- and you were saying you can't
      22       Q. Well, you wouldn't have trained the            22   remember beyond the notes, so is that an
      23   HSMB members before, so is there a reason you         23   accurate depiction then of what you would have
      24   felt you needed to address something that had         24   been presenting?
                                                       Page 79                                               Page 81
       1   been included in other training materials that         1       A. If that's what that says here, yes.
       2   you were recognizing was now discredited?              2   I didn't catch the exact part you were reading
       3            MR. WOOD: Object to form.                     3   from, but...
       4            THE WITNESS: I mean, I -- I really            4       Q. The following page, 690, if you
       5       can't say specifically. I just don't               5   could turn to that.
       6       recall what my -- what my thought process          6       A. Yes.
       7       was.                                               7       Q. You trained the panel members on
       8   BY MR. GALLINARO:                                      8   the effects of trauma; is that correct?
       9       Q. Were you presenting it to the panel             9       A. Yes.
      10   because, even though it was discredited, you          10       Q. I know we've discussed, sort of,
      11   felt it was still good or helpful information?        11   your understanding of trauma and what it's
      12       A. I don't recall.                                12   based upon. Is there any other research that
      13       Q. And the study that David Lisak                 13   we haven't already discussed that would have
      14   performed was a study of only male                    14   informed your preparation of the material in
      15   perpetrators, correct?                                15   this slide?
      16       A. Yes.                                           16       A. Not -- again, not by anyone's,
      17       Q. And did you, in presenting the                 17   like, particular name, but there were, you
      18   materials associated with this slide, did you         18   know, there are -- again, there are notes that
      19   train the hearing panel members on what are the       19   I would take from conferences or presentations
      20   characteristics of perpetrators? Is that              20   I attended with experts, again, whose names I
      21   something that you gleaned from this study?           21   don't remember, that possibly would have
      22       A. No, not necessarily. I didn't feel             22   informed this type of -- the type of
      23   that I was trying to train them on any                23   information that's on this, that's on this
      24   particular characteristics of perpetrators, no.       24   slide and in the notes here.
                                                                                                21 (Pages 78 - 81)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 24 of 101 Pageid#:
                                     2629
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 82                                                Page 84
       1       Q. Okay. If you look towards the                  1   you remember before, I asked you if you would
       2   bottom of the page, you have, again, some             2   have updated anything in the training. Is that
       3   notes. Is it your practice that where you             3   something you still would present if you were
       4   have, like, more information to present on a          4   including a training today?
       5   slide, you include notes on the bottom to help        5      A. These statements that you just read
       6   you through that slide?                               6   to me, would I include those in a training?
       7       A. Yeah. Those are really notes for               7      Q. Yes.
       8   myself. Not that I -- I don't read them word          8      A. In a training to a hearing board in
       9   for word, and I don't share them, you know,           9   particular or in general?
      10   necessarily with the audience. It's really           10      Q. Yeah, to a hearing board.
      11   just to help me remember what were some of the       11      A. I mean that's just hard to say
      12   things that I was going to be sharing.               12   since I haven't been asked to do that. I stand
      13       Q. So if we're seeing notes on a                 13   by those statements.
      14   slide, it's more likely that that's a slide          14      Q. Okay. And those statements, in the
      15   where you're spending a little bit more time?        15   context of a sexual misconduct proceeding,
      16            MR. WOOD: Object to form.                   16   those would only apply to the accuser, correct,
      17   BY MR. GALLINARO:                                    17   because the accuser is the only person that
      18       Q. Is that correct?                              18   could be the victim?
      19       A. I don't know that it means -- that            19           MR. WOOD: Object to the form.
      20   it refers to how much time I spent, just to          20           THE WITNESS: I mean I wouldn't --
      21   help me remember the different things I want to      21      I wouldn't know if the respondent in a
      22   say. Some slides that may be more self-evident       22      situation like that had also experienced
      23   of what needed to be discussed. I don't think        23      trauma. I mean that's certainly possible.
      24   it would refer to the amount of time.                24
                                                      Page 83                                                Page 85
       1       Q. The fifth note -- I guess I'll call            1   BY MR. GALLINARO:
       2   paragraph -- starts with the phrase "Trauma           2      Q. Well, in a case where there wasn't,
       3   victims, paren, not just sexual assault, will         3   sort of, competing, you know, cross claims,
       4   make statements that are incomplete and               4   where one student accused another of sexual
       5   inconsistent partly due to effects of trauma          5   assault, if we're going to be understanding
       6   itself."                                              6   your training about how to assess the two
       7       A. Yes. I see that.                               7   students' credibility, this would apply to the
       8       Q. "This can make us question                     8   accuser and not to the respondent, correct?
       9   credibility but should not."                          9      A. So I'm not training anyone in how
      10            Do you see that?                            10   to assess credibility. That's absolutely not
      11       A. I do.                                         11   my domain. Just to clarify that. But --
      12       Q. This is -- and this is part of the            12      Q. Why do you say that it could make
      13   training that you provide to the people who are      13   us question credibility but should not --
      14   going to adjudicate Title IX sexual misconduct       14            MR. WOOD: She didn't finish her
      15   cases?                                               15      answer, Andy. Let her finish her answer.
      16       A. I'm sorry, is that a -- did you ask           16            MR. GALLINARO: Okay. I'm sorry, I
      17   me a question?                                       17      didn't realize. Go ahead.
      18       Q. Yes. I'm just confirming that                 18            MR. WOOD: She was still talking.
      19   that's the --                                        19            THE WITNESS: I don't remember.
      20       A. Oh, confirming.                               20      Now I don't remember what -- you had --
      21       Q. -- information you're presenting to           21      you had sort of framed the question by
      22   adjudicators?                                        22      saying assessing or training on
      23       A. Yes. Confirming, yes.                         23      credibility, and you had asked me -- I
      24       Q. Is that something that you -- do              24      think there was a second part to that
                                                                                                22 (Pages 82 - 85)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 25 of 101 Pageid#:
                                     2630
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 86                                                   Page 88
       1       question.                                        1   something that actually happened to you than to
       2   BY MR. GALLINARO:                                    2   keep straight something that you made up?
       3       Q. Sure. We'll try to retread that               3            MR. WOOD: Object to the form.
       4   ground. You're providing a training here to          4            THE WITNESS: I mean, again, I'm
       5   adjudicators, and you're referencing a fact          5      not, sort of, an expert in that, but I
       6   about trauma that you believe would not --           6      would say that most people in a common
       7   should not affect someone's credibility.             7      sense way would agree with that.
       8            And my question to you was: In a            8   BY MR. GALLINARO:
       9   situation where there was not cross claims           9      Q. Okay. Do you agree with me that a
      10   between two students, where one student accused     10   more commonly understood method of determining
      11   another student of sexual assault, that this        11   whether someone is being truthful with you is
      12   training then, would only apply to the accuser      12   whether they claim to remember more details of
      13   because they're the ones who are potentially        13   an event later in time than they did closer in
      14   traumatized.                                        14   time to the evident?
      15       A. I see. Right. Okay. I agree with             15            MR. WOOD: Object to the form.
      16   that. I would say that, more or less, that if       16            THE WITNESS: I think I got tripped
      17   I'm talking about the trauma victims and that,      17      up on what you're saying which would be
      18   in the case that is being, you know, heard,         18      more credible if it was sooner or later.
      19   that if one of them is not claiming that and        19   BY MR. GALLINARO:
      20   the other is, that we're talking about the          20      Q. I'll give you a -- I'll give you a
      21   person who is. That's what I'm referring to.        21   hypothetical just to try to paint a clearer
      22       Q. Okay. And do you agree with me               22   picture. If you asked me what did I have for
      23   that more often than not in Title IX                23   breakfast this morning, and I said, you know, I
      24   proceedings, the accuser is a female?               24   can't -- honestly, that's weird, I can't
                                                     Page 87                                                   Page 89
       1            MR. WOOD: Object to the form.               1   remember. I don't remember what I had for
       2            THE WITNESS: You know, I am not             2   breakfast this morning. And then we were
       3      aware of all the claims that come before a        3   having a conversation next month, and you said,
       4      Title IX Hearing Board. The general data          4   do you remember what you had for breakfast on
       5      nationally would support that there are           5   August 12, and I said you know, strangely
       6      more women who experience this.                   6   enough, I do because it was such an incredible
       7   BY MR. GALLINARO:                                    7   breakfast. It was a monumental breakfast that
       8      Q. Okay. Would you agree with me                  8   I had. I never had any other breakfast like
       9   that -- let's sort of just step away from the        9   that breakfast. It was the best breakfast I
      10   Title IX setting and just --                        10   ever had. Wouldn't you question, well, you
      11      A. Okay.                                         11   didn't remember it that day and now you're
      12      Q. -- sort of, the common sense.                 12   saying it's this monumental event a month
      13   Would you agree with me that one of the more        13   later? Wouldn't you question whether that
      14   common sense or common understandings that          14   memory was accurate?
      15   people have if you're trying to assess              15       A. I would want to know --
      16   someone's credibility is whether they're able       16            MR. WOOD: Object to the form.
      17   to keep their stories straight?                     17            THE WITNESS: I would want to know,
      18            MR. WOOD: Object to the form.              18       yeah, what helped you remember it from the
      19            THE WITNESS: I would guess that            19       time -- you know, memory is this sort of
      20      most people would agree with that                20       thing that if you had remembered it later
      21      statement.                                       21       that day because of different triggers,
      22   BY MR. GALLINARO:                                   22       you know, different areas of the brain
      23      Q. And that's generally because, would           23       really will remember or resonate, you
      24   you agree, that it's easier to remember             24       know, with different things. If you

                                                                                                 23 (Pages 86 - 89)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 26 of 101 Pageid#:
                                     2631
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 90                                                   Page 92
       1      smelled something later and say, ah, yes,          1   earlier with the Department of Criminal Justice
       2      I remember that it was eggs. Now I                 2   Services where there were investigators, you
       3      remember that. A month later with no               3   know, detectives, people associated with the
       4      other sort of context that would have              4   law enforcement field and the job of
       5      helped you remember that, that doesn't             5   investigating, where they were talking about
       6      seem very credible.                                6   this becoming more of a standard, that close to
       7   BY MR. GALLINARO:                                     7   a traumatic event, that, for example, it was
       8      Q. Sure. So in most -- in most                     8   common practice to -- it was becoming more
       9   contexts, without some sort of the external           9   common practice to allow someone to have two
      10   assistance or triggering, you would agree with       10   sleep cycles before you would expect to have a
      11   me that people's memories don't generally            11   more complete version of their memory or of the
      12   improve over time; you usually remember less         12   situation.
      13   and less details of something over time?             13           So that's sort of what I'm
      14           MR. WOOD: Object to the form.                14   referring to that, initially, especially -- and
      15           THE WITNESS: Yeah. I'm not sure              15   I wouldn't be able to give exact time frames.
      16      that I would go that far to say that              16   That's not something I'm aware of or have read
      17      that's always true.                               17   anything recently on that, but that especially
      18   BY MR. GALLINARO:                                    18   close to the time of a trauma, that the way our
      19      Q. Just as a general matter, I'm not              19   memory is encoded and formed, how we remember
      20   saying always.                                       20   may be more in bits and pieces or particular to
      21           MR. WOOD: Object to the form.                21   like certain senses rather than others, like a
      22   BY MR. GALLINARO:                                    22   smell or like, you know, an image, rather than
      23      Q. You wouldn't agree with that as a              23   like a full narrative story, the way we, you
      24   general matter, our memories don't improve with      24   know, tend to expect things to be very
                                                      Page 91                                                   Page 93
       1   time?                                                 1   sequential with lots of detail, that that may
       2           MR. WOOD: Object to the form.                 2   not be true for someone who has experienced a
       3           THE WITNESS: I mean, I guess I                3   trauma. And that it's the trauma itself and
       4      just can't think of enough examples to say         4   the way that it affects the brain, the way that
       5      that definitively but, you know, possibly          5   it affects the formation of memory that would
       6      so.                                                6   be responsible for that.
       7   BY MR. GALLINARO:                                     7       Q. Okay. Sorry about the echo again.
       8      Q. Okay. And if you'll turn to page                8            Is that part of the information
       9   693. Let me know when you're there.                   9   that you provide as you're presenting these
      10      A. I am.                                          10   materials, that understanding of what an
      11      Q. There's a bullet point there where             11   evolving narrative of events could mean?
      12   you continue on with reactions of someone who's      12       A. I might have said something. I
      13   experienced trauma as an evolving narrative of       13   don't recall specifically, but what I just said
      14   events.                                              14   to you might have been the type of thing that I
      15      A. Yes.                                           15   would say to explain that bullet point.
      16      Q. I assume that means their                      16       Q. Okay. So when you're giving these
      17   description of what happened to them changes         17   kind of observations to the panel members that
      18   over time?                                           18   trauma victims can make incomplete and
      19      A. Yes. That refers to, typically,                19   inconsistent statements because of the trauma
      20   closer to the time of the event, not like            20   and that their story could evolve because of
      21   months down the road, and it has become              21   the trauma, is your intent in letting panel
      22   standard practice, or it is becoming, I should       22   members know that so that they will not employ
      23   say, with investigators. And this I remember         23   the kind of common sense approaches to how we
      24   coming up in that training you referred to           24   typically assess whether someone's being

                                                                                                  24 (Pages 90 - 93)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 27 of 101 Pageid#:
                                     2632
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                  Page 94                                                 Page 96
       1   truthful that you and I just discussed?         1   an indication that they're a victim of trauma?
       2       A. I'm certainly not asking them to         2           MR. WOOD: Object to the form.
       3   give way to common sense, definitely not, but 3             THE WITNESS: Again, I'm not sure
       4   rather to point out that someone who has        4      that I'm advising them. I don't know what
       5   experienced trauma, that's not -- that's not    5      they take from the presentations that I
       6   something most people in a common sense way 6          give. From a clinical perspective, I'm
       7   know about. I mean I don't think that the       7      letting them know that some degree of
       8   particularities that we know about trauma and 8        inconsistency in that someone has filled
       9   the way it affects people is common sense. So 9        in a gap later, would not necessarily mean
      10   I think it's to just sort of fill out that     10      that someone was being untruthful.
      11   picture. And to recognize that it wouldn't be 11    BY MR. GALLINARO:
      12   inconsistent, right, with how someone          12      Q. Well, when you say in your note
      13   presented, not to say that something happened 13    here, "This can make us question credibility,
      14   or didn't happen, but to say that it wouldn't  14   but should not," is that something you think
      15   be inconsistent if you saw these types of      15   you stated during the presentation?
      16   things.                                        16           MR. WOOD: Object to the form.
      17       Q. Right. So you want adjudicators to      17           THE WITNESS: I don't know that I
      18   understand that, although you might normally 18        read that. Again, I don't typically read
      19   question someone who is unable to keep their 19        from my notes. I'm someone who really
      20   stories straight, in an instance where someone 20      likes to look up and make eye contact.
      21   has been traumatized, that is not necessarily  21      Those are for me. I may or may not have
      22   an indicator that they're not being truthful?  22      said those words out loud, but I think
      23           MR. WOOD: Object to form.              23      that, yeah, it doesn't necessarily mean
      24           THE WITNESS: I don't think it's so     24      what the person said is not credible. I
                                                  Page 95                                                 Page 97
       1       much that they can't keep their story      1        think you have to take into account the
       2       straight, but that from the time they      2        whole picture and all of the other
       3       first said something until questions that  3        factors.
       4       may have been asked of them later in the   4    BY MR. GALLINARO:
       5       process, there could have been other       5        Q. So earlier when we were talking
       6       details that were filled in. So, yes, I    6    about how this would apply to accusers because
       7       suppose I'm letting the panel members know 7    they're the ones in the circumstance of being
       8       that from a clinical perspective, from     8    potentially traumatized. So would you agree
       9       someone who is the treatment provider,     9    with me that, in your training, adjudicators
      10       someone who diagnoses and assesses, that 10     are taught to evaluate inconsistency in
      11       that would not be inconsistent.           11    testimony differently depending on whether the
      12   BY MR. GALLINARO:                             12    person is an accuser or a respondent?
      13       Q. Well, there's statements that, you     13        A. I don't know how they're being
      14   know, I think as you were referring to, that  14    trained to evaluate those two different pieces
      15   someone would make that were incomplete but 15      of information. I mean, I don't know how -- I
      16   they filled in later, and then there's your   16    don't know what other training they receive on
      17   reference to inconsistent statements, which   17    what they would need from a respondent's point
      18   would mean they're saying something at one    18    of view. I'm really there as the person
      19   point that conflicts with something they said 19    talking, again clinically, what presentation
      20   at a different point.                         20    would look like for someone who may have
      21             So how is it that -- I mean, aren't 21    experienced a traumatic event.
      22   you advising the panel members that you       22        Q. All right. When you were -- when
      23   shouldn't hold it against someone if they're  23    you provided this training, it was -- you
      24   being inconsistent because that could just be 24    co-trained it with Lauren Kozak, correct?

                                                                                            25 (Pages 94 - 97)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 28 of 101 Pageid#:
                                     2633
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 98                                                  Page 100
       1       A. I think maybe -- did it say that on         1   I actually don't remember if I was present for
       2   the calendar that you showed me in Exhibit-1?      2   Lauren's portion.
       3   Her name is not on this presentation that I'm      3       Q. Did you work with Lauren at all at
       4   looking at here.                                   4   putting together a slide deck?
       5       Q. Yeah. It was in the, if you want            5       A. Not that I recall.
       6   to look back, it's page 14 of Exhibit-1 --         6       Q. If the content of this -- this
       7       A. Okay.                                       7   slide deck that we're looking at in Exhibit-8
       8       Q. -- as well as page 16 of                    8   was also in a slide deck of Lauren Kozak's for
       9   Exhibit-1 --                                       9   the same training, do you have any
      10       A. Okay. Yeah, okay. We --                    10   understanding as to how that would have
      11       Q. -- listed.                                 11   happened?
      12       A. So, okay. I don't know what                12       A. Oh. Then, okay, we probably shared
      13   your -- sorry. So now I'm not sure what your      13   it, but I don't -- I mean I just don't recall.
      14   question was. Her name isn't on the               14   I wouldn't have not shared with her, you know,
      15   presentation itself.                              15   the information that I was preparing or
      16       Q. Sure. Just that this is a                  16   planning to present. So I'm sure I shared it
      17   presentation that you provide during training     17   with her.
      18   that's being presented where others are also      18       Q. Do you recall whether you
      19   presenting information, correct?                  19   collaborated with her on what she would cover
      20       A. Correct, yes.                              20   and what you would cover in the training?
      21       Q. And one of those people was Lauren         21       A. I don't recall whether we
      22   Kozak?                                            22   collaborated. My recollection is that she
      23       A. Yes.                                       23   would have been one of the people inviting me
      24       Q. Are you present or are you invited         24   to do a presentation. And she may have, sort
                                                   Page 99                                                  Page 101
       1   into the room to provide your portion and then     1   of, then provided the scope for me of what she
       2   you're asked to leave the room when your           2   was, you know, why she was asking me to come,
       3   portion is done?                                   3   but I don't remember a collaboration, per se.
       4       A. Over the years in the different             4       Q. And you don't recall that her
       5   presentations I've done, I've done both. There     5   portion of the training included a discussion
       6   are times where I have a conflict and I can't      6   of how to assess credibility in general?
       7   stay, and I don't. There are times where I've      7            MR. WOOD: Object to the form.
       8   heard Lauren present. I honestly have no idea      8            THE WITNESS: I don't recall.
       9   if I was present that day for hers.                9   BY MR. GALLINARO:
      10       Q. I'm just talking about these two           10       Q. When you talk about the impact of
      11   trainings in particular, because these are the    11   trauma and how it can affect credibility, is it
      12   only two times you've ever trained the HSMB.      12   your position that if someone is inconsistent
      13       A. Right.                                     13   or they're demonstrating an evolving narrative
      14       Q. All right. Do you recall, in the           14   that that adds to their credibility because it
      15   only two times that you've trained the HSMB,      15   reflects that they are likely the victim of
      16   whether you were present for the entire           16   trauma, or are you suggesting that it just
      17   training or whether you only came in for your     17   shouldn't be a negative?
      18   portion and then left upon completing it?         18            MR. WOOD: Object to the form.
      19       A. I definitely wasn't present for the        19            THE WITNESS: I'm not saying it
      20   entire training. I feel like they were there      20       adds -- sorry. I'm not saying it adds to
      21   for a large part of the days and hours, and it    21       the credibility, no. I'm saying it just
      22   looked like even in the calendar you showed,      22       shouldn't be disregarded as -- it
      23   there were different presentations. So I was      23       shouldn't be disregarded.
      24   certainly not there for the entirety. And, no,    24

                                                                                             26 (Pages 98 - 101)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 29 of 101 Pageid#:
                                     2634
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 102                                                   Page 104
       1   BY MR. GALLINARO:                                    1   natural reactions when someone has been
       2       Q. Okay. So it shouldn't detract from            2   accused, especially if they feel wrongly
       3   someone's credibility?                               3   accused.
       4            MR. WOOD: Object to the form.               4       Q. Would you -- would you agree with
       5            THE WITNESS: That's -- that's what          5   me that it could be traumatic to be falsely
       6       I would say, that I wouldn't think that it       6   accused of rape?
       7       would detract from credibility.                  7            MR. WOOD: Object to the form.
       8   BY MR. GALLINARO:                                    8            THE WITNESS: On the surface, I
       9       Q. Does your training include anything           9       wouldn't necessarily believe that that
      10   of a similar nature with regard to respondents?     10       would classify as a trauma, just the
      11       A. Training I've received or training           11       accusation.
      12   I have provided?                                    12   BY MR. GALLINARO:
      13       Q. Training that you would provide.             13       Q. Okay. If someone -- if someone
      14   Do you address any kind of similar concepts,        14   were, and assume for me for purposes of these
      15   for example, on behaviors you might normally        15   questions that it is a false allegation, a
      16   think would make someone's story less credible      16   flagrantly false allegation against someone.
      17   but that, given the circumstance the person is      17       A. Okay. I'll assume that it's a
      18   in, we should not?                                  18   false allegation; that's what you're asking me
      19       A. Not exactly that. Although I think           19   to assume?
      20   I have been asked on occasion by -- I can't say     20       Q. Yes.
      21   that it was at this presentation to the Hearing     21       A. Okay.
      22   Board, right, but maybe from students, you          22       Q. If someone were falsely accused of
      23   know, how do you respond to a peer maybe who's      23   rape and then were going to be put through, you
      24   come and said that they have been accused, you      24   know, a proceeding to determine whether that
                                                    Page 103                                                   Page 105
       1   know, and how do you support that person? And        1   was true and there would be serious
       2   so I have answered questions about that. But I       2   consequences if it were, do you think that that
       3   wouldn't say that I've -- I don't recall being       3   would be traumatic for the person that was
       4   part of a discussion or a presentation               4   falsely accused?
       5   regarding credibility of someone who's been          5            MR. WOOD: Object to the form.
       6   accused.                                             6            THE WITNESS: It would be hard to
       7       Q. And if you'll look quickly at page            7       say. You know, that's a diagnose -- I
       8   694 of this slide deck in Exhibit-8, we see          8       mean, trauma can be used as a formal
       9   here a slide describing possible reactions of        9       diagnosis, right, in the form of Post
      10   the respondent. Could you read those?               10       Traumatic Stress Disorder, PTSD, or Acute
      11       A. Sure. "Scared, angry, confused,              11       Stress Disorder. So without, sort of,
      12   defensive, sad."                                    12       really knowing how all of that sort of
      13       Q. And there are no notes associated            13       played out for that particular person, I
      14   with this slide that discuss how any of that        14       wouldn't be in a position to say that it
      15   may impact on a respondent's credibility,           15       would be a diagnosis for sure. Is it
      16   correct?                                            16       possible that that whole experience felt
      17       A. Correct.                                     17       traumatic to an individual? Again,
      18       Q. Do you -- do you discuss that at             18       depending on all the particularities of
      19   all?                                                19       that, I would say I guess that's possible.
      20       A. Do I discuss what, the slide?                20   BY MR. GALLINARO:
      21       Q. Whether any of these reactions in            21       Q. But there's nothing in your
      22   any way bear upon credibility of a respondent.      22   training, at least that I can see, that would
      23       A. I don't recall discussing it in              23   address the possible impact of the trauma of
      24   terms of credibility, just that those would be      24   being falsely accused; am I correct?
                                                                                              27 (Pages 102 - 105)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 30 of 101 Pageid#:
                                     2635
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 106                                                   Page 108
       1            MR. WOOD: Object to the form.              1   BY MR. GALLINARO:
       2   BY MR. GALLINARO:                                   2      Q. Sure. Your training, according to
       3       Q. You just don't address that topic            3   this note, is that someone who is possibly a
       4   in your training?                                   4   perpetrator, may, nevertheless, still seem more
       5       A. I don't address that, correct.               5   clear and less ambiguous than the victim?
       6       Q. Back on page 690, the Exhibit-8.             6      A. I mean, yes, saying --
       7       A. Yes.                                         7            MR. WOOD: Object to the form.
       8       Q. The very last note says, "The                8            THE WITNESS: I'm saying that it
       9   perp's story may seem more clear and less           9      could be, given the above, right, given
      10   ambiguous possibly because it's true, dot, dot,    10       that some -- someone who's experienced
      11   dot." Why the trailing ellipsis at the end of      11       trauma may have incomplete information to
      12   that statement?                                    12       report based on the trauma itself and the
      13       A. Possibly because it's true. You             13       way the brain processes, et cetera, that
      14   know, I don't know anymore than that. I            14       we talked about before, it may in contrast
      15   wouldn't want to say that their story is more      15       seem like a respondent's story is more
      16   clear and less ambiguous because it's not true.    16       clear and sort of less ambiguous or more
      17   I don't know. It's possibly because it's true.     17       consistent. I'm not saying that that's
      18   That's one explanation for that. And, again,       18       always the case. I'm saying that may be
      19   I'm not really -- I wasn't really focusing the     19       true especially in contrast to the above.
      20   training on the experiences of the respondent.     20   BY MR. GALLINARO:
      21   That wasn't like the thrust of the                 21       Q. Okay. So just to sort of be clear
      22   presentation.                                      22   about the way that we're addressing how we
      23       Q. Do you refer to the respondent as a         23   evaluate accusers and respondents, according to
      24   perpetrator?                                       24   your training, accusers should be given a
                                                   Page 107                                                   Page 109
       1       A. Not in the presentation.                     1   little latitude for incomplete, inconsistent
       2       Q. So the note, you wouldn't have               2   and evolving stories, but respondents should be
       3   repeated the phrase "perp"?                         3   viewed with suspicion even if their stories are
       4       A. Very unlikely.                               4   more clear and less ambiguous?
       5       Q. Okay. And that would -- why would            5        A. I do not believe --
       6   that be? Why would it be unlikely that you          6             MR. WOOD: Object to the form.
       7   would have repeated that?                           7             THE WITNESS: I don't believe
       8       A. I'm usually pretty careful about             8        that's what I'm saying.
       9   how I'm going to characterize people. I think       9   BY MR. GALLINARO:
      10   even over time, I have removed words like          10        Q. Okay. Do you believe that the
      11   victim from my presentations and just talk         11   training we've been discussing about how trauma
      12   about what people experience, rather than like     12   impacts an accuser's ability to recall events,
      13   a label. And I don't think perpetrator is          13   things of that nature that we've just been
      14   usually -- implies a determination that I don't    14   discussing, do you believe that represents the
      15   know to be true. It's just not language that I     15   current understanding of trauma within your
      16   would typically use when I'm giving a              16   field?
      17   presentation or talking about it.                  17             MR. WOOD: Object to the form.
      18       Q. And someone who's potentially a             18             THE WITNESS: My most recent review
      19   perpetrator, it's your training that their         19        of, sort of, the field and the literature
      20   story, nevertheless, may seem more clear and       20        in that would say that this is largely
      21   less ambiguous than the victim's; is that          21        consistent currently.
      22   correct?                                           22   BY MR. GALLINARO:
      23           MR. WOOD: Object to the form.              23        Q. Any aspect of it that you feel is
      24           THE WITNESS: Can you repeat that?          24   not consistent?

                                                                                             28 (Pages 106 - 109)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 31 of 101 Pageid#:
                                     2636
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 110                                               Page 112
       1       A. I mean, again, I couldn't say                 1   people who are recognized as having --
       2   definitively. I have not looked at that              2      A. I see.
       3   research -- I don't remember when the last time      3      Q. -- expertise in that subject
       4   was. Nothing that is jumping out at me that I        4   matter.
       5   would say seems inconsistent.                        5      A. I'm sorry. Okay. So I was
       6            MR. GALLINARO: I'm going to change          6   referring just to sexual misconduct and all the
       7       topics now, and I think we've been going         7   presentations I do on that topic. Trauma
       8       for about another hour so good time for a        8   specifically, I suppose -- I guess -- I don't
       9       rest? Why don't we take about ten minutes        9   think I know of anyone else at the university
      10       this time?                                      10   who's been asked -- who works at the university
      11                  ---                                  11   who's been asked to speak on that.
      12            (A short recess was taken.)                12      Q. We discussed earlier that your
      13                  ---                                  13   practice is exclusively devoted to students; is
      14   BY MR. GALLINARO:                                   14   that correct?
      15       Q. All right. Before the break, we              15      A. At Washington and Lee, yes, that's
      16   were going over your slide deck on the              16   correct.
      17   presentation that you gave to the HSMB, and we      17      Q. And you don't have any additional
      18   were talking generally about common sense ways      18   private practice going on; this is your
      19   people view credibility and then comparing it       19   full-time gig, right?
      20   to some of the materials that you present on.       20      A. That's correct.
      21            And is it your view that the               21      Q. Okay. Excluding the current, you
      22   subject matter of trauma and how it can impact      22   know, moment where I'm assuming you're not
      23   a person is generally not within lay people's       23   seeing any students, during a typical semester,
      24   common understanding?                               24   how frequently are you meeting the students?
                                                    Page 111                                               Page 113
       1           MR. WOOD: Object to the form.                1       A. I mean every day, five days a week
       2           THE WITNESS: I mean, I don't -- I            2   that I'm in the office.
       3      don't know what lay people know, but I            3       Q. Okay. So it's a -- it's a busy
       4      don't know that the everyday person has an        4   practice that you have despite the fact that
       5      understanding of trauma.                          5   it's limited to a small population of students?
       6   BY MR. GALLINARO:                                    6       A. Yes.
       7      Q. Okay. And as we discussed, you                 7       Q. And it's busy enough where you feel
       8   feel that you have expertise in that area, and       8   that you see students almost every day, if not
       9   that's why you're invited to speak to the            9   every day?
      10   various organizations you do, including the         10       A. Yes.
      11   HSMB; is that correct?                              11       Q. Okay. I want to turn now to the
      12      A. I don't know if other people regard           12   letter that you prepared for               and
      13   me as an expert or not. I do know that I'm          13   that's at Exhibit-10.
      14   invited and I'm among the people who are            14       A. Okay. Exhibit-10, oh, I see.
      15   believed to have some background and training       15   Okay. I have it.
      16   on this topic, and that's why I'm invited.          16                  ---
      17      Q. And who are the other people that             17            (Whereupon the document was marked,
      18   are invited to speak on that topic?                 18       for identification purposes, as
      19      A. Well, on the broad topic, Lauren              19       Exhibit-10.)
      20   Kozak often presents to these same groups that      20                  ---
      21   I do.                                               21   BY MR. GALLINARO:
      22      Q. Okay. But just referring to                   22       Q. Okay. And I'm sorry, earlier when
      23   trauma. I thought I understood you to say,          23   I said that you see students almost every day,
      24   with regard to that topic, you're among other       24   I think we both understood I didn't mean you
                                                                                            29 (Pages 110 - 113)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 32 of 101 Pageid#:
                                     2637
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                        Page 114                                               Page 116
       1   just see them around, like they see you for              1       Q. Okay. Did they -- were they, sort
       2   counseling, correct?                                     2   of, consistent with your normal -- I mean do
       3       A. I see students for appointments                   3   you have a normal length of session if someone
       4   every day when we're in session for classes.             4   is coming to see you? Do you have an
       5       Q. Okay. All right. So this letter                   5   appointment --
       6   you submitted on behalf of                  in the       6       A. Yes.
       7   first sentence, you mention that you first met           7       Q. -- time window?
       8   with her on March 24th, 2017, and that she was           8       A. Sure.
       9   referred to you for counseling by Lauren Kozak,          9       Q. What would the typical time window
      10   and then you say, "We have met on two                   10   be for an appointment?
      11   occasions"; is that correct?                            11       A. It typically would be between 45
      12       A. Yes.                                             12   minutes to an hour.
      13       Q. Okay. During the two meetings that               13       Q. Okay. Do you have any reason to
      14   you had with her, did you take notes?                   14   believe that meetings with her wouldn't have
      15       A. Yes.                                             15   been consistent with that?
      16       Q. Do your notes of those meetings                  16       A. No.
      17   still exist?                                            17       Q. Did you review your notes of the
      18       A. Yes.                                             18   meetings you had with her in preparation for
      19       Q. I'd ask you to, please, make sure                19   your deposition?
      20   that those are preserved as we will likely be           20       A. No.
      21   requesting them from counsel.                           21       Q. When's the last time you looked at
      22       A. Okay.                                            22   them, if you can recall?
      23       Q. I want to see if we can just                     23       A. I have no idea. I mean it's been a
      24   establish, as best we can, a timeline for the           24   long time.
                                                        Page 115                                               Page 117
       1   two meetings. You state in here the first                1       Q. Would you have had any reason to
       2   meeting was on March 24th?                               2   look at them again after you prepared this
       3       A. Okay.                                             3   letter?
       4       Q. The letter is dated April 13th. So                4       A. After I had prepared the letter,
       5   do you know when between the first meeting and           5   they would have been in her chart and that was
       6   the letter you saw her for the second time?              6   an active chart.
       7       A. I have no idea.                                   7       Q. So did you continue seeing her for
       8       Q. Okay. She had reached out to you                  8   counseling after this date of this letter?
       9   to ask you to prepare this letter.                       9       A. I did.
      10            Did you see her the second time as             10       Q. Okay. And you have notes of those
      11   a result of that request or had you already             11   meetings as well?
      12   seen her and were able to prepare this letter           12       A. Yes.
      13   based on the two times you had already seen             13       Q. About how long did you continue
      14   her?                                                    14   seeing her?
      15       A. I don't recall.                                  15       A. I really don't recall the duration
      16       Q. Okay. About how long was each                    16   or frequency of our time together after these
      17   meeting with her?                                       17   two visits.
      18       A. I don't recall without looking at                18       Q. Did she continue to see you for the
      19   my notes.                                               19   duration of her time at Washington and Lee, or
      20       Q. Okay. Do you have those available                20   did there come a time where she was still a
      21   to you?                                                 21   student but no longer in counseling with you?
      22       A. Right now?                                       22       A. I, honestly, don't recall.
      23       Q. Yeah.                                            23       Q. Okay. When you met with her for
      24       A. No.                                              24   your counseling sessions, did you -- do you
                                                                                                30 (Pages 114 - 117)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 33 of 101 Pageid#:
                                     2638
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 118                                                   Page 120
       1   conduct any type of physical examination?             1   for
       2       A. No.                                            2       A. I mean it was initial as well as
       3       Q. Do you review her health history to            3   confirmed to the best of my ability with the
       4   determine whether she has any preexisting             4   information that I had at the time.
       5   medical condition that might explain some of          5       Q. Okay. You'll see at the top that
       6   the symptoms she's presenting with?                   6   it says, "Verification of psychological
       7       A. Just her self-report.                          7   condition." Is that something other than a
       8       Q. So no -- you don't solicit from any            8   diagnosis?
       9   other healthcare provider her file or get notes       9       A. No. It's a diagnosis.
      10   of any other medical provider?                       10       Q. Okay. If you could flip back to,
      11       A. I had not done that in this case,             11   we skipped over an exhibit, Exhibit-9.
      12   no.                                                  12       A. Okay.
      13       Q. Were you aware at the time that you           13                  ---
      14   were treating her that she had previously been       14            (Whereupon the document was marked,
      15   diagnosed with an anxiety disorder and had been      15       for identification purposes, as
      16   prescribed Lexapro?                                  16       Exhibit-9.)
      17           MR. WOOD: Object to the form.                17                  ---
      18           THE WITNESS: I don't remember if             18   BY MR. GALLINARO:
      19       or when I knew that information.                 19       Q. Jest let me know when you've had a
      20   BY MR. GALLINARO:                                    20   moment to look at that.
      21       Q. Okay.                                         21       A. Look at that? Okay. Yeah. Okay.
      22       A. I just don't remember. I mean it's            22   I've looked at that.
      23   possible that I had that, but I don't recall.        23       Q. Okay. And I'll represent to you
      24       Q. You just don't know one way or the            24   this is an email that you received from
                                                     Page 119                                                   Page 121
       1   other?                                                1            in response to a Discovery request we
       2       A. Correct.                                       2   had made to her. And this is an email exchange
       3       Q. And do you believe that two                    3   between you and                 on April 7th
       4   45-minute to an hour sessions, without having         4   of 2017. Does that look accurate to you?
       5   an understanding of her full medical history,         5       A. Yes.
       6   is sufficient to diagnose a mental disorder to        6       Q. Okay. And you can see on the first
       7   a reasonable degree of professional certainty?        7   email, which is the last page, it says, on
       8            MR. WOOD: Object to the form.                8   April 7th at 10:20 a.m., "Hi, Dr. Boller. I
       9            THE WITNESS: Yes.                            9   met with my hearing advisor yesterday and they
      10   BY MR. GALLINARO:                                    10   suggested that I ask you for a letter that
      11       Q. Is it typical that you'll arrive at           11   could be included in the investigation report.
      12   a diagnosis for a patient after two sessions?        12   This letter would simply illustrate how you
      13       A. Yes.                                          13   have seen this experience affect me. Please
      14       Q. Does it usually take two sessions             14   let me know as soon as possible if you are
      15   or can you do it in one?                             15   willing to do this."
      16       A. I think sometimes I have a good               16            Do you see that?
      17   idea after one.                                      17       A. I do.
      18       Q. Okay. Does a diagnosis ever change            18       Q. Okay. Do you recall her telling
      19   based on continuing treatment?                       19   you that it was her advisor's idea that she get
      20       A. Yes.                                          20   a letter from you?
      21       Q. Okay. So is it -- is it an initial            21       A. I mean I see it written here. I
      22   diagnosis or assessment, or is it a confirmed        22   don't know that I would have recalled that if I
      23   psychological diagnosis at the point of -- at        23   hadn't been referring to this email.
      24   the point in which you provided your opinion         24       Q. Do you remember early in the

                                                                                               31 (Pages 118 - 121)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 34 of 101 Pageid#:
                                     2639
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 122                                                  Page 124
       1   deposition we discussed the scenario in which          1            THE WITNESS: My own observations
       2   someone might come to you at the prompting of          2       of -- and my own sort of clinical opinion
       3   perhaps a lawyer or someone in an adversarial          3       of how that experience has affected her.
       4   proceeding and whether that might raise your           4   BY MR. GALLINARO:
       5   suspicion as to why they were coming to you?           5       Q. Was there anything that occurred
       6   Did you have any concern like that based on the        6   between her request on April 7th for a letter
       7   request she was giving you here?                       7   that would simply illustrate how the request
       8       A. No.                                             8   affected her and what you prepared as the
       9       Q. Okay. Why not?                                  9   April 13th letter where it sort of evolved from
      10       A. Why wasn't I concerned or why                  10   illustrating how the experience affected her to
      11   didn't I have suspicion?                              11   you providing a verification of a psychological
      12       Q. Yeah. If she's asking you for                  12   condition? How did you go from one to the
      13   something that her advisor is suggesting would        13   other?
      14   be helpful for her case, why that wouldn't have       14            MR. WOOD: Object to the form.
      15   presented any issue for you.                          15            THE WITNESS: I don't remember
      16       A. Because she's requesting that I                16       anything happening in intervening that --
      17   illustrate how the experience has affected her,       17       I don't know that I see it as evolving,
      18   and that is something within my purview and           18       but I -- I don't remember what, if
      19   something that I felt able to provide.                19       anything, happened between April 7th and
      20       Q. Okay. Is there anything that you               20       April -- was the date the 13th, when I
      21   could tell the panel that she couldn't tell           21       wrote the -- when I wrote the document.
      22   them directly about how the experience affected       22       I'm not sure anything happened at all. I
      23   her?                                                  23       don't know.
      24            MR. WOOD: Object to the form.                24
                                                      Page 123                                                  Page 125
       1            THE WITNESS: I don't know. I                  1   BY MR. GALLINARO:
       2       don't feel like I'm in a position to say           2       Q. Did you discuss with either her or
       3       that -- I don't know.                              3   her advisors what the content of the letter
       4   BY MR. GALLINARO:                                      4   would be in any more detail than what we see
       5       Q. Well, do you know anything about                5   here in Exhibit-9?
       6         other than what she's told you?                  6       A. I don't recall any contact with her
       7       A. No.                                             7   advisors, and I don't recall talking
       8       Q. Okay. So if she thinks it would be              8   specifically with         about that or not.
       9   helpful for you to submit a letter to explain          9       Q. Does seeing this email on April 7th
      10   to the board how the experience affected her,         10   refreshing your recollection in any way as to
      11   is there any reason why she wouldn't be able to       11   whether you would have had to see her for the
      12   just provide that information directly instead        12   second time in order to prepare that letter or
      13   of through you?                                       13   whether you had already seen her by the time
      14            MR. WOOD: Object to the form.                14   you received this request?
      15            THE WITNESS: I assume that she               15       A. I, honestly, don't -- I don't know
      16       could also tell them herself.                     16   if I had seen her the second time yet or not.
      17   BY MR. GALLINARO:                                     17   I just don't know.
      18       Q. Okay. So what was your                         18       Q. Would that be reflected in your
      19   understanding at this time, when she is asking        19   notes, the date that you had seen her?
      20   you to just sort of reiterate what she's              20       A. Certainly.
      21   already told you about how the experience             21       Q. Are you able to recall, without
      22   affected her, about what you would be providing       22   access to your notes presently, whether she
      23   in response to this request?                          23   reported the symptoms that you describe in your
      24            MR. WOOD: Object to the form.                24   letter in the first or second meeting?

                                                                                                32 (Pages 122 - 125)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 35 of 101 Pageid#:
                                     2640
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 126                                                 Page 128
       1       A. No. I don't know.                               1      Q. If you were aware of the Project
       2       Q. You have no sense of higher                     2   Horizon counselor, and I understand you don't
       3   understanding of how the incident impacted her         3   recall whether you were, but if you were aware,
       4   evolved from, you know, the first time you met         4   would you have wanted to consult with that
       5   her?                                                   5   person before arriving at your diagnosis?
       6       A. Until the second?                               6           MR. WOOD: Object to the form.
       7       Q. Until the time you wrote the                    7           THE WITNESS: I mean, I don't know.
       8   letter.                                                8      It appears that I did not consult with
       9       A. Oh. Well, I would have felt that I              9      that counselor if I had been aware. It
      10   had all the adequate information to be able to        10      feels very hypothetical. I'm not sure.
      11   write the letter in order to write it. So,            11   BY MR. GALLINARO:
      12   and, you know, in a first session, I'm                12      Q. Well, just sort of as a general
      13   certainly, you know, I'm a trained clinician,         13   matter then, if you see a student for
      14   so I'm always, you know, listening and                14   counseling who is also treating with another
      15   assessing. Whether I'm formulating a diagnosis        15   counselor simultaneously, would you want to
      16   or not, I'm really assessing, you know, the           16   know what that counselor thought before you
      17   whole picture of someone's presentation that          17   arrived at a diagnosis?
      18   includes, you know, symptoms that are visible         18           MR. WOOD: Object to the form.
      19   to me as well as symptoms that they may report.       19           THE WITNESS: Yeah. Again,
      20   So all of that is happening in, certainly, in         20      hypothetically, possibly so. It really
      21   one session and would be just sort of either          21      depends on the situation.
      22   confirmed or elaborated upon if there had been        22   BY MR. GALLINARO:
      23   a second session before I wrote the letter.           23      Q. Give me an example of a situation
      24       Q. You'll see in the second paragraph             24   where you would want to hear from the other
                                                      Page 127                                                 Page 129
       1   here, the last sentence it says, "       is            1   counselor.
       2   working in counseling to develop and utilize           2            MR. WOOD: Object to the form.
       3   coping strategies to reduce the likelihood of          3            THE WITNESS: If the student wanted
       4   this outcome."                                         4      me to.
       5            Do you see that?                              5   BY MR. GALLINARO:
       6       A. Yes.                                            6      Q. Okay.
       7       Q. What counseling are you referring               7      A. I would certainly want to make that
       8   to?                                                    8   connection and make that contact. It's one
       9       A. Counseling with me.                             9   example I could think of. I mean there could
      10       Q. Okay. Were you aware at the time               10   be, you know, a variety of reasons why I might
      11   that she was also seeing a counselor from             11   want to. Again, it feels difficult to say
      12   Project Horizon?                                      12   hypothetically. It would really just be case
      13            MR. WOOD: Object to the form.                13   by case and what seemed appropriate or called
      14            THE WITNESS: I may have been aware           14   for in this situation.
      15       of that at the time. I don't recall that          15      Q. I'm just trying to see if I can
      16       right now.                                        16   better understand what circumstances you would
      17   BY MR. GALLINARO:                                     17   feel it appropriate to speak with another
      18       Q. If, in fact, that were the case, do            18   healthcare provider. I don't know if there's a
      19   you think that you may have been referring to         19   better way to phrase it if you're not
      20   that in this letter, or are you confident             20   understanding it, but if you're treating with
      21   you're referring to your own counseling with          21   someone who you know is treating with someone
      22   her?                                                  22   else, is it part of your practice normally to
      23       A. No. If I was aware of that, I                  23   want to understand and have the information
      24   could have been referring to that as well.            24   regarding the other provider and what they're

                                                                                               33 (Pages 126 - 129)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 36 of 101 Pageid#:
                                     2641
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 130                                                Page 132
       1   seeing and observing?                                1   say. I'm not saying that's all inclusive
       2           MR. WOOD: Object to the form.                2   because I am, sort of, speaking, you know
       3           THE WITNESS: I would say there are           3   hypothetically and not referring to a
       4      times that I have done that and times that        4   particular situation, but those would be some
       5      I haven't. I wouldn't say either is               5   of them.
       6      necessarily standard for me. I think              6       Q. Okay. One of them that you
       7      there are times that either have occurred.        7   mentioned was if they were treating with the
       8   BY MR. GALLINARO:                                    8   other professional for something similar or
       9      Q. Are there any -- are there any                 9   something completely different. If they were
      10   factors other than a student asking you to do       10   treating for something similar, would that make
      11   that where you would assume that you would take     11   it more likely you would want to speak with
      12   that action?                                        12   them or less likely you would want to speak
      13      A. I don't know if I'd say there are             13   with them?
      14   any times I would assume that I would take that     14       A. I guess, again, it's just, I mean,
      15   action. Again, just it being sort of case by        15   possibly more likely. But it's, again, just a
      16   case and that there would be a lot of factors       16   case-by-case situation or what I knew, when I
      17   that would weigh into that.                         17   knew it and how I -- how I understood that --
      18      Q. Yeah, and I'm just trying to get a            18   that work to be and the type of person that
      19   sense of what those factors would be. So if         19   they were working with. Yeah.
      20   you could give me any specific examples of what     20       Q. Okay.
      21   those factors would be that would weigh into        21       A. I just don't know how to be more
      22   that.                                               22   specific than that.
      23      A. So, again, not referring to                   23       Q. Okay. You have relationships with
      24   anything specific or I'm not remembering any        24   the folks over at Project Horizon; is that
                                                    Page 131                                                Page 133
       1   particular case, but it might be how long they   1       right?
       2   knew the other person. It might be how long      2          A. I know some of them.
       3   ago they had seen that person, if they plan to   3          Q. Okay. And they're involved in that
       4   continue with that person, what they were --     4       Speak organization, I believe, that we
       5   what was the purpose of that treatment, you      5       discussed earlier?
       6   know, was it coinciding with what I understood 6            A. I don't know what you mean by
       7   the person to be seeking treating with me for.   7       involved. They have sometimes given
       8   Was it something completely separate?            8       presentations to that Speak group by the
       9      Q. If I could stop you there.                 9       invitation of the Speak members.
      10      A. Sure.                                     10          Q. Okay.
      11           MR. WOOD: You agreed at the top of 11               A. I believe.
      12      this deposition that you and she would not 12            Q. And do they provide -- do they have
      13      interrupt one another, and now you're        13       people in your position at Project Horizon:
      14      interrupting her. So I would ask you to      14       Psychologists, psychiatrists, mental healthcare
      15      let her finish her answer.                   15       providers?
      16           MR. GALLINARO: I thought she was 16                 A. They typically have someone. I
      17      wrapping up, but there was something that 17          don't remember what that would have been at the
      18      she had just said I wanted to make sure I    18       time of this case that we're talking about
      19      didn't lose track of.                        19       in 2017. But my understanding, my
      20   BY MR. GALLINARO:                               20       recollection, is that the years that I have
      21      Q. But is there more factors you             21       been aware of them as an organization, they
      22   wanted to describe?                             22       have someone with the title of counselor.
      23      A. I'm not sure. Just that those are,        23       Again, I don't remember in 2017, but there have
      24   I guess, some examples, I guess, is all I would 24       been times during my work at Washington and Lee

                                                                                             34 (Pages 130 - 133)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 37 of 101 Pageid#:
                                     2642
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 134                                                   Page 136
       1   when that counselor, the person with that            1   you didn't consult with Lauren Kozak. Did you
       2   title, was not a licensed counselor, was not         2   consult with Jason Rodocker at all?
       3   someone with a license to practice counseling.       3       A. I don't believe so.
       4   So it was more -- I'm not sure how to                4       Q. Okay. Would you have consulted
       5   characterize it. So it wasn't someone who was        5   with any of your colleagues at the Student
       6   able to diagnose, but someone more who would         6   Health Counseling Center?
       7   have been able to provide support.                   7       A. Unlikely. I don't recall. I don't
       8       Q. In your time treating students at             8   believe so.
       9   W&L, have you ever had occasion to consult with      9       Q. So is it your best recollection
      10   Project Horizon over a student that you were        10   that you prepared this on your own, having only
      11   mutually providing mental health services to?       11   spoken with
      12       A. I don't recall either that                   12       A. I believe so.
      13   situation coming up at all or a consultation in     13       Q. Your opening paragraph, it provides
      14   that regard.                                        14   your opinion that        meets the diagnostic
      15       Q. Okay. Once you completed this                15   criteria for Acute Stress Disorder.
      16   letter in Exhibit-10, who did you send it to?       16            Do you see that?
      17       A. I mean it appears it's written to            17       A. I do.
      18   Mr. Jarrett, Cliff Jarrett, who was a member of     18       Q. Okay. And I assume, based on some
      19   the HSMB.                                           19   testimony you gave earlier, that that would be
      20       Q. Okay. Do you have any recollection           20   pursuant to the criteria that's set forth in
      21   of whether you sent it directly to him or           21   the DSM?
      22   whether you would have provided it to your          22       A. Correct.
      23   client to provide to the board, or whether you      23       Q. Do you know whether she had a
      24   submitted it to someone else?                       24   diagnosis from her other counselor that either
                                                    Page 135                                                   Page 137
       1       A. I really don't recall.                        1   was the same or different?
       2       Q. Do you remember discussing the                2       A. The other counselor being someone
       3   contents of the letter with Lauren Kozak before      3   from Project -- I don't know. I don't know.
       4   you completed it?                                    4       Q. Okay. I'm going to refer back and
       5       A. No.                                           5   forth between your letter and Exhibit-11, which
       6       Q. Did you consult with her in any way           6   is a copy of the DSM5.
       7   about the content of the letter before you --        7            Would this have been the version of
       8       A. Did I --                                      8   the DSM that you would have been following in
       9       Q. Sorry -- before you turned it in,             9   reaching your diagnosis?
      10   right? Before it was done, did you consult          10       A. If this is the version that was up
      11   with Lauren Kozak at all about the letter?          11   to date in 2017. I haven't looked at the
      12       A. I don't believe so.                          12   publishing date. If that's the version, then
      13       Q. Did you consult with anyone from             13   yes.
      14   the Title IX staff about the content of the         14                  ---
      15   letter?                                             15            (Whereupon the document was marked,
      16       A. I was interviewed after I had                16       for identification purposes, as
      17   written the letter by --                            17       Exhibit-11.)
      18       Q. I'm just focusing --                         18                  ---
      19       A. I was interviewed after.                     19   BY MR. GALLINARO:
      20       Q. I'm sorry. I'm just focusing on              20       Q. Okay. First of all, I guess, do
      21   the time period before. So for purposes of          21   you agree that         didn't claim to have
      22   these questions, it's before you turned it in.      22   consciously experienced a traumatic event,
      23   Okay?                                               23   rather she claimed to have learned about it
      24           So did you consult with -- you said         24   after the fact? Do you recall that being the

                                                                                              35 (Pages 134 - 137)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 38 of 101 Pageid#:
                                     2643
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 138                                                   Page 140
       1   case?                                                1   was unconscious, or was it experiencing a
       2       A. I recall that she didn't remember             2   sexual assault while she wasn't conscious?
       3   aspects of the event.                                3       A. Are you referring to number one?
       4       Q. Well, why don't we start this way.            4       Q. Yes.
       5   Why don't you tell me, as best you can recall,       5       A. Yes. The traumatic event I'm
       6   everything she told you about the event?             6   referring to is the event of the sexual
       7       A. Okay. Like I said, I haven't                  7   assault.
       8   reviewed the chart since, so I am not going to       8       Q. Okay. Which she wouldn't have
       9   remember very much, but that -- I mean I'm           9   known occurred without asking Mr.           about
      10   really not even sure that I can accurately          10   it.
      11   reflect it without looking at my notes for this     11            MR. WOOD: Object to the form.
      12   situation, to be honest with you.                   12            THE WITNESS: I mean, her body
      13       Q. Okay. Do you recall that she --              13       experienced this incident, so in some way
      14   that her claim was that the sexual penetration      14       she did know it occurred even if she did
      15   occurred while she was asleep, and she learned      15       not recall.
      16   about it the next morning when she saw a condom     16   BY MR. GALLINARO:
      17   on the floor --                                     17       Q. Okay. I'm just trying to
      18            MR. WOOD: Object to the form.              18   understand that. Like if we -- if -- does your
      19   BY MR. GALLINARO:                                   19   body experience trauma, then, when you undergo
      20       Q. -- and asked Mr.           about it?         20   surgery?
      21       A. Yes. That is my recollection.                21       A. I don't know. That's not my area.
      22       Q. Okay. And so in a situation where            22   Some people might say yes.
      23   someone is not either conscious or awake, do        23       Q. Okay.
      24   you consider those synonyms? When you're            24       A. But if someone is knocked
                                                    Page 139                                                   Page 141
       1   asleep are you conscious?                            1   unconscious in an explosion and they don't
       2       A. I don't know medically. I would               2   recall it, I would very firmly say that they
       3   use those terms to mean the same thing.              3   still experienced that trauma.
       4       Q. Okay. Well, that's the -- I just              4       Q. Sure. But if something is done to
       5   want to have a shared understanding --               5   you while you're not conscious and aware that
       6       A. Sure.                                         6   it's happening, your understanding is that can
       7       Q. -- when I say she wasn't conscious,           7   still be the traumatic event necessary to
       8   I'm referring to possibly being asleep.              8   support an acute stress disorder diagnosis?
       9            So if she were not conscious when           9       A. Yes, like --
      10   the alleged sexual penetration occurred, how        10            MR. WOOD: Object to form.
      11   does that affect the way you're diagnosing her,     11            THE WITNESS: -- in the example I
      12   if at all?                                          12       just gave. I'm sorry. Craig, I'm sorry.
      13       A. So if you look at the criteria, you          13   BY MR. GALLINARO:
      14   know, a lot of this would really still be           14       Q. Okay. Well, how about the example
      15   applicable to how -- to the symptoms that she       15   of someone who's unaware that they were
      16   was experiencing as a result of that incident.      16   sexually assaulted because they were
      17       Q. Okay. Well, so the diagnostic                17   unconscious; is that an additional example?
      18   criteria -- well, let me back up.                   18       A. Yes.
      19            Turning back to your letter, you           19       Q. Okay. I just wanted to be clear
      20   say in paragraph one, "Direct exposure to a         20   whether you were referring to the learning of
      21   traumatic event." And I guess I'm just trying       21   it after the fact or the experience itself.
      22   to understand whether the traumatic event that      22            So if you look over to the DSM, the
      23   she was directly exposed to was learning of the     23   diagnostic criteria in paragraph A refers to
      24   sexual assault because it happened while she        24   the exposure to actual or threatened death,
                                                                                               36 (Pages 138 - 141)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 39 of 101 Pageid#:
                                     2644
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 142                                                  Page 144
       1   serious injury or sexual violation in any one       1       where someone is coming to me with a
       2   or more of the following ways. One is               2       traumatic experience, I am accepting their
       3   "directly experiencing the traumatic event."        3       experience as told to me, and in this case
       4            And would that be the one that you         4       as already reported through the
       5   believe is supported by her experience?             5       investigators.
       6      A. Yes.                                          6   BY MR. GALLINARO:
       7      Q. Okay. Your paragraph one -- I'm               7       Q. So you, as we discussed before, you
       8   sorry, I'm going to be flipping back and forth.     8   believe the patient when they tell you
       9   So in Exhibit-10, paragraph one, you said,          9   something?
      10   "Direct exposure to a traumatic event as           10       A. I do believe the patient when they
      11   reported in the investigation report."             11   tell me something, and then there are the other
      12            Did you have a copy of the                12   factors that I am assessing, which are, you
      13   investigation report?                              13   know, their presentation, including things that
      14      A. No.                                          14   are behavioral, nonverbal and whether those
      15      Q. Okay. So what -- how is it that              15   would consistently match up with what they're
      16   you were referring to what was reported in it?     16   telling me in terms of a diagnosis.
      17      A. I'm referring to the fact that this          17       Q. Okay. But as we said before, you
      18   was already established for the hearing board,     18   don't do any independent investigation of
      19   that this was something that they had              19   whether their claim is true, correct?
      20   information about from investigators.              20       A. I'm not investigator, that's true.
      21      Q. Okay. When you say that it was               21       Q. And you didn't read the
      22   established, do you mean that it was               22   investigation report, so you didn't know what
      23   established that it was her claim?                 23   the respondent's version of the story was,
      24      A. Yes. It was established in writing           24   correct?
                                                   Page 143                                                  Page 145
       1   through trained investigators who took her          1       A. Correct.
       2   report.                                             2       Q. You just accepted her claim that
       3      Q. Okay. So she claimed to have                  3   she was exposed to a traumatic event, correct?
       4   experienced the traumatic event, that's what        4       A. I was her counselor and therapy --
       5   you're referring to?                                5   you know, treating -- treatment provider, so
       6           MR. WOOD: Object to the form.               6   yes.
       7           THE WITNESS: Yes.                           7       Q. And your concluding paragraph of
       8   BY MR. GALLINARO:                                   8   your letter, which reads, "In my professional
       9      Q. Okay. So I guess if that forms --             9   clinical opinion,         experienced a traumatic
      10   and that's required, right, you have to meet --    10   event as she described when interviewed."
      11   in order to be diagnosed with acute stress         11           Just to be clear, so you're
      12   disorder, you have to, first, have been exposed    12   referring to the sexual assault, correct?
      13   to a traumatic event before we start looking at    13       A. Yes.
      14   whether the remaining criteria are met,            14       Q. Okay. So rather than a diagnosis,
      15   correct?                                           15   you're concluding -- your conclusion as set
      16      A. Right. That's for A, Criteria A,             16   forth in this letter is that she was assaulted?
      17   yes. The exposure is part of it.                   17           MR. WOOD: Object to the form. The
      18      Q. Okay. So would you agree with me             18       report speaks for itself.
      19   that you have to accept as a starting point the    19   BY MR. GALLINARO:
      20   truth of what the Title IX hearing is trying to    20       Q. Do you agree that your conclusion
      21   determine as an end point, which is whether or     21   is that       experienced a traumatic event?
      22   not she was sexually assaulted.                    22       A. My conclusion, yes, is that, in my
      23           MR. WOOD: Object to the form.              23   clinical opinion, that she experienced a
      24           THE WITNESS: In most situations            24   traumatic event based on, you know, all the
                                                                                             37 (Pages 142 - 145)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 40 of 101 Pageid#:
                                     2645
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 146                                                    Page 148
       1   other criteria and symptoms that are listed,          1   forensically. I'm not purporting that my
       2   that may have been the traumatic event that she       2   clinical opinion is set forth to answer policy
       3   described in the report. It could have been           3   or legal questions. I was requested to provide
       4   something else, but that she met criteria for         4   a letter that spoke to the experience as I
       5   that diagnosis based on my clinical                   5   understood it from          and so I am providing
       6   interpretation and observations and assessment        6   that clinical opinion.
       7   of her and what she reported to me.                   7       Q. Okay. And were you aware that the
       8      Q. But you didn't say it may have been             8   board members that you were supplying this
       9   something else; you said that she experienced         9   letter to were people that you had trained in
      10   the traumatic event as she described when            10   2016 during those presentations that we
      11   interviewed, referring to the investigation          11   reviewed earlier in your deposition?
      12   report. So your conclusion was that she was          12            MR. WOOD: Object to the form.
      13   sexual assaulted by                   correct?       13            THE WITNESS: I don't know if that
      14           MR. WOOD: Object to the form.                14       was on my mind or not.
      15           THE WITNESS: My conclusion is that           15   BY MR. GALLINARO:
      16      those would all be consistent.                    16       Q. Whether it was on your mind, do you
      17   BY MR. GALLINARO:                                    17   know if -- did you know at the time that those
      18      Q. I'm sorry, I didn't follow that.               18   were the individuals who would be receiving the
      19   Those would all be consistent with what?             19   report?
      20      A. The experience of her trauma as she            20       A. I probably knew some of them. I
      21   described it when interviewed would be               21   didn't know the current composition, the entire
      22   consistent with her clinical presentation.           22   composition of the board.
      23      Q. Okay. And based upon that, you                 23       Q. Would you agree with me that when
      24   concluded that she experienced the traumatic         24   two people dispute whether an event happened,
                                                     Page 147                                                    Page 149
       1   event, correct?                                       1   you should typically hear from both sides
       2      A. Her symptoms would be consistent                2   before you form an opinion as to whether that
       3   with the traumatic event as she described it.         3   event happened?
       4   That's my -- that was my clinical opinion.            4           MR. WOOD: Object to the form.
       5      Q. Okay. Well, you didn't say -- you               5           THE WITNESS: Would I agree that
       6   didn't say it would be consistent. You said           6      who should do that?
       7   based on your professional clinical opinion,          7   BY MR. GALLINARO:
       8   she experienced a traumatic event. Did you            8      Q. You. If you're going to --
       9   make a mistake?                                       9      A. I'm not --
      10      A. No. I'm saying that's my clinical,             10      Q. -- that an event happened, would
      11   professional opinion.                                11   you first want to hear from the other side of
      12      Q. Okay. And, again, you hadn't                   12   the case?
      13   reviewed any of the evidence that was                13           MR. WOOD: Object to the form.
      14   available, correct?                                  14           THE WITNESS: I mean it's
      15      A. I wasn't privy to any of that                  15      hypothetical. That would be case by case,
      16   information.                                         16      but I'm usually working with one
      17      Q. And you're aware that you were                 17      individual in a clinical counseling
      18   providing this letter with this opinion to the       18      setting, and I'm not an investigator or a
      19   board members who would be deciding the              19      member of a hearing board.
      20   responsibility of Mr.        in the disciplinary     20   BY MR. GALLINARO:
      21   proceeding, correct?                                 21      Q. Okay. Looking back to the symptoms
      22      A. I was aware of that, and my role is            22   that you've described here in paragraphs one --
      23   not as a forensic professional. My role is as        23   starting with paragraph number one, the
      24   a clinical professional. I'm not trained             24   symptoms seem to track the language that's used

                                                                                                38 (Pages 146 - 149)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 41 of 101 Pageid#:
                                     2646
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 150                                                 Page 152
       1   in the DSM. Is that -- is that the way that            1   avoided?
       2         described her symptoms to you or do you          2      A. I don't.
       3   sort of recast them based on your understanding        3      Q. Did you check with -- you didn't
       4   of the DSM?                                            4   check with any of her friends to see if that
       5       A. That would have been both her                   5   was consistent with what they were
       6   report, my observations of her behavior and            6   experiencing, right?
       7   affect, as well as, you know, the appropriate          7      A. That would be beyond the scope and
       8   clinical terms to use to describe experiences          8   beyond the limits of my confidentiality with
       9   that a student may be using, you know, lots of         9   her.
      10   different language to report. I wasn't quoting        10      Q. Did you understand that one of the
      11   her but summarizing the experiences.                  11   places she would have wanted to avoid being was
      12       Q. Okay. I guess I'd like to kind of              12   near the fraternity house where the event
      13   go through each one and ask you which of these        13   occurred?
      14   you were able to personally observe. So were          14      A. I don't remember.
      15   you able to personally observe that she had           15      Q. You don't recall? Did you observe
      16   experienced recurrent involuntary and intrusive       16   paragraph number six, her sleep disturbances?
      17   memories?                                             17      A. No.
      18       A. No. That would have been her                   18      Q. So, again, that's just her report?
      19   report.                                               19      A. Correct.
      20       Q. Okay. Were you able to personally              20      Q. Did you observe her hypervigilance?
      21   observe that she had recurrent distressing            21      A. That is something that could be
      22   dreams?                                               22   observable, again, without looking at my notes,
      23       A. Nope. That would have been her                 23   but that would be something that could be
      24   report.                                               24   observable in a clinical setting.
                                                      Page 151                                                 Page 153
       1       Q. Okay. Did you personally observe          1              Q. How would you observe if she were
       2   her negative mood?                               2         hyperaware of her surroundings and making sure
       3       A. Yes.                                      3         she was aware of who was around and whether she
       4       Q. Okay. Describe that, what you             4         feels safe?
       5   observed, if you can.                            5              A. How would someone display those?
       6       A. I would need to refer to my               6              Q. Yes.
       7   clinical notes at the time to accurately use     7              A. Because I don't recall what she
       8   the best words to describe that, but that would 8          specifically did, so I just want to clarify
       9   have certainly been something that I observed 9            that.
      10   in her.                                         10                   Hypervigilance could look like, in
      11       Q. Okay. Did you observe avoidance          11         a clinical way, someone whose eyes are flitting
      12   symptoms?                                       12         about, someone whose -- any sound that is made
      13       A. Not necessarily. That depends.           13         in a room, that someone is having a -- let's
      14   Sometimes, again, I don't recall without seeing 14         see, it could be a startle response. It could
      15   my notes if that's something that was           15         also just be a response, you know, really
      16   observable or not.                              16         noticing any sounds or other people that may
      17       Q. Okay. The paragraph five here that       17         be, you know, even in the periphery of their
      18   says avoidance symptoms, it goes on to provide 18          view. Those are examples.
      19   a little bit more detail. It says, "            19              Q. Okay. And you just don't recall
      20   avoids being alone, attempts to distract        20         whether you actually observed any of those
      21   herself from thoughts, and avoids particular    21         things with regard to
      22   places on campus."                              22              A. I don't recall if part of that was
      23            Do you know what places on campus? 23             my observation, part of it was her report, or a
      24   Do you recall what places on campus she         24         little bit of both.

                                                                                                39 (Pages 150 - 153)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 42 of 101 Pageid#:
                                     2647
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 154                                                  Page 156
       1      Q. With regard to the sleep                        1   maybe what is different now than it used to be
       2   disturbance, did you ask her any questions            2   for them. So if they only recently experienced
       3   about whether she would have been taking              3   depression, what was their -- how did they
       4   sleeping aids or anything in followup to her          4   experience life before that? What's been the
       5   report that she had experienced sleep                 5   change? So those sorts of things.
       6   disturbance?                                          6            So I'm just trying to draw out as
       7      A. Without my notes, I don't recall.               7   much description from them as possible about
       8      Q. Okay. Paragraph eight, difficulty               8   their functioning and their emotional
       9   concentrating, is that anything you were able         9   experiences, their cognitive experiences. That
      10   to observe?                                          10   would be my -- I can't say there's not
      11      A. Again, I don't recall. That's                  11   something I'm not thinking of, but those would
      12   certainly something that can be observable for       12   be, sort of, the typical ways that I might be
      13   a clinician. Are you able to concentrate when        13   assessing someone who's presenting to me new
      14   I'm talking to you right now, you know, that is      14   for the first time or early on.
      15   something you can determine.                         15       Q. In going through the questions, do
      16      Q. Okay. Could you walk me through                16   you have a checklist sort of or a cheat sheet
      17   your method in determining that she has these        17   of things you should be asking about or is it
      18   symptoms? How do you go about tracking what          18   all upstairs?
      19   she's reporting and arriving at the diagnosis?       19       A. Typically, when I'm meeting someone
      20           MR. WOOD: Just a clarification --            20   for the first time, I have a form, I guess, I
      21           THE WITNESS: Are you asking --               21   would use, with some prompts about their mental
      22           MR. WOOD: Yeah. Are you asking in            22   status, their sleep. I'm not looking at it
      23      this case or in general?                          23   right now. I can't think, but I -- typically,
      24                                                        24   I can't say for sure, again, that I used that
                                                     Page 155                                                  Page 157
       1   BY MR. GALLINARO:                                1        it in her case. I usually use something like
       2       Q. I guess I'll start with in general.       2        that that is prompting me to kind of, you know,
       3       A. In general, I would be doing a lot        3        ask those questions. If I didn't have that in
       4   of listening to what the person is saying,       4        front of me, you know, these are the types of
       5   first and foremost, in terms of why they've      5        interviews that I've been doing for, you know,
       6   come and, you know, what they are -- what they 6          my entire career starting with training, so you
       7   are here to talk about. And then I would be      7        know, there are things that come pretty readily
       8   asking a lot of questions possibly to determine 8         once you're building that rapport with someone
       9   the different ways it's affecting somebody.      9        and kind of, you know, asking about, you know,
      10   Now these are questions that I would be asking 10         some pretty standard types of things.
      11   when I meet a person for the first time whether 11            Q. We were just discussing your sort
      12   it was sexual assault or not. So I'm going to   12        of general practices. Is there any reason you
      13   ask people about -- I'm going to ask them       13        think in this case your interaction with
      14   about, you know, how they're doing in school, 14          would have differed from your general practice?
      15   you know, those sorts of things. So some of     15            A. Not any reason that I can recall.
      16   them are going to be questions that I ask in    16            Q. Okay. Are there particular
      17   general when I'm assessing somebody. Asking 17            diagnoses that you're, sort of, more concerned
      18   questions to get them to sort of describe more, 18        with when you're interviewing someone that's
      19   right, about their experiences and the          19        reported they have been sexually assaulted?
      20   different ways.                                 20        Like are you, just to try to clarify what I
      21            So I might not be asking about a       21        mean, are there a specific set of, like PTSD,
      22   specific symptom, but rather sort of drawing    22        acute stress disorder, ones that are like right
      23   things out of them to tell me more about their 23         there at the top of what you're expecting the
      24   daily life, how things are going for them,      24        person to maybe experience, so you ask

                                                                                               40 (Pages 154 - 157)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 43 of 101 Pageid#:
                                     2648
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 158                                                  Page 160
       1   questions sort of geared towards whether              1   them about each and every symptom of the acute
       2   they're experiencing those symptoms? Does that        2   stress disorder or PTSD in your interviews to
       3   make sense?                                           3   see if they meet those diagnostic criteria?
       4      A. Yeah. Sure. I would be thinking                 4       A. It depends.
       5   about those symptoms if someone -- if that was        5       Q. Okay. Do you think you did that in
       6   what they came and presented with. Those would        6                   case?
       7   be things I would be tuned into especially.           7       A. I certainly wouldn't have reported
       8      Q. So what are the, sort of, the top,              8   anything that I didn't feel I had either asked
       9   you know, top-of-the-list conditions that you'd       9   about or that she had reported. So if it's --
      10   be on the lookout for for someone who reported       10   you know, based on the fact that I'm looking at
      11   as a -- that they had been sexually assaulted?       11   this letter and I'm reporting these things
      12      A. So as you said, certainly, you                 12   then, I'm sure that it was covered in the
      13   know, the possibility of a trauma diagnosis or       13   sessions that I had with her.
      14   PTSD. You know, acute stress disorder and PTSD       14       Q. Okay. And I guess what I'm trying
      15   are related to differences in the timing,            15   to understand is, do you have to draw out
      16   relation to the event and sort of the duration,      16   whether she's experiencing these things or is
      17   so I'd be paying attention to that, but I'd be       17   she able to sort of tick off by just talking to
      18   paying attention to mood generally. I'd be           18   you, without you prompting her, each and every
      19   paying attention to anxiety. Those can be --         19   one of these symptoms that you've reflected
      20   those can exist in a co-morbid way, right.           20   here?
      21   They can also be -- they can also be distinct        21       A. It would be very unusual in my
      22   for some people. I'd be asking about, you            22   experience that someone comes in and ticks off
      23   know, maybe substance abuse in some cases.           23   a list of symptoms. So unusual I would almost
      24            There are, you know, it's not that          24   say that I don't know that I've really ever
                                                     Page 159                                                  Page 161
       1   I don't ask certain questions, but, yes, I            1   experienced that. It's usually in the course
       2   might be tuning in more to those things if            2   of conversation, of talking with them and, as
       3   someone said they had an experience of an             3   you said, drawing things out so that I can
       4   assault or an abuse history.                          4   better understand. Again, people don't come to
       5       Q. Do you do anything to make sure                5   me on a mandate, so people are coming to me
       6   that you're not suggesting symptoms to your           6   asking for treatment or, you know, they may not
       7   patient?                                              7   use that word, but asking for support, asking
       8       A. I mean, I am trying not to put                 8   for guidance or advice. And they are, you
       9   words in their mouth. I'm not interrogating           9   know, often in distress about something that's
      10   them. I'm not -- I'm not an investigator. So         10   happened or uncomfortable with, you know, how
      11   I'm really just asking, tell me about your           11   things are going for them. So, you know, it
      12   sleep. Tell me about your mood. If they don't        12   becomes a, sort of a conversation of me trying
      13   know what I mean, I might say, well, is it more      13   to really fully understand all of those things
      14   like this or more like that, but I'm really          14   for them and listening to them say what they
      15   trying to let them tell me what they're              15   need to say as well as asking questions when I
      16   experiencing. And I would say, again, that's         16   feel I need more information.
      17   my general practice, not with regards                17       Q. Do you think or did you think it
      18   specifically to someone who's reporting an           18   was important to consider           motive in
      19   assault experience.                                  19   obtaining a diagnosis from you when you
      20       Q. Okay. Would your practice be any              20   prepared it?
      21   different for someone who had reported a sexual      21       A. I'm not seeing where           asked for
      22   assault experience?                                  22   a diagnosis.
      23       A. I don't think so.                             23       Q. Well, she asked you for something,
      24       Q. Okay. Do you make sure you ask                24   right? She asked you for some kind of letter?

                                                                                               41 (Pages 158 - 161)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 44 of 101 Pageid#:
                                     2649
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 162                                                   Page 164
       1       A. Yes.                                           1      report, is what the hearing advisors
       2       Q. And you drafted this letter that               2      recommended to her, so I guess to at least
       3   we're reviewing in Exhibit-10, correct?               3      be one piece in that investigation report.
       4       A. Correct.                                       4   BY MR. GALLINARO:
       5       Q. So did you -- did you provide her              5      Q. Well, it was your understanding
       6   with a diagnosis without her asking you to do         6   that this was to be used to help bolster her
       7   that?                                                 7   claim in the Title IX proceeding.
       8            MR. WOOD: Object to the form. She            8      A. I don't know that I would say that
       9       testified as to what she was requested            9   that's exactly what I was thinking. I think
      10       already.                                         10   that she asked for me to do something, and I
      11            THE WITNESS: I mean,               asked    11   was doing it to really support her. I don't
      12       for me to ex -- the letter would                 12   know what I thought or how it would be viewed
      13       illustrate how I had seen the experience         13   or weighted or regarded. I was really doing it
      14       affect her, and I don't recall my exact          14   because she asked.
      15       thinking process, but one way for me to          15      Q. Okay. But you wrote it to the
      16       illustrate that as a professional is to          16   chair of the hearing board, so you had an
      17       provide that in the form of, you know, an        17   understanding of what you were doing, right?
      18       official, sort of, clinical assessment.          18   You were providing this to the board members.
      19   BY MR. GALLINARO:                                    19            But is it your testimony that you
      20       Q. So it was your idea to provide it             20   didn't understand what the purpose of that
      21   in the form of a diagnosis as opposed to just        21   would then be used for?
      22   relaying what she had experienced?                   22      A. I don't know how --
      23       A. I don't recall being asked to                 23            MR. WOOD: Object to the form.
      24   provide it in the form of a diagnosis from           24            THE WITNESS: Sorry. I don't know
                                                     Page 163                                                   Page 165
       1   anyone else.                                          1       how they would weight that or view that.
       2       Q. So given that's the case then, it              2       I don't know what else, as you asked
       3   would have been your decision to do that?             3       before, I didn't see any other aspects of
       4       A. I think so.                                    4       the report. I really just viewed it as
       5       Q. Okay. You understood that                      5       one piece that represented my clinical
       6           -- the reason for        request was to       6       impressions.
       7   help influence the outcome of her disciplinary        7   BY MR. GALLINARO:
       8   proceeding?                                           8       Q. Do you think it would be a piece
       9            MR. WOOD: Object to the form.                9   that would support her case, undermine her case
      10            THE WITNESS: She said that her              10   or be detrimental to her case?
      11       hearing advisor said it would be helpful,        11            MR. WOOD: Object to the form.
      12       I believe, is what the email says.               12            THE WITNESS: I think it was
      13   BY MR. GALLINARO:                                    13       consistent with what her claim was.
      14       Q. This wasn't in furtherance of her             14   BY MR. GALLINARO:
      15   treatment, right? This wasn't in furtherance         15       Q. If you flip back to the DSM, there
      16   of the counseling you were providing her; this       16   is a section amongst the criteria that says
      17   was for a different purpose. This was to             17   have to be met that include "associative
      18   influence the outcome of her disciplinary            18   symptoms." Do you see that? And that's on
      19   proceeding, correct?                                 19   page 281 of Exhibit-11.
      20            MR. WOOD: Object to the form.               20       A. Yes. I do see that.
      21            THE WITNESS: I mean I think that's          21       Q. Okay. And associative symptoms
      22       assuming what she was thinking, which I          22   include "inability to remember an important
      23       don't know, but it says a letter that            23   aspect of a traumatic event," correct?
      24       could be included in her investigation           24       A. It says that, yes.

                                                                                               42 (Pages 162 - 165)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 45 of 101 Pageid#:
                                     2650
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 166                                                  Page 168
       1       Q. Okay. And you did not include that        1        correct?
       2   in your diagnosis, correct?                      2            A. I mean, I just don't remember
       3       A. It doesn't appear so in my letter.        3        weighing it in that particular way to say that
       4       Q. Okay. And so because it's not in          4        I agree with the statement as you just put it.
       5   your letter, would I be correct in concluding    5        But you are asking, you know, what did I think,
       6   you did not ascribe her inability to remember    6        and to the best of my ability, I don't remember
       7   the sexual intercourse with any kind of amnesia 7         it being, sort of, clear why -- or that I had
       8   or memory issues related to trauma?              8        an opinion as to why she couldn't remember.
       9       A. I'm not sure I understand your            9            Q. Okay. Flipping back to the DSM,
      10   question --                                     10        just to kind of walk through how you meet the
      11       Q. Okay.                                    11        criteria here, under paragraph A, you first
      12       A. -- exactly the way -- I'm just not       12        have to be -- you first have to have
      13   sure how...                                     13        experienced trauma, right?
      14       Q. I'll try to rephrase it.                 14            A. Correct.
      15            There's an aspect of acute stress      15            Q. And B was, assuming you've
      16   disorder that falls under the category of       16        experienced a trauma, then you need to
      17   associative symptoms which --                   17        experience nine or more of the following
      18       A. Right.                                   18        symptoms, correct?
      19       Q. -- references an inability to            19            A. Yes.
      20   remember part of the traumatic event or aspects 20            Q. Okay. Your letter, if we look back
      21   of the traumatic event.                         21        at it now, includes as paragraph one, "direct
      22            You did not include that in your       22        exposure to the traumatic event." So that's
      23   diagnosis of                                    23        paragraph A of the DSM, correct?
      24       A. Right.                                   24            A. Yes.
                                                     Page 167                                                  Page 169
       1       Q. So what I'm asking is if, is it                1       Q. Okay. And then B, we now have to
       2   fair for me to then conclude that you don't           2   find nine symptoms, and in your letter, would
       3   believe that the reason she can't remember the        3   you agree with me, that paragraph number nine
       4   sexual assault is because she was traumatized?        4   and ten are not the symptoms that are listed
       5   That's not the conclusion you reached.                5   under B?
       6       A. I mean I can't say that for sure.              6       A. Let me just clarify. Let me look
       7   I agree that it wasn't one of the things that I       7   at that for one second.
       8   listed that -- that met the criteria for the          8       Q. Sure.
       9   trauma diagnosis. I guess I can't say                 9       A. Correct. Yes, I agree.
      10   definitively that that means I ruled out every       10       Q. Okay. So excluding one and nine
      11   single other thing on this list.                     11   and ten, we only have seven symptoms, and the
      12       Q. Okay.                                         12   DSM requires nine.
      13       A. I just can't say for sure that I              13            Do you agree that you haven't
      14   hadn't ruled out anything that wasn't there,         14   actually listed criteria that supports the
      15   but that the ones that I put were things that I      15   diagnosis you provided?
      16   felt were salient to me at the time based on my      16       A. No. I don't agree.
      17   interview and meetings with her.                     17       Q. Okay. Well, where are the other
      18       Q. Did you form any opinions as to why           18   symptoms that are required? You need nine; do
      19   she was unable to remember the traumatic event?      19   you agree?
      20       A. I don't think it was clear a                  20       A. Well, since none of these are, like
      21   hundred percent.                                     21   in categories, and so there could be more than
      22       Q. Okay. So because it wasn't clear              22   one in any of those categories. I'm just
      23   to you, you couldn't form an opinion to a            23   looking at this to pull out an example if I
      24   reasonable degree of professional certainty,         24   can. Let me see.

                                                                                               43 (Pages 166 - 169)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 46 of 101 Pageid#:
                                     2651
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 170                                                    Page 172
       1       Q. Okay.                                          1          experienced that would have satisfied this
       2       A. Okay. So, for example, under                   2   diagnostic criteria?
       3   Avoidance, that's number five for me, and say         3       A. I can't tell you what exactly I was
       4   there were avoidance symptoms. But if you look        4   thinking at the time, but just looking back at
       5   at avoidance in the DSM on page 281, there are        5   this, I would say she's having trouble
       6   two separate ways that that can be manifested.        6   sleeping. She's having trouble concentrating.
       7   So in my bullet point number five, I include          7   She's a student, so that's affecting her
       8   both of those types. Do you see what I'm              8   ability to function as a student, both if she
       9   saying?                                               9   can't sleep, if she can't concentrate. It's
      10       Q. I do. And the DSM goes on to                  10   affecting socially if she's worried about where
      11   require, once you've met those, you've ticked        11   she's going, et cetera. Like those would be
      12   off nine of the symptoms of the 14 that are          12   the things that support that.
      13   listed, you also have to satisfy a duration          13       Q. And, again, those are the type of
      14   which you address, I believe, in paragraph ten,      14   things that you would be understanding based on
      15   correct?                                             15   her self-report?
      16       A. Yes. I think so.                              16       A. Correct, as is true for all of the
      17       Q. Okay.                                         17   work that I do, essentially.
      18       A. Yes. Right.                                   18       Q. I think it's 12, almost 40. It's a
      19       Q. Okay. And then paragraph D says,              19   good time -- I'm getting a little hungry if --
      20   "The disturbance causes clinically significant       20       A. As am I.
      21   distress or impairment in social, occupational       21       Q. -- you wouldn't mind taking a lunch
      22   or other important areas of functioning."            22   break.
      23            Can you tell me where your letter           23       A. That would be great.
      24   addresses that requirement?                          24
                                                     Page 171                                                    Page 173
       1       A. Yeah. No, it does not address              1                     ---
       2   that.                                             2               (Lunch recess 12:38-1:10 p.m.)
       3       Q. Okay. So is that something that's          3                     ---
       4   missing from the diagnosis?                       4       BY MR. GALLINARO:
       5       A. I think I was sort of wrapping it          5          Q. Dr. Boller, we just came back from
       6   into the conclusion that these symptoms affect 6          a break, and if it's all right with you we'll
       7   her in, sort of, the affect of the emotional,     7       proceed now.
       8   cognitive and behavioral condition overall, but 8            A. Yes.
       9   I did not specifically layout criteria in, I      9          Q. Okay. I'd like you to turn to
      10   guess it's D.                                    10       Exhibit-13 if you could.
      11       Q. Okay. What would -- what does it          11          A. Okay.
      12   mean to say that a distress or impairment is     12                     ---
      13   clinically significant? What does that mean? 13                   (Whereupon the document was marked,
      14       A. You know, like most of what I do in 14                for identification purposes, as
      15   this work, as you can probably see, you know, 15             Exhibit-13.)
      16   it's subjective, and it's kind of the            16                     ---
      17   collective -- I mean I feel like this is sort    17       BY MR. GALLINARO:
      18   of a summary, criterion D, of all of these       18          Q. And do you recognize this document?
      19   things are happening and it's distressing for    19          A. Yes.
      20           And that distress is shown, you know, by 20          Q. Okay. And did you review this
      21   sort of the collective of all of these symptoms 21        document in preparation for your deposition?
      22   and just the way that it's affecting her.        22          A. Yes, briefly I looked at it.
      23       Q. Can you recall what, if any,              23          Q. And you would agree with me this is
      24   clinically significant impairment or distress    24       the summary of your interview with Lauren Kozak

                                                                                                44 (Pages 170 - 173)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 47 of 101 Pageid#:
                                     2652
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 174                                                   Page 176
       1   and Jason Rodocker on April 17, 2017?                 1   here says, "In the Listed Criteria, it says
       2       A. Yes. Correct.                                  2   that       experiences memories of the event.
       3       Q. Do you recall who contacted you to             3   What memories did she describe?"
       4   set up this interview?                                4           And then the answer that's
       5       A. It was either Lauren Kozak or Jason            5   reflected here says, "      doesn't remember the
       6   Rodocker.                                             6   incident itself. Rather she remembers details
       7       Q. Do you recall any discussion about             7   about being with him, wanting to go asleep,
       8   why they wanted to interview you?                     8   saying she was thirsty. She has memories of
       9       A. I don't recall a discussion about              9   the next day when she saw the used condom and
      10   why, no.                                             10   asking him about that. Her memories all relate
      11       Q. Did you have any understanding of             11   to aspects surrounding the event but not the
      12   what they were interested in hearing about from      12   event itself."
      13   you before you actually sat down and                 13           Did I read that correctly?
      14   interviewed with them?                               14       A. Yes.
      15       A. I don't remember exactly what they            15       Q. Okay. Did you -- this describes
      16   said ahead of time. I mean, I knew it was            16   her inability to remember the event itself, and
      17   about the, you know -- I knew it was about           17   I presume by that, you mean the nonconsensual
      18   and the case, but I don't know that I knew           18   sexual intercourse that occurred.
      19   anything more than that.                             19       A. Correct.
      20       Q. Okay. Is it your recollection that            20       Q. Did you have any discussion with
      21   this is, while maybe not a verbatim transcript,      21   the investigators pertaining to
      22   but that it fully describes what occurred            22   inability to recall the consensual sexual
      23   during the interview, or is this more of a           23   activity that proceeded the nonconsensual
      24   summary of the main points that occurred during      24   activity?
                                                     Page 175                                                   Page 177
       1   the interview?                                        1       A. I don't recall asking about this or
       2       A. I don't know if this answers your              2   talking about that at all.
       3   question, but what I would say is that I don't        3       Q. Okay. So a topic of their
       4   believe they asked me other questions that are        4   questions didn't address why she was unable to
       5   not reflected here, but I think that the              5   remember consensual acts. They focused on the
       6   answers are a summary of the answers that I           6   nonconsensual act; is that accurate?
       7   provided.                                             7       A. I think they just focused on this
       8       Q. Okay. About how long did the                   8   one incident.
       9   interview last, do you think?                         9       Q. Well, did you understand that
      10       A. I don't recall, but I would say not           10   reported that there was consensual and
      11   more than an hour.                                   11   nonconsensual activity?
      12       Q. Were you -- did you have any                  12       A. I actually don't recall that until
      13   materials with you when you provided the             13   you're saying that right now.
      14   interview?                                           14       Q. I'll represent to you that
      15       A. I don't remember if I had my notes            15   according to her, there -- let me back up.
      16   in front of me or not.                               16           I'll represent to you that the
      17       Q. Okay. Did they have any materials             17   parties did not dispute that oral sex occurred.
      18   with them when they interviewed you?                 18           position was that she did not recall
      19       A. I mean, they had a pad of paper and           19   specifically performing oral sex but thinks
      20   I believe were taking notes, but I don't know        20   that she likely did, and if she did, it would
      21   if they had other materials.                         21   have been consensual. That was her position.
      22       Q. Did they show you any documents?              22       A. Okay.
      23       A. No.                                           23       Q. With that representation, do you
      24       Q. The first question that's listed              24   remember that being part of anything that

                                                                                                45 (Pages 174 - 177)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 48 of 101 Pageid#:
                                     2653
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                  Page 178                                                   Page 180
       1   told you during your counseling sessions?          1   If there are dreams and the content of those
       2      A. I just don't recall.                         2   dreams, I just don't think there is a typical.
       3      Q. Okay. And you don't recall whether           3       Q. Okay. The third question is, "In
       4   the investigators asked you about any of her       4   the listed criteria, it says that the symptoms
       5   inability to remember that aspect of their         5   are not attributable to any other condition.
       6   encounter, the oral sex?                           6   Can you describe the difference between acute
       7      A. I really don't recall anything like          7   stress disorder and generalized anxiety
       8   that.                                              8   disorder?" And then your answer goes on to
       9      Q. Okay. So because you don't recall            9   address that, correct?
      10   any, even knowing that there was consensual       10       A. Right. Yes, correct.
      11   sexual activity, would it be fair then to         11       Q. You note that, "Even though the
      12   conclude that you didn't form an opinion as to    12   symptoms between those two disorders overlap,
      13   why she was unable to remember consensual         13   the quantity and specificity of the symptoms
      14   sexual activity?                                  14   indicate that ASD is the more accurate and
      15            MR. WOOD: Object to the form.            15   appropriate."
      16            THE WITNESS: Again, without              16            Is that correct?
      17      looking at my notes, I really don't know       17       A. Yes.
      18      if I had an opinion as to that or not,         18       Q. Okay. But you didn't have any
      19      because I don't remember -- I don't really     19   understanding of what her symptoms were that
      20      remember any of the details you're             20   led to her generalized anxiety disorder; did
      21      accounting to me, so I just don't know.        21   you?
      22   BY MR. GALLINARO:                                 22       A. Again, without my notes, I don't
      23      Q. Okay. The second question they ask          23   know how much detail was shared with me about a
      24   you mentions, "The criteria mentions having       24   prior diagnosis of anxiety or not. That
                                                  Page 179                                                   Page 181
       1   daily dreams related to rape. Did she describe 1       doesn't mean none of those symptoms would have
       2   the dreams?" And then the response reflected 2         come up or that I have no -- you know, that I
       3   here is, "       recorded daily dreams in which 3      haven't taken any notes about that, but I don't
       4   her perpetrator tells her calmly that he has     4     recall. And, again, there is -- you know,
       5   raped her in the past and that she didn't know   5     there is overlap, and some of those general
       6   it. In other words, her dreams are not           6     symptoms of anxiety, you know -- you know, may
       7   memories of the incident, but about hearing      7     or may -- may or may not have been present, but
       8   from her perpetrator that he raped her and she 8       because the acute stress disorder criteria is
       9   did not know it."                                9     sort of a higher threshold and more -- you need
      10            First, did I read that correctly?      10     more, sort of, specific symptoms to meet that,
      11       A. Yes.                                     11     that that one still seems like the appropriate
      12       Q. Okay. And as we described before,        12     diagnosis.
      13   this is based on your understanding, based on 13           Q. Okay. If you come down a little
      14   what         has reported to you, correct?      14     bit, though, it does say here that Dr. Boller
      15       A. Yes.                                     15     did not know          before this incident, so she
      16       Q. Is it your -- is it typical in your      16     cannot offer a pre and post comparison.
      17   experience dealing with sexual assault victims 17              Do you see that?
      18   that their dreams -- that they would have       18         A. Right. Yes, I do. Correct.
      19   dreams about other interactions with the        19         Q. If she had had all these prior
      20   perpetrator -- I'll use that word -- other than 20     symptoms and it were unrelated to any trauma,
      21   what actually happened?                         21     would that have influenced your diagnosis?
      22       A. I don't think there's any typical        22         A. I mean, that's hard to say. But
      23   in that situation. I think that it's so         23     are you saying -- can you ask it one more time?
      24   variable for people who've experienced trauma. 24          Q. Sure. Like, let's imagine a

                                                                                             46 (Pages 178 - 181)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 49 of 101 Pageid#:
                                     2654
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 182                                                 Page 184
       1   scenario where you did -- you got in touch with      1      have made me feel more certain or less
       2   her, you know, a counselor who had -- whoever        2      certain hypothetically speaking.
       3   it was that previously diagnosed her with GAD        3   BY MR. GALLINARO:
       4   and prescribed Lexapro, and you conclude from        4      Q. Okay. Well, if you knew -- we
       5   that that it seems like she has been                 5   don't know what the symptoms, you know, that --
       6   experiencing most, if not all, of the symptoms       6   neither of us know whatever symptoms she had
       7   that you referenced in your letter, would that       7   that led to the GAD. Right? So we're both
       8   --                                                   8   sort of operating in a vacuum here. But you
       9       A. Okay.                                         9   said that if she had all the same symptoms,
      10       Q. -- affect your diagnosis?                    10   that it might impact your current understanding
      11       A. Again, as you pointed out when we            11   of whether she had ASD.
      12   talked about that letter earlier, you know,         12            Are we having a shared
      13   criterion A is that there's a trauma. So it         13   understanding?
      14   would affect my diagnosis possibly depending on     14            MR. WOOD: Object to the form.
      15   whether there was a previous trauma that would      15            THE WITNESS: I mean, it's all just
      16   have explained those symptoms at that time.         16      hypothetical. So I'm just not -- I'm just
      17       Q. Well, so let's assume that the               17      not sure. I mean you're asking if I had
      18   trauma -- that she had all the symptoms, right,     18      different information, would I have
      19   but no trauma, and that's what led to the GAD,      19      reached a different conclusion, and I'm
      20   and then she experienced trauma, and then she       20      saying that's possible, but I don't know.
      21   continued to have all the same symptoms that        21   BY MR. GALLINARO:
      22   she already had beforehand. Would that be a         22      Q. Well, you knew that there was
      23   reason to switch the disorder diagnosis from        23   information you didn't have, right? You knew
      24   GAD to ASD, or would you conclude it doesn't        24   that there was a diagnosis, and you did not
                                                    Page 183                                                 Page 185
       1   appear that the trauma has changed her symptoms      1   know the basis for it, correct?
       2   in any way because she had all of these before?      2            MR. WOOD: Object to the form.
       3   Does that make sense?                                3            THE WITNESS: I don't remember if I
       4       A. I believe it does.                            4       did know that. I don't remember if I knew
       5       Q. Great.                                        5       that there was a diagnosis.
       6       A. I mean, it's just -- it's hard for            6   BY MR. GALLINARO:
       7   me to say what I would have thought                  7       Q. It's written here in your answer.
       8   retrospectively. If there was a trauma, it           8   It says -- in the Listed Criteria, it says that
       9   could have informed it. If I hadn't seen it          9   "symptoms are not attributable to another
      10   myself and there were just factors of, you          10   condition. Can you describe the difference
      11   know, is it possible that it would have             11   between acute stress disorder and generalized
      12   influenced me to think about it differently? I      12   anxiety disorder?"
      13   suppose it's possible. That just -- that            13            Did you not understand they were
      14   wasn't the scenario that I was dealing with, so     14   asking those questions because she already had
      15   I can't really say.                                 15   a preexisting diagnosis?
      16       Q. Knowing that she had a previous              16       A. I didn't necessarily think that
      17   diagnosis, would it have made you -- would you      17   that's why they were asking that, but also,
      18   have been able to be more certain of your           18   this came after I had already written the
      19   diagnosis if you had actually been able to          19   letter.
      20   review what led to that diagnosis?                  20       Q. Okay. So you're not sure if you
      21            MR. WOOD: Object to the form.              21   knew that she had -- that she ever had GAD?
      22            THE WITNESS: I felt certain enough         22       A. I really just don't recall without
      23       with my diagnosis to prepare the letter         23   seeing my notes.
      24       that I did. It's hard to say what would         24       Q. Okay. So I guess I'm just
                                                                                              47 (Pages 182 - 185)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 50 of 101 Pageid#:
                                     2655
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 186                                                     Page 188
       1   requesting you to operate under the assumption       1   the investigation and hearing process?"
       2   that she did have a previous diagnosis of GAD.       2           So you were asked whether someone
       3   Okay?                                                3   could exhibit symptoms, and again, you -- there
       4           MR. WOOD: Object to the form.                4   are symptoms which you've never observed her to
       5   BY MR. GALLINARO:                                    5   exhibit, correct?
       6      Q. Can we -- can we -- can we start               6       A. Some of them were by her report.
       7   from, I'll ask you to just accept for purposes       7       Q. The first sentence of your answer,
       8   of my question that --                               8   you say, "Well, Dr. Boller cannot say that that
       9      A. Okay.                                          9   would never be true. In her opinion, it's
      10      Q. -- before she ever saw you, she had           10   highly unlikely to be the explanation for
      11   a previous diagnosis of GAD, for which she had      11          symptoms."
      12   been prescribed Lexapro?                            12           And my first question is, which
      13      A. Okay.                                         13   aspect of the question are you referring to?
      14      Q. I want you to assume that's true.             14   Because they asked you, could someone have this
      15      A. Okay.                                         15   disorder if someone believes they have
      16      Q. Okay. So if you were to -- if you             16   experienced something or didn't, and secondly
      17   wanted to arrive at the best diagnosis you          17   could it have been caused by the stress of
      18   could possibly give, would you want to know why     18   going through the process? And your answer
      19   she had been previously diagnosed with GAD          19   says you can't say it would never be true, but
      20   before you arrived at your conclusion that now      20   it seems unlikely to be the explanation.
      21   she has ASD?                                        21           Which of those two things is
      22           MR. WOOD: Object to the form.               22   unlikely to be the explanation?
      23           THE WITNESS: Possibly so.                   23       A. I'm just looking at the rest of the
      24                                                       24   answer to see if it was separated out.
                                                    Page 187                                                     Page 189
       1   BY MR. GALLINARO:                                1           Q. Sure.
       2       Q. As we discussed, if all the               2           A. It doesn't look like I specify
       3   symptoms were the same prior to the traumatic 3          anything that's related to the stress of the
       4   event to after, that might influence your        4       process in this answer. It appears that it is
       5   opinion as to whether she actually suffered      5       all related to the first question.
       6   from ASD?                                        6           Q. Okay. You go on to say that
       7            MR. WOOD: Object to the form.           7       "Trauma experts believe that trauma is
       8            THE WITNESS: It could have meant        8       experienced cognitively, emotionally and
       9       that I would have diagnosed her with both. 9         bodily."
      10   BY MR. GALLINARO:                               10                With regard to your reference to
      11       Q. I guess the point is, you don't          11       trauma experts, are there any individuals that
      12   know because you didn't have the information, 12         you might have been referring to there that we
      13   correct? You don't know how it might have       13       haven't discussed already when I've asked you
      14   impacted your diagnosis?                        14       who's informed your understanding of trauma?
      15       A. Exactly. That's what I'm saying.         15           A. Nothing more specific than what I
      16   It feels very hypothetical. I don't know how    16       answered earlier.
      17   it would have impacted me.                      17           Q. The next two -- let's move on to
      18       Q. Okay. All right. The fourth              18       the next two sentences. So, "The body
      19   question, I'd like to focus on that now.        19       experiences and absorbs trauma and reflects it
      20            It says, "Can acute stress disorder    20       in a particular way. It's difficult to imagine
      21   be caused if someone believes they have         21       a scenario where a person would experience the
      22   experienced a traumatic event but didn't        22       range and specificity of symptoms as          has
      23   actually experience it? Secondly, could it      23       when the experience was believed to be true but
      24   have been caused by the stress of going through 24       not actually true. It would cause one to

                                                                                                48 (Pages 186 - 189)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 51 of 101 Pageid#:
                                     2656
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 190                                                 Page 192
       1   wonder what happened to render the belief so        1   because she has -- at least part of the reason
       2   strong. A possibility would include the             2   she knew it would have been nonconsensual is
       3   presence of a psychotic disorder where reality      3   because she had a personal rule that she never
       4   is acutely disturbed."                              4   has sexual intercourse with people that she's
       5            Are you opining here that unless           5   not interested in a relationship with, and that
       6          has some sort of psychotic disorder then     6   Mr.        didn't meet that criteria.
       7   what she's saying happened, happened?               7           Do you recall that being a topic of
       8       A. I'm not sure that I'm saying that.           8   anything you discussed with her?
       9   I'm saying that the presentation and my             9      A. Now that you're saying that, it
      10   clinical assessment of that presentation,          10   vaguely rings a bell, but I don't think I would
      11   which, yes, it's from self-report, but that is     11   have remembered that otherwise.
      12   the job that I do every day when I diagnose        12      Q. Okay. So the scenario we have is
      13   people, whether it's related to sexual assault     13   someone who is experiencing something or claims
      14   or not. That doesn't mean I'm never wrong but      14   to be experiencing something where they can't
      15   that is like the clinical tool that I have sort    15   remember, sort of, a large portion of their
      16   of honed over time is sort of like collecting      16   evening. And they're making assumptions based
      17   all of that information, right. I'm saying all     17   on what would have been consensual or
      18   of that as presented and assessed, in my           18   nonconsensual based on their own personal
      19   opinion, was that that specificity would not       19   rules. Are you with me?
      20   be -- would be hard to, sort of, imagine that      20      A. I think so.
      21   being experienced if it was something that         21           MR. WOOD: I'm going to object to
      22   didn't actually happen.                            22      the form of it, predicate, but you can go
      23       Q. Okay. But that doesn't address              23      ahead.
      24   whether she could have been not telling the        24
                                                   Page 191                                                 Page 193
       1   truth with regard to what experience she was --     1   BY MR. GALLINARO:
       2   what symptoms she was experiencing, correct?        2      Q. So if she -- would you agree with
       3       A. I wasn't being asked to make a               3   me that sometimes people don't always follow
       4   determination of the credibility of her claim.      4   their own personal rules, particularly if
       5   I was asked for my clinical expertise, my           5   they've been drinking?
       6   clinical opinion.                                   6           MR. WOOD: Object to the form.
       7       Q. Okay. I want to ask you about --             7           THE WITNESS: I mean...
       8   and I apologize, I'm just going to close my         8   BY MR. GALLINARO:
       9   office door. I'll be right back.                    9      Q. Just as a general matter. Are you
      10           I just want to ask you about, you          10   aware that alcohol lowers people's inhibitions?
      11   said you couldn't imagine a scenario, and so I     11      A. Sure. Yes.
      12   want to discuss with you a potential scenario      12      Q. Okay. Sometimes people do things
      13   based on the way the investigation report          13   after they've had a few drinks that they wish
      14   reflected what occurred. This is a case, as        14   they didn't do, right?
      15   I've told you, where she has -- there were at      15           MR. WOOD: Object to the form.
      16   least two sexual acts, one of which was            16           THE WITNESS: Yes. I would imagine
      17   consensual according to her, and one of which      17      that's true.
      18   was nonconsensual according to her, and she        18   BY MR. GALLINARO:
      19   doesn't remember either. Are you with me?          19      Q. Okay. So in a scenario like the
      20       A. Okay. I mean I don't recall it,             20   one that        reported, where she doesn't
      21   but I'm with you.                                  21   remember having -- doing oral sex or vaginal
      22       Q. Okay. She -- her testimony in the           22   sex with Mr.          and she's assuming that she
      23   case was that she knew that the vaginal            23   would have steadfastly adhered to her personal
      24   intercourse would have been nonconsensual          24   rule during a time she can't remember, and
                                                                                            49 (Pages 190 - 193)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 52 of 101 Pageid#:
                                     2657
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                    Page 194                                                  Page 196
       1   that's the basis for her believing she were          1   BY MR. GALLINARO:
       2   assaulted, would that result in the kind of          2      Q. Okay. It's not a scenario that you
       3   traumatic symptoms that you recorded if she          3   considered in forming your diagnosis, correct?
       4   actually were wrong, if she --                       4      A. I don't know.
       5            MR. WOOD: Objection.                        5      Q. You didn't consider whether she
       6   BY MR. GALLINARO:                                    6   were just mistaken, that she believed that she
       7      Q. -- actually did actively                       7   wouldn't have done something during a time she
       8   participate in sex and was just wrong that she       8   can't remember when she actually actively
       9   didn't adhere to her personal rule because she       9   participated in it. You didn't consider
      10   can't remember it?                                  10   whether that could have been the case?
      11            MR. WOOD: Object to the form.              11      A. Object to the form.
      12   BY MR. GALLINARO:                                   12           THE WITNESS: I don't believe
      13      Q. Are you with me?                              13      someone would experience the consistency
      14      A. I mean that's a -- I mean I think             14      of traumatic symptoms if it was a mistake
      15   so. It just feels impossible for me to say.         15      and it's not really what happened. That
      16      Q. Well, you said you couldn't imagine           16      does not adhere to me with what I know
      17   a scenario in which someone could believe the       17      about trauma --
      18   event to have occurred had it not occurred          18   BY MR. GALLINARO:
      19   unless they had some kind of psychotic              19      Q. Okay. And --
      20   disorder. So what I'm giving to you now is the      20      A. -- and clinical symptoms.
      21   scenario that likely did occur between              21      Q. So a mistaken belief that you were
      22   and          We know that she didn't remember       22   traumatized --
      23   either act of sex but contested that one was        23      A. Is not the same as trauma.
      24   consensual and one was nonconsensual based on       24      Q. -- symptoms; is that what you're
                                                    Page 195                                                  Page 197
       1   her own personal rule, but which she likely          1   saying?
       2   would have been okay with during a time she          2       A. I'm sorry. I think I cut you off
       3   can't remember. Do you understand?                   3   because I thought you were done. Say the last
       4       A. Mm-hmm. I think so.                           4   part of that question.
       5            MR. WOOD: Objection to the                  5       Q. I'm speaking slow because I'm
       6       predicate.                                       6   tired. A mistaken belief that you've been
       7   BY MR. GALLINARO:                                    7   traumatized because you simply don't remember
       8       Q. So if she were not -- if she                  8   what happened to you, but you're later told
       9   didn't, for whatever reason, because she had         9   that you were -- you were traumatized, but you
      10   had a couple of drinks that night, she didn't       10   weren't, you don't think that that could result
      11   adhere to her personal rule and just doesn't        11   in symptoms?
      12   remember it but believes, because she just has      12       A. I don't have experience with
      13   this rule, it must have been rape, would that       13   that -- with that situation.
      14   still result in the kind of symptoms that           14       Q. Okay. The final question in your
      15   you've described here?                              15   interview says, "Did         express any reason
      16            MR. WOOD: Object to the form.              16   she believes she did not remember the
      17            THE WITNESS: Yeah. I mean, I'm             17   incident?" And your answer is, "         wondered
      18       not agreeing to what you're painting as         18   whether there were drugs in her seltzer offered
      19       the likely scenario, but you're presenting      19   to her by the perpetrator because she felt so
      20       it as a hypothetical, and I still say it        20   heavily drowsy so suddenly afterwards in a way
      21       just feels impossible for me to say how --      21   that was not normal for her sleep pattern."
      22       what that would have meant for her              22   And Dr. Boller remarked that, "Some people
      23       diagnosis. Is that what you're saying? I        23   block out traumatic events. Additionally,
      24       mean, I don't know.                             24   someone may not remember due to physical injury

                                                                                              50 (Pages 194 - 197)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 53 of 101 Pageid#:
                                     2658
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 198                                                   Page 200
       1   or someone may be blacked out due to excessive         1   just sort of reporting what she said to me.
       2   alcohol use. Dr. Boller cannot say what                2       Q. Are you aware that            reported
       3   happened here."                                        3   that the consensual oral sex that she reported,
       4            Were you opining one way or another           4   which she was unable to remember, happened
       5   whether any of those explanations were the             5   before she alleges she drank from the can of
       6   likely cause of her inability to remember?             6   seltzer?
       7       A. I think I'm being really clear in               7       A. I don't recall.
       8   that response that        said one thing, and          8       Q. Okay. Well, if you accept for me
       9   that I'm proposing possible alternatives that          9   that that was her statement in the
      10   occur to me.                                          10   investigation, that I drank the seltzer after
      11       Q. Okay. But you didn't form -- you               11   the oral sex that I don't remember, are you
      12   didn't -- you weren't concluding that those           12   aware of any drug that can erase memories from
      13   were likely; you're just saying here's a range        13   before you ingested it?
      14   of things that might explain it, but I don't          14       A. I have -- I mean, I'm not an expert
      15   really know what happened. Is that your               15   in medications and how it would affect memory
      16   testimony?                                            16   either way, so I don't know.
      17       A. I think what I've written here is              17       Q. So you don't have experience with
      18   just really clear that I'm presenting what            18   date-rape drugs, despite all of your experience
      19   said and other possibilities.                         19   treating sexual assault survivors?
      20       Q. Okay. And you conclude by saying,              20            MR. WOOD: Object to the form.
      21   "You can't say what happened here," right?            21            THE WITNESS: There are so --
      22       A. I wasn't there. I have no                      22       sorry, Craig.
      23   definitive knowledge of what happened in that         23            There are so many different drugs
      24   situation.                                            24       that are used as, quote, date-rape drugs,
                                                      Page 199                                                   Page 201
       1       Q. Right. So I just wanted to make                 1      which is why it's difficult to test for
       2   sure I'm understanding that you weren't                2      them because you'd be running a panel of
       3   offering any kind of view or expertise of why          3      tests for a multitude of things. So I'm
       4   she couldn't remember. You're essentially              4      not familiar with each of them and whether
       5   saying you're not sure?                                5      they affect retroactive memory or -- I'm
       6       A. I was offering possibilities,                   6      just -- I'm not an expert in that by any
       7   including         opinion as she presented it to       7      stretch.
       8   me.                                                    8   BY MR. GALLINARO:
       9       Q. Okay. But not weighing in with                  9      Q. You can't opine one way or the
      10   your own expertise saying that it's more likely       10   other whether a drug could do that?
      11   that this would have happened or something else       11      A. I don't know.
      12   would have explained it?                              12      Q. Okay. You note that some people
      13       A. It doesn't appear that I've stated             13   block out traumatic events, right?
      14   it that way.                                          14      A. Yes. I believe that can happen.
      15       Q. When you reference the fact that               15      Q. Okay. But that wouldn't explain
      16          wondered whether there were any drugs in       16   her inability to remember consensual sex,
      17   the seltzer offered to her, you weren't aware         17   right?
      18   of any medical evidence that would speak to           18           MR. WOOD: Object to the form.
      19   whether        had drugs in her system; were you?     19           THE WITNESS: I mean, again, just
      20       A. No. I don't believe so.                        20      difficult -- difficult to say how much
      21       Q. Okay. And other than                           21      memory is affected when someone is
      22   wondering whether that were the case, you can't       22      blocking out a memory.
      23   offer any other detail about that, correct?           23   BY MR. GALLINARO:
      24       A. Right, which is why I didn't. I'm              24      Q. So a traumatic event might include
                                                                                                51 (Pages 198 - 201)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 54 of 101 Pageid#:
                                     2659
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                      Page 202                                                Page 204
       1   a blocking of a memory of the events leading up        1      Q. You've acted, I believe, in two
       2   to the traumatic event?                                2   other Title IX matters other than this one; is
       3       A. Yes. It can. It could.                          3   that correct?
       4       Q. Are you a memory expert?                        4      A. Oh. I really don't recall. Do you
       5       A. No.                                             5   mean like in the hearing at, like, with the
       6       Q. Okay. That's your understanding of              6   hearing board?
       7   how trauma affects memory?                             7      Q. Well --
       8       A. I'm saying that my experience is                8      A. I don't remember being a witness.
       9   that some people who've experienced trauma can         9      Q. -- exactly. So I'll tell you why
      10   have difficulty with their memory, and that           10   I'm asking the question. We've asked the
      11   would be of the things that happened up to and        11   university in a written Discovery request to
      12   including the event. So which things are              12   identify other matters in which you had
      13   remembered or which things are not, I don't           13   provided testimony as a witness, and they
      14   know. I think it can affect your memory. So           14   identified a matter that occurred in the 2014
      15   it can affect your memory in different ways.          15   and 2015 academic year, and a matter that
      16       Q. Okay. And the nonconsensual sexual             16   occurred in the 2015/2016 academic year. I
      17   activity in this case, according to                   17   don't know too much more than that, so that's
      18   occurred while she was asleep. I think we             18   why I'm going to ask you questions, if you can
      19   discussed this before, but, so we can't -- we         19   help me identify the sexual misconduct cases
      20   can't form memories when we're asleep, right?         20   where you participated as a witness.
      21            MR. WOOD: Object to the form.                21      A. I don't recall participating as a
      22            THE WITNESS: We remember things              22   witness in front of the hearing board. I don't
      23       when we are asleep, like dreams, so again         23   recall ever being called in front of the
      24       I'm just not sure what else to say about          24   hearing board.
                                                      Page 203                                                Page 205
       1       that.                                              1       Q. Well, how about being interviewed
       2   BY MR. GALLINARO:                                      2   by the investigators?
       3       Q. Okay. When you talk about blocking              3       A. I remember being interviewed one
       4   out memories, are you talking about the concept        4   other time, very vaguely. I don't remember if
       5   of repressed memory?                                   5   it was two or not. I do remember being
       6       A. Not necessarily. I'm just saying                6   interviewed one other time.
       7   sometimes people don't remember things,                7       Q. Okay. Could you turn to the final
       8   literally from, like even from a head trauma,          8   exhibit, Exhibit-14.
       9   right. You cannot remember some things after           9       A. Okay.
      10   there has been -- whether that's a, you know, a       10                  ---
      11   physical trauma or an emotional trauma. That's        11            (Whereupon the document was marked,
      12   what I'm saying.                                      12       for identification purposes, as
      13                  ---                                    13       Exhibit-14.)
      14             (Mr. Schwartz entered the                   14                  ---
      15       proceeding.)                                      15   BY MR. GALLINARO:
      16                  ---                                    16       Q. Take a moment to review that. I
      17   BY MR. GALLINARO:                                     17   believe there's an email that is in back of it
      18       Q. Okay. And when you reference                   18   that may also help you, but once you've had a
      19   someone may be blacked out due to excessive           19   chance to review it, just let me know.
      20   alcohol, were you aware, based on                     20       A. Okay. I read all that.
      21   report, that she was not overly intoxicated at        21       Q. Okay. So Exhibit-14 is an
      22   the time of the sexual activity?                      22   interview summary of you by Jason Rodocker and
      23       A. I don't remember how much alcohol              23   Lauren Kozak, dated 11/7/2014.
      24   she had ingested. I don't know.                       24            Having reviewed that, do you recall

                                                                                               52 (Pages 202 - 205)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 55 of 101 Pageid#:
                                     2660
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                         Page 206                                                  Page 208
       1   that you did provide an interview to                      1       A. So what's the question?
       2   investigators in at least one other Title IX              2       Q. My question was: Was the reason
       3   matter?                                                   3   you were providing this interview because you
       4       A. Are you saying in addition to this                 4   had treated
       5   one or that this is the one?                              5       A. It's because I had met with her at
       6       Q. Well, right now I'm just asking                    6   some point when she was a student.
       7   about this one.                                           7       Q. You met with her in your role as a
       8       A. Okay. Yes. I mean, I read this --                  8   counselor at the SHC, correct?
       9   this. I recall it now, having read this.                  9       A. Correct.
      10       Q. Okay. Do you recall that the                      10       Q. Okay. So you weren't -- you
      11   student who was the complainant in this -- I'm           11   weren't a factual witness somehow involved in
      12   sorry.                                                   12   the underlying incident; this is related to
      13            Do you recall that the student who              13   your treatment of her, correct?
      14   was the complainant in this case is someone --           14       A. Yes. I suppose that would be fair
      15   do you recall that the student who was the               15   to say.
      16   complainant in this case was                             16       Q. Okay. Do you recall how many times
      17       A. That sounds right.                                17   you saw her before you provided this testimony
      18       Q. Okay. And were you aware that                     18   on her behalf?
      19                 was one of                  advisors?      19       A. No. I have no idea.
      20       A. I don't recall if I knew that at                  20       Q. Do you recall how she was referred
      21   the time or not.                                         21   to you?
      22       Q. Okay. Did you ever discuss                        22       A. No.
      23            case with                                       23       Q. Do you recall whether she came to
      24       A. I would not be permitted to discuss               24   you specifically for the purpose of having you
                                                         Page 207                                                  Page 209
       1   anything clinical with another person. That               1   serve as a witness?
       2   would violate confidentiality.                            2      A. I don't believe so.
       3      Q. Did you ever have any discussions                   3      Q. Okay. Do you recall whose idea it
       4   with the two of them? Given that             had          4   was for you to act as a witness for her?
       5   asked you based on the recommendation of one of           5      A. Nope.
       6   her advisors to get this letter, did you ever             6      Q. Okay. Do you recall, I've
       7   have new followup with            and her advisors?       7   represented to you the university has said that
       8      A. I don't recall ever talking with                    8   there was another matter where you provided
       9          advisors.                                          9   witness testimony, which occurred the following
      10      Q. Okay. Do you recall how many times                 10   academic year in 2015/2016.
      11   you had treated -- well, first of all, is the            11           Do you recall that?
      12   reason you provided testimony on behalf of               12      A. So, again, if you mean by witness
      13                because you had treated her?                13   like doing something like being interviewed?
      14           THE WITNESS: Craig, can I answer                 14      Q. Yes.
      15      that?                                                 15      A. That's -- I don't recall. I guess
      16           MR. WOOD: You can't answer                       16   that's possible. I was not in front of the
      17      anything about your clinical relationship             17   hearing board as a witness. If there was
      18      with               or                 because         18   another interview, that's possible, but I don't
      19      in both cases they're protected by HIPAA.             19   recall anything specific.
      20      You can answer whether you met with her               20      Q. Okay. And I don't want to throw
      21      and during what period of time, but not               21   you off with the word witness.
      22      anything about the clinical relationship.             22      A. Okay.
      23   BY MR. GALLINARO:                                        23      Q. When I say witness, in these Title
      24      Q. Okay.                                              24   IX proceedings, we refer to people who are

                                                                                                   53 (Pages 206 - 209)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 56 of 101 Pageid#:
                                     2661
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 210                                                   Page 212
       1   interviewed by the investigators as               1           A. A situation I knew of or one where
       2   witnesses --                                      2       I was a witness for that?
       3       A. Okay.                                      3           Q. In one where you were a witness.
       4       Q. -- even if they don't come before          4           A. I can't recall a specific time when
       5   the board.                                        5       a respondent pled guilty, so to speak. I don't
       6       A. Got it.                                    6       recall a situation like that.
       7       Q. So with that understanding, were           7           Q. Okay. Have you ever -- you said
       8   you interviewed by the Title IX coordinator -- 8          you've counseled -- you've counseled male
       9   were you interviewed by the investigators in a 9          students who have experienced assault, correct?
      10   Title IX matter for another case, other than     10           A. Yes. Yes, I have.
      11                  and                , that you can 11           Q. Have you ever counseled male
      12   recall?                                          12       students who were accused of assault?
      13       A. I mean if they say that I was, I          13           A. There was an occasion where a
      14   believe that I was, but I don't remember the     14       student presented to our -- what we call, our
      15   situation.                                       15       urgent session in the counseling center, where
      16       Q. Have you only participated in Title       16       you don't have to have an appointment ahead of
      17   IX investigations as a witness, as we're using 17         time. You know, you can kind of show up.
      18   that term, on behalf of complainants?            18       People know what time of day that is. We
      19       A. So the only two that I recall are         19       rotate who is covering, you know, that spot in
      20   for       and        and in both cases they were 20       the day. And a student had, from my
      21   complainants.                                    21       recollection, I might not remember all the
      22       Q. Okay. Have you ever -- have you           22       details, but he had just learned that he was
      23   ever acted as a witness on behalf of a male      23       being investigated for that, a charge related
      24   student?                                         24       to that and was understandably, you know,
                                                     Page 211                                                   Page 213
       1       A. I don't believe so. Not that I                 1   distraught at hearing that he was going to be
       2   recall, but I don't recall the other incident.        2   investigated and came to the urgent session,
       3       Q. Okay.                                          3   and I was the person covering it. So I did
       4       A. I have clinically met with students            4   offer support and other resources, and I
       5   and worked with students who are men who had          5   connected him with a followup with another
       6   reported sexual assault to me, but I don't            6   counselor.
       7   remember -- I don't remember the situation,           7      Q. Any -- I'm sorry, that echo again.
       8   so...                                                 8   Any other instances that you can recall where
       9       Q. Okay. Do you recall whether the                9   you provided counseling to an accused male
      10   other -- I know you're not recalling the other       10   student?
      11   matter. I'm trying to figure out how I can ask       11      A. Not that I recall.
      12   you a question about it.                             12      Q. And you said you referred him to a
      13            Do you know if you participated as          13   different counselor. Was that within the
      14   a witness in any matter that ultimately was          14   office?
      15   withdrawn?                                           15      A. Yes.
      16       A. Because I don't remember the                  16      Q. Is there any particular reason why
      17   situation, I just can't say.                         17   you referred him to someone else?
      18       Q. Okay. And I'm just trying to see              18      A. I'm very affiliated with all the,
      19   if I can prompt something, so bear with me.          19   you know -- not all, with many of the cases of
      20       A. Okay. Yeah.                                   20   sexual assault. It's on my bio on our website
      21       Q. Would you have participated as a              21   that students who've experienced it would come
      22   witness in any matter where a student pled           22   to me, and I didn't know if there would be a
      23   guilty, you know a case where the respondent         23   conflict about someone reaching out to me
      24   accepted responsibility for it?                      24   specifically for help with the support on the
                                                                                                54 (Pages 210 - 213)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 57 of 101 Pageid#:
                                     2662
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 214                                                   Page 216
       1   trauma side if I was already seeing him, and          1   Counseling Center, the director is the same.
       2   thought that it would be better to refer to           2   There's one director for health and counseling.
       3   someone whose expertise wasn't in working with        3   We are sometimes referred to as health and
       4   the support side for a complainant.                   4   counseling, so there is a connection, but
       5       Q. Okay. Is there anyone in the                   5   they're actually two separate...
       6   office, the SHC office, that does focus on            6      Q. Just so that we're clear, I'm
       7   counseling accused students?                          7   intending to only have been asking you about
       8       A. No.                                            8   your office.
       9       Q. But there are others who don't feel            9      A. I understood that, yes.
      10   that they're in as conflicted position as you        10      Q. And what should I call it, just
      11   are?                                                 11   so --
      12       A. I imagine so.                                 12      A. The Counseling Center.
      13       Q. Are there any counselors that                 13      Q. I had asked you if someone comes to
      14   you're aware of who will not work with students      14   the Counseling Center alleging that they had
      15   who are alleged that they are victims of a           15   experienced sexual assault, would that
      16   sexual assault, sort of the flip side of your        16   typically be steered to you or are there
      17   situation?                                           17   multiple people who handle that?
      18       A. I don't know that any of them would           18      A. So I'd be one of the people it
      19   say they would just actually refuse to do it.        19   would be steered to, unless, again, the person
      20   Many -- I know at least a couple would have          20   didn't want to see me or that there was a
      21   specifically referred them to me or maybe even       21   conflict because I was already seeing someone
      22   Rallie Snowden at times because of our               22   else who was involved, or something like that.
      23   experience with it. I'm not -- I don't know          23   Rallie Snowden might be another one. Those --
      24   that I've ever heard anyone say they won't see       24   we might be the top two, but again, other
                                                     Page 215                                                   Page 217
       1   it. Everyone is equipped to deal with it in an        1   people would see someone, and someone might
       2   urgent situation, and some would, likewise,           2   request seeing someone. I would venture that
       3   maybe then refer to me or Rallie for someone          3   all of us at times, clinically in our
       4   who wanted ongoing care.                              4   professional experiences, have worked with and
       5       Q. Okay. If someone comes to the SHC              5   met with students who have experienced that or
       6   alleging that they have been assaulted, are           6   an abuse history, just because it's pervasive
       7   they -- do you handle most of those or are            7   enough in our culture that someone has that in
       8   there multiple people who would potentially           8   their background.
       9   respond to that?                                      9            If someone's presenting for the
      10       A. I just want to clarify one thing              10   first time and saying that it was a recent
      11   because I'm worried how it's going to read in        11   incident, I think that our administrative
      12   the transcript later. So SHC is Student Health       12   assistant would probably steer them towards me
      13   Center and I'm at the University Counseling          13   and Rallie at least as an initial instinct.
      14   Center.                                              14       Q. Okay. We discussed at least the
      15       Q. I'm sorry.                                    15   two cases you can recall where you participated
      16       A. The Health Center -- no, it's okay.           16   as a witness, again with the understanding of
      17   I just thought later if I was reviewing the          17   the word witness. Have you -- have you ever
      18   transcript that...                                   18   been told that going forward you should no
      19            So the Health Center is our health          19   longer do that?
      20   clinic, and students might also present there.       20       A. I don't recall that.
      21   That's why I just wanted to be clear. They           21       Q. Would you act in that role again if
      22   might present there for care, medical care, et       22   another student came to you and requested it?
      23   cetera, and they would present there because         23            MR. WOOD: Object to the form.
      24   they're open 24 hours. We are not. The               24            THE WITNESS: So you're -- so if a

                                                                                               55 (Pages 214 - 217)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 58 of 101 Pageid#:
                                     2663
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                     Page 218                                                 Page 220
       1      student came to me and asked me to provide         1       notes.
       2      like a letter like I did with                      2           THE WITNESS: Sure.
       3   BY MR. GALLINARO:                                     3           MR. GALLINARO: And your counsel
       4      Q. Sure.                                           4       may have questions for you, but let's go
       5      A. I would at least consider the                   5       back on the record at, let's say, 2:15.
       6   request from the student and try to understand        6           THE WITNESS: Okay.
       7   what it was they were hoping for with that            7           MR. WOOD: And when you come back
       8   request.                                              8       on the record, Micah will take over from
       9      Q. So you haven't -- you haven't been              9       there.
      10   advised by anyone at the university that that        10                 ---
      11   isn't something that would be appropriate for        11           (A short recess was taken.)
      12   you to do again?                                     12                 ---
      13      A. I don't recall that.                           13   BY MR. GALLINARO:
      14      Q. Okay. I'm not suggesting that it               14       Q. I just had a couple of followup
      15   has happened; I'm just asking --                     15   questions. Do you recall at the very beginning
      16      A. Yeah. No.                                      16   of the deposition I had asked you questions
      17      Q. Okay. So as far as you know, you               17   about whether you had been deposed before, and
      18   could -- you could do that again for another         18   you identified a couple other cases?
      19   student in another Title IX proceeding?              19       A. Yes.
      20      A. Yeah. I mean, I'm not often told               20       Q. One of which was a sexual assault
      21   what I can or can't do when it pertains to just      21   case -- W&L students.
      22   my clinical opinion or my clinical judgments,        22                 ---
      23   and, again, that's how I see that letter, what       23           (Discussion was held off the
      24   the purpose of that letter was. So I don't           24       record.)
                                                     Page 219                                                 Page 221
       1   recall ever being told anything with regard to        1                 ---
       2   sort of that clinical, how I would proceed            2   BY MR. GALLINARO:
       3   clinically in that way.                               3       Q. All right. So you recall at the
       4       Q. Do you know if anyone else from the            4   very beginning of the deposition I had asked
       5   Counseling Center has done something similar?         5   you questions about other cases in which you
       6   And by that I mean act as a witness or provide        6   had been deposed?
       7   a letter in support of someone in a Title IX          7       A. Correct. I remember that.
       8   proceeding.                                           8       Q. And you had identified at least one
       9       A. I don't know.                                  9   case involving sexual assault that involved W&L
      10       Q. Have you had any discussions with             10   students, correct?
      11   any of your colleagues that would lead you to        11       A. Right.
      12   believe that they had done that?                     12       Q. Okay. And so now, with that in
      13       A. I mean, I can't say that hasn't               13   mind and knowing that you were interviewed in a
      14   happened, but I don't recall specifically.           14   case involving                were you aware
      15       Q. Well, I'm just asking you if you              15   that                case resulted in
      16   have any personal knowledge that anyone has          16   litigation?
      17   done that.                                           17       A. Yes.
      18       A. Right. I'm saying I don't recall              18       Q. And was that the case that you were
      19   specifically -- like I don't recall                  19   deposed in?
      20   specifically hearing that from somebody.             20       A. Yes.
      21       Q. Okay.                                         21       Q. Okay. And can you recall whether
      22            MR. GALLINARO: I'm going to just            22   there were -- I think you said the other one
      23       see if -- let's take a five-minute break.        23   had to do with a suicide, correct?
      24       I think I'm done. I just want to check my        24       A. A suicide attempt.

                                                                                               56 (Pages 218 - 221)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 59 of 101 Pageid#:
                                     2664
                    JANET BOLLER, PSYD - CONFIDENTIAL/UNDER SEAL
                                                   Page 222                                                   Page 224
       1       Q. Okay. And there were no other                1           (Deposition concluded at 2:20 p.m.)
       2   cases involving sexual assault, correct?            2                ---
       3       A. Where I was deposed? No.                     3
       4       Q. Okay. I believe those are all the            4
       5   questions that I have, but hang on a second.        5
       6            Oh, were you -- were you called as         6
       7   a witness by W&L or were you called as a            7
       8   witness by the other side in that                   8
       9   litigation, or do you know?                         9
      10       A. Do I know?                                  10
      11       Q. In other words, do you know who             11
      12   asked for your deposition?                         12
      13       A. Well, I was deposed by the opposing         13
      14   counsel. That, I remember. If that helps.          14
      15       Q. Okay.                                       15
      16       A. In other words, they led the                16
      17   questioning.                                       17
      18       Q. Okay. And that matter was one in            18
      19   which                was a -- was the accusing     19
      20   student, and the lawsuit was brought by the        20
      21   responding student, correct?                       21
      22       A. She was the complainant. That's             22
      23   right.                                             23
      24       Q. But in the litigation -- the                24
                                                   Page 223                                                   Page 225
       1 litigation was brought by the respondent in                     CERTIFICATE
       2 that case, correct?                                   1
       3     A. Yes. I believe so.                             2
                                                               3          I do hereby certify that I am a Notary
       4     Q. Okay. Just give me one moment.
                                                               4   Public in good standing, that the aforesaid
       5          MR. GALLINARO: I think those are             5   testimony was taken before me, pursuant to
       6     all the questions that I have. Yep, those         6   notice, at the time and place indicated; that
       7     are all the questions that I have. Thank          7   said deponent was by me duly sworn to tell the
       8     you for your time. I don't know if your           8   truth, the whole truth, and nothing but the
       9     counsel may have some followup.                   9   truth; that the testimony of said deponent was
      10          MR. SCHWARTZ: I do not have any             10   correctly recorded in machine shorthand by me
      11     questions.                                       11   and thereafter transcribed under my supervision
                                                              12   with computer-aided transcription; that the
      12          MS. SHEARER: But you do want her
                                                              13   deposition is a true and correct record of the
      13     to read, right? We do want her to read,          14   testimony given by the witness; and that I am
      14     right?                                           15   neither of counsel nor kin to any party in said
      15          MR. SCHWARTZ: Correct. That's               16   action, nor interested in the outcome thereof.
      16     right. She will read.                            17
      17          MR. GALLINARO: All right,                   18         WITNESS my hand and official seal this
      18     Dr. Boller, thank you very much for your         19   28th day of August, 2020.
      19     time today. I appreciate it. And you are         20
                                                              21
      20     free to go.
                                                              22
      21          THE WITNESS: You're welcome.                               <%1622,Signature%>
      22                ---                                   23            _____________________________
      23          (Witness excused.)                                        Theresa F. Franco
      24                ---                                   24            Notary Public

                                                                                              57 (Pages 222 - 225)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 60 of 101 Pageid#:
                                    2665

                                                    Page 226                                                             Page 228
                    JANET BOLLER, PHD                                       ACKNOWLEDGMENT OF DEPONENT
       1          INSTRUCTIONS TO WITNESS                   1               I, JANET BOLLER, PSYD, do hereby
       2                                                    2        certify that I have read the foregoing pages
       3          Please read your deposition over          3        _____ to _____ and that the same is a correct
       4   carefully and make any necessary corrections. 4           transcription of the answers given by me to the
       5   You should state the reason in the appropriate 5          questions therein propounded, except for the
       6   space on the errata sheet for any corrections    6        corrections or changes in form or substance, if
       7   that are made.                                   7        any, noted in the attached Errata Sheet.
       8          After doing so, please sign the errata    8        ____________ ____________________________
       9   sheet and date it.                               9        DATE            SIGNATURE
      10          You are signing same subject to the      10
      11   changes you have noted on the errata sheet,     11      Subscribed and sworn to before me this
      12   which will be attached to your deposition.      12 ____________ day of __________________, 2020.
      13          It is imperative that you return the     13
      14   original errata sheet to the deposing attorney 14            My commission expires:
      15   within thirty (30) days of receipt of the       15           ___________________________
      16   deposition transcript by you. If you fail to do 16
      17   so, the deposition transcript may be deemed to 17            ___________________________
      18   be accurate and may be used in court.           18           Notary Public
      19                                                   19
      20                                                   20
      21                                                   21
      22                                                   22
      23                                                   23           Assignment No. 4207492
      24                                                   24
                                                    Page 227                                                             Page 229
                   JANET BOLLER, PHD                            1   R. Craig Wood,Esquire
       1              -----                                     2   cwood@mcguirewoods.com
       2              ERRATA                                    3                  August 28, 2020
       3              -----                                     4   RE: John Doe v. Washington & Lee University
       4   PAGE LINE CHANGE                                     5      8/12/2020, Janet Boller , PsyD (#4207492)
       5   _____ _____ ________________________________         6      The above-referenced transcript is available for
       6   Reason for Change:_____________________________      7   review.
       7   _____ _____ ________________________________         8      Within the applicable timeframe, the witness should
       8   Reason for Change:_____________________________      9   read the testimony to verify its accuracy. If there are
       9   _____ _____ ________________________________        10   any changes, the witness should note those with the
      10   Reason for Change:_____________________________     11   reason, on the attached Errata Sheet.
      11   _____ _____ ________________________________        12      The witness should sign the Acknowledgment of
      12   Reason for Change:_____________________________     13   Deponent and Errata and return to the deposing attorney.
      13   _____ _____ ________________________________        14   Copies should be sent to all counsel, and to Veritext at
      14   Reason for Change:_____________________________     15   cs-midatlantic@veritext.com
      15   _____ _____ ________________________________        16
      16   Reason for Change:_____________________________     17    Return completed errata within 30 days from
      17   _____ _____ ________________________________        18   receipt of testimony.
      18   Reason for Change:_____________________________     19     If the witness fails to do so within the time
      19   _____ _____ ________________________________        20   allotted, the transcript may be used as if signed.
      20   Reason for Change:_____________________________     21
      21   _____ _____ ________________________________        22            Yours,
      22   Reason for Change:_____________________________     23            Veritext Legal Solutions
      23                                                       24
      24   Assignment Number: 4207492                          25

                                                                                                     58 (Pages 226 - 229)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 61 of 101 Pageid#:
                                    2666

    [& - abuse]                                                                    Page 1

            &              1801 1:23            28 3:9 229:3                   7
     & 229:4               183 4:13             281 165:19 170:5      7 4:4 70:2,7 72:1
                           19 4:22              28th 225:19           70 4:4
             0
                           19102 2:4            2:15 220:5            73 4:6
     00023 1:5             19103 1:24           2:20 224:1            757 61:7
              1                      2          2nd 34:6              759 57:6,10
     1 3:9 28:9 29:1       2 3:11 38:11 71:24           3             761 63:24
       71:21 74:7 98:2,6   20 10:3 35:6         3 3:14 39:23          7th 4:5,10 30:18
       98:9                2000s 19:15          30 226:15 229:17        44:18 70:12 121:3
     10 4:11 113:13,14     2001 19:15           30th 33:1 36:1          121:8 124:6,19
       113:19 134:16       2003 19:16 20:1      38 3:11                 125:9
       142:9 162:3         2004 20:2            39 3:14                        8
     10:20 121:8           2007 21:15           3900 2:4              8 4:6 73:21 74:1
     11 4:12 137:5,17      2010 21:15 22:12             4               100:7 103:8 106:6
       165:19              2011 3:13 38:20
                                                4 3:16 41:23          8/12/2020 229:5
     11/15/2015 3:18         52:5,24
       46:7                                     40 172:18                      9
                           2012 29:2
     11/7/2014 4:17                             41 3:16               9 4:9 30:18 120:11
                           2013 42:13 45:1
       205:23                                   4207492 227:24          120:16 125:5
                           2014 204:14
     113 4:11                                     228:23 229:5        9:00 1:18
                           2015 10:18 30:18
     114 4:22                                   434-977-2558 2:11
                             204:15                                            a
     12 1:10 21:2 89:5                          45 116:11 119:4
                           2015/2016 204:16                           a.m. 1:18 121:8
       172:18                                   47 3:17
                             209:10                                   aau 50:14,15,18
     120 4:9                                    4th 29:22
                           2016 3:22 4:5,7                            ability 31:3,7 50:7
     1288 2:10               10:18 33:1 35:19            5
                                                                        109:12 120:3
     12:38-1:10 173:2        36:2 54:14 61:3    5 3:17 46:3 51:8        168:6 172:8
     13 4:13 33:1 35:19      70:12 74:5 75:7      71:24               able 34:22 36:17
       173:10,15             76:12 148:10       530 2:10                37:16 49:14 67:22
     137 4:12              2017 4:10,15 114:8   54 3:19                 80:4 87:16 92:15
     13th 115:4 124:9        121:4 133:19,23            6               115:12 122:19
       124:20                137:11 174:1       6 3:4,19 29:22          123:11 125:21
     14 4:16 33:7 98:6     2017/2018 3:16         54:7 64:1 71:24       126:10 134:6,7
       170:12 205:8,13       42:4               616 1:16                150:14,15,20
       205:21              2020 1:10 225:19     652 2:10                154:9,13 160:17
     14th 29:2               228:12 229:3       689 76:20               183:18,19
     1500 2:3              205 4:16             690 81:4 106:6        absolutely 54:1
     16 35:18 98:8         215-864-9600 2:5     693 91:9                85:10
     1622 225:22           22902 2:11           694 103:8             absorbs 189:19
     17 4:15 174:1         24 215:24            6:19 1:5              abuse 58:7 158:23
     1800 1:23             24th 114:8 115:2                             159:4 217:6

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 62 of 101 Pageid#:
                                    2667

    [academic - andrew]                                                             Page 2

     academic 13:8,11       action 9:22 130:12      97:9                  87:20,24 88:7,9
       18:13 204:15,16        130:15 225:16       administer 5:9          90:10,23 97:8
       209:10               actions 77:16         administered 5:8        104:4 137:21
     accept 143:19          active 72:6 117:6     administrative          143:18 145:20
       186:7 200:8          actively 194:7          217:11                148:23 149:5
     accepted 145:2           196:8               adolescent 20:8         167:7 168:4 169:3
       211:24               activity 25:11        adolescents 20:7        169:9,13,16,19
     accepting 144:2          176:23,24 177:11      21:20                 173:23 193:2
     access 125:22            178:11,14 202:17    adults 20:7 48:10     agreed 131:11
     account 65:24            203:22              adversarial 69:16     agreeing 195:18
       97:1                 acts 177:5 191:16       122:3               agreement 5:13,14
     accounting 178:21      actual 15:12,13       advice 67:21 161:8      5:23
     accuracy 229:9           34:16 141:24        advised 218:10        ah 90:1
     accurate 61:17         acute 105:10          advising 95:22        ahead 72:23 85:17
       80:23 89:14 121:4      136:15 141:8          96:4                  174:16 192:23
       177:6 180:14           143:11 157:22       advisor 30:20 31:2      212:16
       226:18                 158:14 160:1          31:20 32:22 46:22   aided 225:12
     accurately 138:10        166:15 180:6          61:21 121:9         aids 12:23 19:3
       151:7                  181:8 185:11          122:13 163:11         154:4
     accusation 104:11        187:20              advisor's 121:19      alcohol 193:10
     accusations 43:3       acutely 190:4         advisors 31:8,14        198:2 203:20,23
     accused 85:4           addition 206:4          33:19 36:19 55:21   allegation 104:15
       86:10 102:24         additional 75:14        55:21 56:13 125:3     104:16,18
       103:6 104:2,3,6,22     112:17 141:17         125:7 164:1         alleged 47:19
       105:4,24 212:12      additionally            206:19 207:6,7,9      139:10 214:15
       213:9 214:7            197:23              affect 12:19 86:7     alleges 200:5
     accuser 84:16,17       address 78:24           101:11 121:13       alleging 215:6
       85:8 86:12,24          102:14 105:23         139:11 150:7          216:14
       97:12                  106:3,5 170:14        162:14 171:6,7      allotted 229:20
     accuser's 109:12         171:1 177:4 180:9     182:10,14 200:15    allow 92:9
     accusers 97:6            190:23                201:5 202:14,15     allowed 44:24
       108:23,24            addresses 170:24      affiliated 213:18     alternatives 198:9
     accusing 222:19        addressing 108:22     aforesaid 225:4       amalgamation
     acknowledge 5:4,7      adds 101:14,20,20     agallinaro 2:5          58:9
     acknowledgment         adequate 126:10       age 48:11             ambiguous 106:10
       228:1 229:12         adhere 194:9          ago 10:4,19 12:11       106:16 107:21
     act 177:6 194:23         195:11 196:16         13:12 49:17 78:8      108:5,16 109:4
       209:4 217:21         adhered 193:23          131:3               amnesia 166:7
       219:6                adjudicate 83:14      agree 5:17,19         amount 82:24
     acted 204:1            adjudicators            26:21 72:5,8        andrew 2:2 5:16
       210:23                 83:22 86:5 94:17      86:15,22 87:8,13      7:2

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 63 of 101 Pageid#:
                                    2668

    [andy - associated]                                                              Page 3

     andy 85:15            appointments            99:2 102:20            43:17,24 47:19,19
     angry 103:11            114:3                 112:10,11 138:20       48:9 52:12 57:16
     answer 7:14 8:6       appreciate 6:12         160:8 161:21,23        61:12 62:6,8,17,24
       8:16 13:8 62:19       8:7 223:19            161:24 162:11,23       63:10,19 65:9
       68:24 69:1,5,6,19   approach 70:24          164:10,14 165:2        70:11 71:17 74:3
       72:23 73:16 80:14   approaches 93:23        175:4 178:4 188:2      83:3 85:5 86:11
       85:15,15 131:15     appropriate 65:2        188:14 189:13          139:24 140:2,7
       148:2 176:4 180:8     129:13,17 150:7       191:3,5 204:10         145:12 155:12
       185:7 188:7,18,24     180:15 181:11         207:5 216:13           159:4,19,22 167:4
       189:4 197:17          218:11 226:5          218:1 220:16           179:17 190:13
       207:14,16,20        april 4:10,15           221:4 222:12           200:19 211:6
     answered 103:2          115:4 121:3,8       asking 13:1 69:8         212:9,12 213:20
       189:16                124:6,9,19,20         80:15 94:2 101:2       214:16 216:15
     answering 32:9          125:9 174:1           104:18 122:12          220:20 221:9
     answers 175:2,6,6     area 72:21 111:8        123:19 130:10          222:2
       228:4                 140:21                140:9 154:21,22      assaulted 64:9
               7:5 56:9    areas 22:19 89:22       155:8,10,17,21         65:3 141:16
       56:12 146:13          170:22                156:17 157:9           143:22 145:16
       194:21              arrangement 5:11        158:22 159:11          146:13 157:19
     anxiety 59:1          arrive 119:11           161:6,7,7,15 162:6     158:11 194:2
       118:15 158:19         186:17                167:1 168:5            215:6
       180:7,20,24 181:6   arrived 128:17          176:10 177:1         assemble 75:6
       185:12                186:20                184:17 185:14,17     assess 85:6,10
     anybody 17:4          arriving 128:5          204:10 206:6           87:15 93:24 101:6
     anymore 106:14          154:19                216:7 218:15         assessed 190:18
     anyone's 81:16        article 50:3            219:15               assesses 95:10
     apologize 17:12       articles 12:7,11,14   asks 56:21             assessing 85:22
       191:8                 13:2,3,9 14:3,4     asleep 138:15            126:15,16 144:12
     appear 166:3            24:21,23 25:9         139:1,8 176:7          155:17 156:13
       183:1 199:13          49:3,8                202:18,20,23         assessment 58:14
     appearances 2:1       ascribe 166:6         aspect 11:5 109:23       58:20 119:22
     appears 29:1,21       asd 180:14 182:24       165:23 166:15          146:6 162:18
       30:17 32:5,24         184:11 186:21         178:5 188:13           190:10
       46:6 78:18 128:8      187:6               aspects 138:3          assignment 227:24
       134:17 189:4        aside 11:18,19,20       165:3 166:20           228:23
     applicable 139:15       11:20 13:15 63:7      176:11               assist 31:9 57:3
       229:8               asked 8:12,17 9:18    assault 4:4,6 10:7     assistance 90:10
     apply 84:16 85:7        28:17,17 41:7         10:16 14:5,12        assistant 217:12
       86:12 97:6            47:1 53:14 72:20      15:1 22:19 23:10     associated 22:21
     appointment             76:6,14 84:1,12       24:20 26:21 28:1       22:24 79:18 92:3
       116:5,10 212:16       85:23 88:22 95:4      40:19 41:14 43:7       103:13

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 64 of 101 Pageid#:
                                    2669

    [association - believes]                                                            Page 4

     association 23:22         attributable 180:5    back 3:14,16 9:20     behavior 20:11,13
     associative 165:17          185:9                 12:12 14:3,23         20:14 53:1 150:6
       165:21 166:17           attribute 67:4          24:9 40:8,11 41:4   behavioral 21:4
     assume 8:17 35:23         audience 82:10          42:3 45:1,2 52:3      144:14 171:8
       36:3 40:3 46:10         august 1:10 29:2        52:24 68:5 72:1     behaviors 62:18
       91:16 104:14,17           33:1 36:1 74:8,15     74:7 98:6 106:6       102:15
       104:19 123:15             76:1 89:5 225:19      120:10 137:4        belief 190:1
       130:11,14 136:18          229:3                 139:18,19 142:8       196:21 197:6
       182:17 186:14           author 12:4,9,10        149:21 165:15       believable 42:16
     assuming 112:22             25:6                  168:9,20 172:4        68:17
       163:22 168:15           authored 12:7           173:5 177:15        believe 16:20,23
       193:22                  authorities 59:17       191:9 205:17          19:6 25:15 40:14
     assumption 186:1            60:12                 220:5,7               44:15 48:14 50:11
     assumptions               authority 59:5        background 12:2         50:23 51:19 52:7
       192:16                    72:11 73:8            111:15 217:8          52:18 56:11 61:16
     atixa 15:17               available 6:12        baker 20:17             62:15 64:16 65:2
     atlantic 1:23               115:20 147:14       based 62:2 81:12        65:7,12 66:12
     attached 226:12             229:6                 108:12 115:13         71:4 72:9 73:3,3
       228:7 229:11            avoid 152:11            119:19 122:6          74:11 76:2,23
     attempt 10:13             avoidance 151:11        136:18 145:24         78:17 86:6 104:9
       221:24                    151:18 170:3,4,5      146:5,23 147:7        109:5,7,10,14
     attempted 61:15           avoided 152:1           150:3 160:10          116:14 119:3
       62:8 63:2,14            avoids 151:20,21        167:16 172:14         133:4,11 135:12
     attempts 20:14            awake 138:23            179:13,13 191:13      136:3,8,12 142:5
       151:20                  aware 49:19,22,24       192:16,18 194:24      144:8,10 163:12
     attend 16:12                78:4 87:3 92:16       203:20 207:5          167:3 170:14
     attended 13:22              118:13 127:10,14    baseline 66:12          175:4,20 183:4
       14:9,10,16,21,24          127:23 128:1,3,9    basically 34:20         189:7 194:17
       15:21 16:11,19,21         133:21 141:5          75:17                 196:12 199:20
       16:24 17:9,19             147:17,22 148:7     basis 185:1 194:1       201:14 204:1
       18:3,5 24:1,6             153:3 193:10        bear 103:22             205:17 209:2
       29:17 41:9 47:13          199:17 200:2,12       211:19                210:14 211:1
       81:20                     203:20 206:18       becoming 91:22          219:12 222:4
     attending 24:14             214:14 221:14         92:6,8                223:3
     attention 158:17          awareness 3:12        beginning 26:9        believed 78:9
       158:18,19                 30:13 33:24 34:2      36:21 78:2 220:15     111:15 189:23
     attorney 226:14             38:18                 221:4                 196:6
       229:13                           b            behalf 5:17,18        believes 187:21
     attorneys 5:2                                     47:11 114:6           188:15 195:12
                               b 3:6 31:20,22
       11:21                                           207:12 208:18         197:16
                                59:15 168:15
                                                       210:18,23
                                169:1,5
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 65 of 101 Pageid#:
                                    2670

    [believing - cautioned]                                                           Page 5

     believing 194:1            134:23 142:18       bring 65:7            care 215:4,22,22
     bell 192:10                147:19 148:8,22     bringing 29:2,9,10    career 157:6
     bennett 60:8               149:19 164:16,18      34:14,19            careful 107:8
     bennington 18:3            204:6,22,24         brings 47:20          carefully 226:4
     bessel 25:1 59:8,15        209:17 210:5        broad 62:17 63:6      case 7:3 9:14,20
     best 6:11 7:21 8:9       bodies 31:18            111:19                10:20,23 25:22
       8:13 10:14 14:17       bodily 189:9          broader 62:24           27:17 43:2 53:14
       16:21 18:24 19:14      body 25:2 32:11       broadly 63:1            85:2 86:18 108:18
       24:24 31:3,7,13          140:12,19 189:18    brought 11:3            118:11 122:14
       33:12 46:17 59:14      boller 1:15,16 3:3      222:20 223:1          127:18 129:12,13
       76:8 77:7 89:9           4:8,9,11,16 5:21    building 157:8          130:15,16 131:1
       114:24 120:3             6:5 74:5 121:8      bullet 91:11 93:15      132:16,16 133:18
       136:9 138:5 151:8        173:5 181:14          170:7                 138:1 144:3
       168:6 186:17             188:8 197:22        busy 113:3,7            149:12,15,15
     beth 27:15                 198:2 223:18        bystander 29:3,9        154:23 157:1,13
     better 129:16,19           226:1 227:1 228:1     29:10,13 34:8,15      160:6 163:2 165:9
       161:4 214:2              229:5                 34:17,20,22           165:9,10 174:18
     beyond 68:6 80:22        boller's 4:13                  c              191:14,23 196:10
       152:7,8                bolster 164:6                                 199:22 202:17
                                                    c 225:1,1
     binder 6:17,21           books 12:5 24:22                              206:14,16,23
                                                    calendar 98:2
       28:3                     24:24                                       210:10 211:23
                                                      99:22
     bio 213:20               boston 19:20                                  220:21 221:9,14
                                                    call 83:1 212:14
     bisexual 30:11             20:19                                       221:15,18 223:2
                                                      216:10
     bit 49:11 51:23          bottom 57:7 61:6                            cases 9:8,11 10:5,7
                                                    called 15:17 19:22
       52:23 75:11,13,19        64:20 82:2,5                                83:15 158:23
                                                      20:11 25:5 34:19
       82:15 151:19           box 2:10 68:18                                204:19 207:19
                                                      37:4 39:7 48:4
       153:24 181:14          boy 48:20                                     210:20 213:19
                                                      50:14 74:3 129:13
     bits 92:20               brain 89:22 93:4                              217:15 220:18
                                                      204:23 222:6,7
     blacked 198:1              108:13                                      221:5 222:2
                                                    calmly 179:4
       203:19                 brattle 19:22                               catch 81:2
                                                    camouflage 77:16
     blatantly 67:2             20:16                                     categories 169:21
                                                    campbell's 60:5
     block 197:23             breach 10:2                                   169:22
                                                    campus 24:20
       201:13                 break 31:24 32:3                            category 44:11
                                                      25:24 31:11 37:7
     blocking 201:22            60:24 110:15                                166:16
                                                      50:15,17,23 72:19
       202:1 203:3              172:22 173:6                              cause 189:24
                                                      151:22,23,24
     board 4:5 23:5             219:23                                      198:6
                                                    campuses 14:13
       33:2,13,14 35:20       breakfast 88:23                             caused 187:21,24
                                                      40:13
       70:11,17 71:2,6,9        89:2,4,7,7,8,9,9                            188:17
                                                    capacities 43:4
       72:17 74:10 76:7       brief 30:8                                  causes 170:20
                                                    capacity 47:11
       84:8,10 87:4           briefly 173:22                              cautioned 51:1
                                                    capture 8:6
       102:22 123:10

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 66 of 101 Pageid#:
                                    2671

    [celebrity - comments]                                                            Page 6

     celebrity 43:1          characterize 107:9    clarify 85:11         close 92:6,18
     center 17:17 19:3         134:5                 153:8 157:20          191:8
       19:23 20:16,18        charge 212:23           169:6 215:10        closer 88:13 91:20
       22:8,10 26:11         charitable 23:13      class 9:22            club 23:6
       47:18 55:7,15           23:19               classes 114:4         cognitive 12:19
       56:23 57:3 136:6      charities 22:22       classify 104:10         156:9 171:8
       212:15 215:13,14      charity 23:3          clear 8:11 14:4       cognitively 189:8
       215:16,19 216:1       charlottesville         78:15,19 106:9,16   coinciding 131:6
       216:12,14 219:5         2:11                  107:20 108:5,16     collaborated
     centre 2:3              chart 75:21 117:5       108:21 109:4          100:19,22
     certain 17:22             117:6 138:8           141:19 145:11       collaboration
       25:21 92:21 159:1     cheat 156:16            167:20,22 168:7       101:3
       183:18,22 184:1,2     check 68:18 152:3       198:7,18 215:21     colleague 61:20
     certainly 44:8            152:4 219:24          216:6               colleagues 42:19
       62:12 84:23 94:2      checked 48:23         clearer 88:21           136:5 219:11
       99:24 125:20          checklist 156:16      client 134:23         collecting 190:16
       126:13,20 129:7       childhood 18:4        cliff 134:18          collective 171:17
       151:9 154:12          children 21:3,4,20    climate 50:16,17        171:21
       158:12 160:7          children's 20:18        50:23               college 12:22
     certainty 119:7         chosen 73:11          clinic 19:22,23         14:13 18:2,3 19:2
       167:24                circumstance            20:5 215:20           40:12 48:11 61:13
     certifications            64:24 97:7 102:17   clinical 17:16 18:8     61:14 77:14
       18:16                 circumstances           18:17 21:7 22:6     column 33:15
     certify 225:3             66:8,17 129:16        58:4,23 66:6 95:8   come 52:20 57:23
       228:2                 cited 78:16             96:6 124:2 145:9      66:7,24 67:1,4,18
     cetera 108:13           claim 9:24 11:3,5       145:23 146:5,22       67:20,21 68:1
       172:11 215:23           88:12 137:21          147:4,7,10,24         74:17 87:3 101:2
     chair 164:16              138:14 142:23         148:2,6 149:17        102:24 117:20
     chance 205:19             144:19 145:2          150:8 151:7           122:2 155:6 157:7
     change 110:6              164:7 165:13          152:24 153:11         161:4 181:2,13
       119:18 156:5            191:4                 162:18 165:5          210:4 213:21
       227:4,6,8,10,12,14    claimed 137:23          190:10,15 191:5,6     220:7
       227:16,18,20,22         143:3                 196:20 207:1,17     comes 160:22
     changed 31:5            claiming 68:16          207:22 218:22,22      215:5 216:13
       183:1                   86:19                 219:2               coming 67:7,7
     changes 53:11           claims 10:7 85:3      clinically 33:20        69:14 91:24 116:4
       91:17 226:11            86:9 87:3 192:13      66:6 97:19 170:20     122:5 134:13
       228:6 229:10          clarification           171:13,24 211:4       144:1 161:5
     characteristics           154:20                217:3 219:3         commencing 1:18
       79:20,24              clarified 16:7        clinician 126:13      comments 44:21
                                                     154:13

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 67 of 101 Pageid#:
                                    2672

    [commission - copied]                                                         Page 7

     commission             conceive 69:14,22    confident 127:20     consistent 51:18
       228:14               concentrate          confidential 1:12      66:1 108:17
     committee 46:24          154:13 172:9       confidentiality        109:21,24 116:2
       47:8                 concentrating          152:8 207:2          116:15 146:16,19
     common 28:13             8:23 154:9 172:6   confirm 74:1,6         146:22 147:2,6
       50:12 52:10 57:15    concept 203:4        confirmed 119:22       152:5 165:13
       57:20 75:16 87:12    concepts 102:14        120:3 126:22       consistently
       87:14,14 88:6        concern 66:14        confirming 83:18       144:15
       92:8,9 93:23 94:3      122:6                83:20,23           consult 128:4,8
       94:6,9 110:18,24     concerned 122:10     conflict 99:6          134:9 135:6,10,13
     commonly 88:10           157:17               213:23 216:21        135:24 136:1,2
     commonwealth           concerning 34:24     conflicted 214:10    consultation
       15:8 18:20             61:11              conflicts 95:19        134:13
     communities            conclude 167:2       confused 103:11      consulted 136:4
       40:13                  178:12 182:4,24    connected 213:5      contact 96:20
     community 13:15          198:20             connection 129:8       125:6 129:8
       25:14 26:2,18        concluded 146:24       216:4              contacted 174:3
       30:12,15 32:12         224:1              conrad 2:2           contains 74:24
       34:21 35:10 40:23    concluding 145:7     conradobrien.com     content 100:6
       53:2 55:21 68:7        145:15 166:5         2:5,6                125:3 135:7,14
       72:7 77:15,18          198:12             conscious 138:23       180:1
     comparing 110:19       conclusion 145:15      139:1,7,9 140:2    contents 135:3
     comparison               145:20,22 146:12     141:5              contested 194:23
       181:16                 146:15 167:5       consciously          context 84:15 90:4
     competing 85:3           171:6 184:19         137:22             contexts 90:9
     complainant              186:20             consensual 176:22    continue 19:18
       206:11,14,16         condition 118:5        177:5,10,21          91:12 117:7,13,18
       214:4 222:22           120:7 124:12         178:10,13 191:17     131:4
     complainants             171:8 180:5          192:17 194:24      continued 4:1
       210:18,21              185:10               200:3 201:16         182:21
     complete 28:22         conditions 158:9     consent 5:10         continuing 14:23
       29:17 92:11          condom 138:16        consequences           119:19
     completed 134:15         176:9                105:2              contract 10:3
       135:4 229:17         conduct 31:13        consider 72:10       contrast 108:14,19
     completely 47:23         118:1                138:24 161:18      contributed 58:11
       131:8 132:9          conference 15:13       196:5,9 218:5      conversation 89:3
     completing 99:18         16:24 17:5,6,7,9   considered 59:9        161:2,12
     composition            conferences 13:23      196:3              convey 80:3
       148:21,22              14:8,11,15 16:11   consistency          coordinator 210:8
     computer 225:12          17:20 24:1,7,15      196:13             copied 75:17
                              81:19

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 68 of 101 Pageid#:
                                    2673

    [copies - day]                                                                   Page 8

     copies 229:14          correctly 74:3        course 161:1           cs 229:15
     coping 127:3             176:13 179:10       court 1:1,19 5:2       culled 58:3
     copy 137:6 142:12        225:10                7:14,17 8:2,6        culmination 57:23
     corner 61:6            counsel 2:17 5:10       59:12 226:18         culture 45:13
     correct 7:6,7,11         5:23 11:9 53:15     cover 36:9 100:19        217:7
       11:1,2 14:7 22:10      53:24 114:21          100:20               current 48:14 49:2
       27:23 28:2 30:4        220:3 222:14        covered 160:12           52:8 109:15
       40:4,5,7,9 41:15       223:9 225:15        covering 212:19          112:21 148:21
       41:16 42:2,7 48:5      229:14                213:3                  184:10
       61:4 64:9,22 68:9    counseled 212:8,8     craig 2:9 5:18         currently 16:8
       72:3,4 73:13,17        212:11                72:24 141:12           23:4 109:21
       76:9 79:15 80:12     counseling 17:17        200:22 207:14        curry 27:15
       81:8 82:18 84:16       21:2 22:7,9 26:7      229:1                cut 16:6 43:14
       85:8 97:24 98:19       26:11 47:18 55:7    credibility 83:9         197:2
       98:20 103:16,17        55:15 56:23 57:3      85:7,10,13,23 86:7   cv 1:5
       105:24 106:5           65:8 67:5 68:8        87:16 96:13 101:6    cwood 2:12 229:2
       107:22 111:11          114:2,9 117:8,21      101:11,14,21         cycles 92:10
       112:14,16,20           117:24 127:2,7,9      102:3,7 103:5,15              d
       114:2,11 119:2         127:21 128:14         103:22,24 110:19
                                                                         d 3:1 18:8 59:16
       136:22 143:15          134:3 136:6           191:4
                                                                          170:19 171:10,18
       144:19,24 145:1,3      149:17 163:16       credible 68:14
                                                                         daily 155:24 179:1
       145:12 146:13          178:1 212:15          88:18 90:6 96:24
                                                                          179:3
       147:1,14,21            213:9 214:7           102:16
                                                                         data 49:20 87:4
       152:19 162:3,4         215:13 216:1,2,4    criminal 15:7
                                                                         date 24:19 25:12
       163:19 165:23          216:12,14 219:5       16:17 92:1
                                                                          40:14 117:8
       166:2,5 168:1,14     counselor 27:12       criteria 136:15,20
                                                                          124:20 125:19
       168:18,23 169:9        55:4 64:13 65:5,6     139:13,18 141:23
                                                                          137:11,12 200:18
       170:15 172:16          66:19 127:11          143:14,16 146:1,4
                                                                          200:24 226:9
       174:2 176:19           128:2,9,15,16         160:3 165:16
                                                                          228:9
       179:14 180:9,10        129:1 133:22          167:8 168:11
                                                                         dated 3:18 29:22
       180:16 181:18          134:1,2 136:24        169:14 171:9
                                                                          30:18 35:18 46:7
       185:1 187:13           137:2 145:4 182:2     172:2 176:1
                                                                          74:13 115:4
       188:5 191:2 196:3      208:8 213:6,13        178:24 180:4
                                                                          205:23
       199:23 204:3         counselors 36:15        181:8 185:8 192:6
                                                                         dates 14:20
       208:8,9,13 212:9       54:19 55:6 56:6     criterion 171:18
                                                                         david 76:24 77:9
       221:7,10,23 222:2      214:13                182:13
                                                                          79:13
       222:21 223:2,15      couple 29:8 35:14     criticism 49:19,22
                                                                         day 89:11,21 99:9
       225:13 228:3           195:10 214:20         49:24
                                                                          113:1,8,9,23 114:4
     corrections 226:4        220:14,18           criticized 51:3
                                                                          176:9 190:12
       226:6 228:6          couples 12:24         cross 85:3 86:9
                                                                          212:18,20 225:19
                                                                          228:12
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 69 of 101 Pageid#:
                                    2674

    [days - different]                                                               Page 9

     days 99:21 113:1       depends 128:21          156:7               diagnoses 95:10
       226:15 229:17          151:13 160:4        designed 20:12          157:17
     dbt 20:12              depiction 80:23       despite 113:4         diagnosing 139:11
     deal 23:19,23          deponent 225:7,9        200:18              diagnosis 58:13
       24:17 215:1            228:1 229:13        detail 18:1 93:1        105:9,15 119:12
     dealing 59:2           deposed 9:2,9,10        125:4 151:19          119:18,22,23
       179:17 183:14          9:20 220:17 221:6     180:23 199:23         120:8,9 126:15
     dealt 23:14,16           221:19 222:3,13     details 88:12           128:5,17 136:24
     dean 71:4              deposing 226:14         90:13 95:6 176:6      137:9 141:8
     death 141:24             229:13                178:20 212:22         144:16 145:14
     decades 40:16          deposition 1:15       detecting 12:20         146:5 154:19
     deciding 147:19          5:3,5,6 7:9 8:23    detectives 92:3         158:13 161:19,22
     decision 163:3           10:15 11:8 42:9     determination           162:6,21,24 166:2
     deck 74:18 100:4,7       74:21 116:19          107:14 191:4          166:23 167:9
       100:8 103:8            122:1 131:12        determine 66:4          169:15 171:4
       110:16                 148:11 173:21         104:24 118:4          180:24 181:12,21
     deemed 226:17            220:16 221:4          143:21 154:15         182:10,14,23
     defendant 1:8            222:12 224:1          155:8                 183:17,19,20,23
       2:13 5:19              225:13 226:3,12     determining 88:10       184:24 185:5,15
     defensive 103:12         226:16,17             154:17                186:2,11,17
     defined 63:1           depression 156:3      detract 102:2,7         187:14 195:23
     definitely 94:3        der 25:2 59:8,16      detrimental             196:3
       99:19                derogatory 43:11        165:10              diagnostic 57:24
     definition 62:13       describe 57:14        develop 57:19           58:15 136:14
       62:14,16,24 63:5,8     125:23 131:22         127:2                 139:17 141:23
       66:4                   150:8 151:4,8       development 18:4        160:3 172:2
     definitions 50:6         155:18 176:3                4:9,11        dialectical 20:11
       52:7                   179:1 180:6           31:22 47:5 113:12   differed 157:14
     definitive 198:23        185:10                114:6 120:1 121:1   difference 180:6
     definitively 91:5      described 14:4          121:3 136:11          185:10
       110:2 167:10           33:18 51:11           206:23 207:18       differences 158:15
     degrading 43:6           145:10 146:3,10               160:6       different 19:11
     degree 18:8 96:7         146:21 147:3          206:19 210:11         22:3 25:23 43:4
       119:7 167:24           149:22 150:2        devoted 112:13          48:3 49:4 51:14
     deliver 35:13            179:12 195:15       diagnose 105:7          55:10,14 58:16,18
     demonstrating          describes 174:22        119:6 134:6           58:24 71:12 74:18
       101:13                 176:15                190:12                75:14 82:21 89:21
     department 15:7        describing 38:23      diagnosed 118:15        89:22,24 95:20
       16:17 92:1             103:9                 143:11 182:3          97:14 99:4,23
     depending 97:11        description 3:8         186:19 187:9          132:9 137:1
       105:18 182:14          4:3 32:1 91:17                              150:10 155:9,20

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 70 of 101 Pageid#:
                                    2675

    [different - earlier]                                                          Page 10

       156:1 159:21           82:23 94:1 111:7    distressing 150:21      181:14 188:8
       163:17 184:18,19       112:12 122:1          171:19                197:22 198:2
       200:23 202:15          133:5 144:7 187:2   district 1:1,1          223:18
       213:13                 189:13 192:8        disturbance 154:2     drafted 162:2
     differently 97:11        202:19 217:14         154:6 170:20        drafting 13:4
       183:12               discussing 61:1,10    disturbances          drank 200:5,10
     difficult 8:5            103:23 109:11,14      152:16              draw 156:6 160:15
       129:11 189:20          135:2 157:11        disturbed 190:4       drawing 155:22
       201:1,20,20          discussion 80:9       diversity 71:15         161:3
     difficulty 8:22          101:5 103:4 174:7   division 1:1 56:3     dreams 150:22
       154:8 202:10           174:9 176:20        doctor 66:13            179:1,2,3,6,18,19
             206:16,19        220:23              doctoral 18:8           180:1,2 202:23
       207:13,18 208:4      discussions 207:3       19:24               drinking 193:5
       221:14 222:8,19        219:10              document 3:11,19      drinks 193:13
               206:23       disorder 105:10         4:4 28:7 38:9,17      195:10
       210:11 221:15          105:11 118:15         39:21 41:21 42:8    drowsy 197:20
     direct 139:20            119:6 136:15          46:1 53:11 54:5     drug 66:14 200:12
       142:10 168:21          141:8 143:12          54:10 70:5,10         201:10
     directly 35:15           157:22 158:14         73:19 74:21         drugs 197:18
       122:22 123:12          160:2 166:16          113:17 120:14         199:16,19 200:18
       134:21 139:23          180:7,8,20 181:8      124:21 137:15         200:23,24
       142:3                  182:23 185:11,12      173:13,18,21        dsm 58:16 136:21
     director 17:2            187:20 188:15         205:11                137:8 141:22
       216:1,2                190:3,6 194:20      documents 4:20          150:1,4 165:15
     disabilities 21:5      disorders 58:16         11:18,22 25:21        168:9,23 169:12
     disciplinary             180:12                175:22                170:5,10
       147:20 163:7,18      display 153:5         doe 1:4 2:6 7:4       dsm5 4:12 137:6
     disclosed 37:18        dispute 148:24          229:4               due 83:5 197:24
       64:11                  177:17              doing 6:11 8:4          198:1 203:19
     discovery 3:9          disputing 50:3          34:17 39:1 51:3     duly 5:22 225:7
       25:21 28:16 36:5     disregarded             155:3,14 157:5      duration 117:15
       121:1 204:11           101:22,23             164:11,13,17          117:19 158:16
     discredited 76:24      dissolved 39:15         193:21 209:13         170:13
       77:4,20,22,23 78:4   distinct 158:21         226:8                         e
       78:19 79:2,10        distinction 62:7,9    domain 66:7 85:11
                                                                        e 3:1,6 17:13 37:4
     discuss 77:9             77:3                donated 24:3
                                                                          59:15,15,16,22,22
       103:14,18,20         distract 151:20       door 191:9
                                                                          225:1,1 227:2
       125:2 191:12         distraught 213:1      dot 106:10,10,11
                                                                        earlier 10:21
       206:22,24            distress 161:9        doubting 50:4,5
                                                                          27:10 34:14 36:11
     discussed 43:19          170:21 171:12,20    dr 4:9,11,13,16 6:5
                                                                          48:2 51:11,19
       46:12 81:10,13         171:24                121:8 173:5
                                                                          59:21 92:1 97:5
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 71 of 101 Pageid#:
                                    2676

    [earlier - exhibit]                                                             Page 11

       112:12 113:22          203:11              evaluate 97:10,14       172:3 174:15
       133:5 136:19         emotionally 189:8       108:23                187:15 204:9
       148:11 182:12        employ 93:22          evans 71:4 73:5       examination 6:2
       189:16               employed 22:4,17      evening 192:16          118:1
     early 19:15 121:24     employees 55:22       event 3:16 41:6       examined 5:23
       156:14               employment 18:22        42:4 88:13 89:12    example 36:20
     easier 87:24           encoded 92:19           91:20 92:7 97:21      39:5 66:14 67:1
     easiest 19:13          encompass 62:18         137:22 138:3,6        68:1 92:7 102:15
     echo 18:11 38:2        encounter 178:6         139:21,22 140:5,6     128:23 129:9
       93:7 213:7           encountered 66:18       141:7 142:3,10        141:11,14,17
     educate 24:19          enforcement 92:4        143:4,13 145:3,10     169:23 170:2
     education 14:10        entailed 51:9           145:21,24 146:2     examples 91:4
       14:23 18:7,12        entails 31:2            146:10 147:1,3,8      130:20 131:24
     educational 18:1       entered 203:14          148:24 149:3,10       153:18
     effectively 67:23      entire 35:8 99:16       152:12 158:16       excessive 198:1
     effects 81:8 83:5        99:20 148:21          165:23 166:20,21      203:19
     efforts 27:5,8           157:6                 167:19 168:22       exchange 4:9
       71:16                entirety 99:24          176:2,11,12,16        121:2
     eggs 90:2              environments            187:4,22 194:18     excluding 112:21
     eight 154:8              43:6                  201:24 202:2,12       169:10
     either 8:21 9:5        equating 63:9         events 41:3 91:14     exclusively 112:13
       12:16 13:4 17:5      equipped 215:1          93:11 109:12        excruciating
       46:23 53:15 56:6     erase 200:12            197:23 201:13         17:24
       56:11 77:15 125:2    errata 226:6,8,11       202:1               excuse 61:5
       126:21 130:5,7         226:14 228:7        everyday 111:4        excused 223:23
       134:12 136:24          229:11,13,17        evidence 147:13       executive 50:24
       138:23 160:8         especially 56:2         199:18              exhibit 3:9,11,14
       174:5 191:19           92:14,17 104:2      evident 82:22           3:16,17,19 4:4,6,9
       194:23 200:16          108:19 158:7          88:14                 4:11,12,13,16 28:9
     elaborated 126:22      esquire 2:2,3,9,9     evolve 93:20            38:11 39:23 41:23
             206:16,19,22     229:1               evolved 51:17,23        46:3 51:8 54:7
       207:13,18 208:4      essentially 10:2        52:2 124:9 126:4      64:1 70:2,7 71:21
       210:11,20 221:14       77:11,20 172:17     evolving 91:13          73:21 74:1,7 98:2
       221:15 222:8,19        199:4                 93:11 101:13          98:6,9 100:7
     ellipsis 106:11        establish 49:10,13      109:2 124:17          103:8 106:6
     email 4:9 120:24         69:15 114:24        ex 162:12               113:13,14,19
       121:2,7,23 125:9     established 142:18    exact 81:2 92:15        120:11,11,16
       163:12 205:17          142:22,23,24          162:14                125:5 134:16
     emails 16:2            et 108:13 172:11      exactly 15:6 44:3       137:5,17 142:9
     emotional 21:4           215:22                65:17 102:19          162:3 165:19
       156:8 171:7                                  164:9 166:12          173:10,15 188:3,5

                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 72 of 101 Pageid#:
                                    2677

    [exhibit - firmly]                                                             Page 12

       205:8,8,13,21         162:22 168:13,16    exposed 139:23        family 9:16
     exhibits 4:1 71:24      172:1 179:24          143:12 145:3        famous 43:2
     exist 114:17            182:20 187:22       exposure 139:20       far 90:16 218:17
       158:20                188:16 189:8          141:24 142:10       feel 25:10 37:23
     exists 49:23            190:21 202:9          143:17 168:22          44:1,4 67:18
     expand 68:6             212:9 213:21        express 197:15           79:22 99:20 104:2
     expect 53:3 92:10       216:15 217:5        extent 27:6              109:23 111:8
       92:24               experiences 34:2      external 90:9            113:7 123:2
     expected 26:17          45:12 59:2 106:20   eye 96:20                129:17 160:8
     expecting 157:23        150:8,11 155:19     eyes 153:11              161:16 171:17
     experience 48:9         156:9,9 176:2                f               184:1 214:9
       52:10 58:5,23         189:19 217:4                              feeling 8:21 67:10
                                                 f 1:19 225:1,23
       61:12 62:23 63:13   experiencing                                feels 77:5 128:10
                                                 face 45:13 65:19
       87:6 105:16           33:22 58:1 139:16                            129:11 153:4
                                                 facilitators 34:9
       107:12 121:13         140:1 142:3 152:6                            187:16 194:15
                                                   35:13,17
       122:17,22 123:10      158:2 159:16                                 195:21
                                                 facing 31:17 43:2
       123:21 124:3,10       160:16 182:6                              fellowship 19:24
                                                 fact 44:13 86:5
       140:19 141:21         191:2 192:13,14                           felt 78:24 79:11
                                                   113:4 127:18
       142:5 144:2,3       expert 59:9 88:5                               105:16 122:19
                                                   137:24 141:21
       146:20 148:4          111:13 200:14                                126:9 167:16
                                                   142:17 160:10
       156:4 157:24          201:6 202:4                                  183:22 197:19
                                                   199:15
       159:3,19,22         expertise 72:21                             female 86:24
                                                 factors 65:23 97:3
       160:22 162:13         111:8 112:3 191:5                         field 15:2 59:5,9
                                                   130:10,16,19,21
       168:17 179:17         199:3,10 214:3                               77:1 78:11 92:4
                                                   131:21 144:12
       187:23 189:21,23    experts 81:20                                  109:16,19
                                                   183:10
       191:1 196:13          189:7,11                                  fifth 9:6 83:1
                                                 facts 69:15
       197:12 200:17,18    expires 228:14                              figure 211:11
                                                 factual 208:11
       202:8 214:23        explain 67:14                               figures 43:1
                                                 fail 226:16
     experienced 32:18       93:15 118:5 123:9                         file 14:23 118:9
                                                 fails 229:19
       33:21 37:13 40:18     198:14 201:15                             files 11:18,22 53:6
                                                 fair 8:18 167:2
       43:9,17,18 44:5,7   explained 26:5                              fill 94:10
                                                   178:11 208:14
       44:9,10 52:11         182:16 199:12                             filled 95:6,16 96:8
                                                 fairly 21:18 77:1
       58:6 67:9 84:22     explaining 32:10                            final 197:14 205:7
                                                 fall 3:13,22 36:22
       91:13 93:2 94:5       32:10                                     find 49:4 169:2
                                                   38:20 54:14 61:3
       97:21 108:10        explanation                                 finish 7:21,23
                                                 falls 166:16
       137:22 140:13         106:18 188:10,20                             85:14,15 131:15
                                                 false 104:15,16,18
       141:3 143:4 145:9     188:22                                    finishing 18:22
                                                 falsely 104:5,22
       145:21,23 146:9     explanations                                   19:5,5
                                                   105:4,24
       146:24 147:8          198:5                                     firm 53:16
                                                 familiar 15:16,23
       150:16 154:5        explosion 141:1                             firmly 141:2
                                                   50:15 51:4 60:4
       156:2 161:1
                                                   74:23 201:4
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 73 of 101 Pageid#:
                                    2678

    [first - gallinaro]                                                             Page 13

     first 5:22 26:1        followup 154:4        formal 18:12          functions 72:18
        29:1 35:3,9 37:11     207:7 213:5           58:14 105:8         further 5:7 44:16
        41:11 44:14 56:2      220:14 223:9        formation 93:5        furtherance
        59:15 64:15 68:4    foregoing 228:2       formed 92:19            163:14,15
        76:19 95:3 114:7    foremost 155:5        forming 196:3                   g
        114:7 115:1,5       forensic 147:23       forms 55:10 58:7
                                                                        gad 182:3,19,24
        121:6 125:24        forensically 148:1      143:9
                                                                          184:7 185:21
        126:4,12 137:20     form 61:12 69:2       formulating
                                                                          186:2,11,19
        143:12 149:11         69:18 72:12,22        126:15
                                                                        gallinaro 2:2 3:4
        155:5,11 156:14       73:15 78:5 79:3     forth 64:6,7
                                                                          5:16,16 6:4 7:2
        156:20 168:11,12      80:13 82:16 84:19     136:20 137:5
                                                                          28:11 38:13 40:1
        175:24 179:10         87:1,18 88:3,15       142:8 145:16
                                                                          42:1 46:5 54:9
        188:7,12 189:5        89:16 90:14,21        148:2
                                                                          60:18,23 69:3,4,10
        207:11 217:10         91:2 94:23 96:2     forward 217:18
                                                                          70:1,9 72:15 73:9
     five 10:18 45:22         96:16 101:7,18      found 61:19,23
                                                                          73:23 78:21 79:8
        48:15 51:2 61:13      102:4 104:7 105:5     62:3
                                                                          80:17 82:17 85:1
        62:6,23 63:13         105:9 106:1         four 3:13 14:24
                                                                          85:16 86:2 87:7
        113:1 151:17          107:23 108:7          38:19 39:8,12,14
                                                                          87:22 88:8,19
        170:3,7 219:23        109:6,17 111:1        41:18 48:4 49:1
                                                                          90:7,18,22 91:7
     flagrantly 104:16        118:17 119:8          51:2 62:5 71:24
                                                                          95:12 96:11 97:4
     flip 120:10 165:15       122:24 123:14,24    fourth 9:5 187:18
                                                                          101:9 102:1,8
        214:16                124:14 127:13       framed 85:21
                                                                          104:12 105:20
     flipping 75:16           128:6,18 129:2      frames 92:15
                                                                          106:2 108:1,20
        142:8 168:9           130:2 138:18        franco 1:19
                                                                          109:9,22 110:6,14
     flitting 153:11          140:11 141:10         225:23
                                                                          111:6 113:21
     floor 138:17             143:6,23 145:17     fraternity 152:12
                                                                          118:20 119:10
     focus 21:17 22:18        146:14 148:12       free 223:20
                                                                          120:18 123:4,17
        22:20 26:21           149:2,4,13 156:20   frequency 117:16
                                                                          124:4 125:1
        187:19 214:6          162:8,17,21,24      frequently 112:24
                                                                          127:17 128:11,22
     focused 20:8 177:5       163:9,20 164:23     friends 42:18
                                                                          129:5 130:8
        177:7                 165:11 167:18,23      152:4
                                                                          131:16,20 137:19
     focusing 106:19          178:12,15 183:21    front 55:12 157:4
                                                                          138:19 140:16
        135:18,20             184:14 185:2          175:16 204:22,23
                                                                          141:13 143:8
     folks 33:3 132:24        186:4,22 187:7        209:16
                                                                          144:6 145:19
     follow 66:11             192:22 193:6,15     full 92:23 112:19
                                                                          146:17 148:15
        146:18 193:3          194:11 195:16         119:5
                                                                          149:7,20 155:1
     following 57:15          196:11 198:11       fully 161:13
                                                                          162:19 163:13
        81:4 137:8 142:2      200:20 201:18         174:22
                                                                          164:4 165:7,14
        168:17 209:9          202:20,21 217:23    function 172:8
                                                                          173:4,17 178:22
     follows 5:24             228:6               functioning 156:8
                                                                          184:3,21 185:6
                                                    170:22
                                                                          186:5 187:1,10
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 74 of 101 Pageid#:
                                    2679

    [gallinaro - hearing]                                                           Page 14

       193:1,8,18 194:6       108:9,9,24 133:7    ground 7:12 86:4        149:3,10 161:10
       194:12 195:7           163:2 207:4         group 9:24 15:14        179:21 190:1,7,7
       196:1,18 201:8,23      225:14 228:4          37:3,19 39:7          196:15 197:8
       203:2,17 205:15      giving 42:11 74:24      40:24 46:23 55:5      198:3,15,21,23
       207:23 218:3           75:2 93:16 107:16     55:19 75:12 133:8     199:11 200:4
       219:22 220:3,13        122:7 194:20        groups 20:9 25:23       202:11 218:15
       221:2 223:5,17       gleaned 79:21           35:6 36:15,21         219:14
     gap 96:9               go 3:21 35:14           54:20,23,24 56:12   happening 35:7
     gather 53:15             44:12 54:13 60:18     72:19 111:20          124:16 126:20
     gathering 40:17          72:23 85:17 90:16   guess 20:1 23:1,4       141:6 171:19
     gay 30:11                124:12 150:13         51:12 62:20 72:16   harassing 43:10
     geared 158:1             154:18 176:7          83:1 87:19 91:3     harassment 33:1
     gender 39:16             189:6 192:22          105:19 112:8          35:20 43:6,18,24
     general 12:19            220:4 223:20          131:24,24 132:14      74:9
       21:18 24:13 25:12    goes 7:4 151:18         137:20 139:21       hard 84:11 105:6
       26:16 51:12,21         170:10 180:8          143:9 150:12          181:22 183:6,24
       84:9 87:4 90:19      going 14:3,19           155:2 156:20          190:20
       90:24 101:6            15:12 31:10 32:21     160:14 164:2        harder 58:22
       128:12 154:23          33:21 36:6 67:8       167:9 171:10        harvey 43:2
       155:2,3,17 157:12      67:22,23 82:12        185:24 187:11       hashtag 42:24
       157:14 159:17          83:14 85:5 104:23     209:15              hat 9:7 73:11
       181:5 193:9            107:9 110:6,7,16    guidance 161:8        head 8:4 15:15
     generalized 180:7        112:18 137:4        guilty 211:23           37:23 203:8
       180:20 185:11          138:8 142:8 149:8     212:5               heading 64:4
     generally 10:11          155:12,13,16,24              h            health 17:2 22:7
       12:13 74:23 75:2       156:15 161:11                               36:17 55:14 118:3
                                                  h 3:6
       87:23 90:11            172:11 187:24                               134:11 136:6
                                                  half 11:13
       110:18,23 158:18       188:18 191:8                                215:12,16,19,19
                                                  hall 18:5
     getting 50:14            192:21 204:18                               216:2,3
                                                  hamill 2:3
       57:12 172:19           213:1 215:11                              healthcare 118:9
                                                  hand 57:7 61:6
     gig 112:19               217:18 219:22                               129:18 133:14
                                                    225:18
     girls 45:13            good 6:5,7,8 73:2                           healthy 3:20 54:11
                                                  handle 215:7
     give 14:22 17:23         79:11 110:8                               hear 37:12 55:17
                                                    216:17
       18:21 29:7 67:24       119:16 172:19                               128:24 149:1,11
                                                  handy 6:22
       72:3 88:20,20          225:4                                     heard 7:16 16:1
                                                  hang 222:5
       92:15 94:3 96:6      grad 18:22 19:5                               18:10 50:17 59:24
                                                  happen 94:14
       128:23 130:20        grade 44:18 45:7,7                            60:7 86:18 99:8
                                                    190:22 201:14
       186:18 223:4         graduate 9:20                                 214:24
                                                  happened 88:1
     given 13:13,18           12:17 18:6                                hearing 30:20
                                                    91:17 94:13
       52:9 60:11 72:16     great 6:24 172:23                             31:1,8,10,12,14,18
                                                    100:11 124:19,22
       75:23 102:17           183:5                                       31:20 32:22 33:18
                                                    139:24 148:24
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 75 of 101 Pageid#:
                                    2680

    [hearing - inconsistency]                                                     Page 15

       34:3 38:2 79:19     honest 138:12                   i           impossible 194:15
       84:8,10 87:4        honestly 88:24       idea 31:22,23            195:21
       102:21 121:9          99:8 117:22           34:20 37:11 56:15   impressions 165:6
       142:18 143:20         125:15                67:4 99:8 115:7     improve 90:12,24
       149:19 163:11       honor 31:11             116:23 119:17       inability 165:22
       164:1,16 174:12     hopefully 23:9          121:19 162:20         166:6,19 176:16
       179:7 188:1 204:5   hoping 218:7            208:19 209:3          176:22 178:5
       204:6,22,24         horizon 24:4         identification 28:8      198:6 201:16
       209:17 213:1          127:12 128:2          38:10 39:22 41:22   incident 44:17
       219:20                132:24 133:13         46:2 54:6 70:6        45:1 126:3 139:16
     heavily 197:20          134:10                73:20 113:18          140:13 176:6
     held 22:5 220:23      hosted 24:2,7,12        120:15 137:16         177:8 179:7
     help 67:7,7,12        hotline 24:5            173:14 205:12         181:15 197:17
       68:17 82:5,11,21    hour 11:13 110:8     identified 30:2          208:12 211:2
       163:7 164:6           116:12 119:4          204:14 220:18         217:11
       204:19 205:18         175:11                221:8               include 43:24 52:9
       213:24              hours 55:8,8 99:21   identify 58:11           76:18 82:5 84:6
     helped 27:4,8 41:1      215:24                204:12,19             102:9 165:17,22
       89:18 90:5          house 2:17 152:12    illustrate 121:12        166:1,22 170:7
     helpful 19:12         housing 55:23,24        122:17 124:7          190:2 201:24
       68:13 79:11         hsmb 4:7 33:14          162:13,16           included 43:9
       122:14 123:9          74:4 75:21 76:7    illustrating 124:10      51:13 78:2 79:1
       163:11                76:15 78:3,23      image 92:22              101:5 121:11
     helps 222:14            99:12,15 110:17    imagine 181:24           163:24
     hi 121:8                111:11 134:19         189:20 190:20       includes 39:15
     high 50:5 53:1        huh 8:5                 191:11 193:16         64:15 126:18
       80:11               hundred 167:21          194:16 214:12         168:21
     higher 126:2          hungry 172:19        impact 59:19           including 36:15
       181:9               hyperaware 153:2        101:10 103:15         43:1 73:5 75:13
     highly 188:10         hypervigilance          105:23 110:22         84:4 111:10
     hipaa 207:19            152:20 153:10         184:10                144:13 199:7
     hired 26:4            hypothetical         impacted 126:3           202:12
     history 18:2,22         67:24 88:21           187:14,17           inclusion 71:16
       118:3 119:5 159:4     128:10 149:15      impacts 109:12         inclusive 132:1
       217:6                 184:16 187:16      impairment             incoming 35:3
     hmm 34:10 195:4         195:20                170:21 171:12,24    incomplete 83:4
     hold 18:15 95:23      hypothetically       imperative 226:13        93:18 95:15
     holding 53:1            69:12,22 128:20    implies 107:14           108:11 109:1
     home 1:16               129:12 132:3       important 7:19         inconsistency 96:8
     honed 190:16            184:2                 64:21 161:18          97:10
                                                   165:22 170:22
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 76 of 101 Pageid#:
                                    2681

    [inconsistent - ix]                                                             Page 16

     inconsistent 83:5     ingested 200:13       intervention 12:23     investigators
       93:19 94:12,15        203:24                19:3 29:13 34:8         91:23 92:2 142:20
       95:11,17,24         inhibitions 193:10      34:18                   143:1 144:5
       101:12 109:1        initial 119:21        interview 4:14,16         176:21 178:4
       110:5                 120:2 217:13          167:17 173:24           205:2 206:2 210:1
     incorrect 63:17       initially 92:14         174:4,8,23 175:1,9      210:9
     incredible 89:6       injurious 20:13         175:14 197:15        invitation 133:9
     independent 11:22     injury 68:12 142:1      205:22 206:1         invited 46:18 71:2
       144:18                197:24                208:3 209:18            72:17 98:24 111:9
     indicate 5:13         inside 13:14          interviewed               111:14,16,18
       180:14              instance 94:20          135:16,19 145:10     invites 46:19
     indicated 225:6       instances 213:8         146:11,21 174:14     inviting 100:23
     indication 96:1       instinct 217:13         175:18 205:1,3,6     involuntary
     indicator 94:22       institution 18:13       209:13 210:1,8,9        150:16
     individual 20:9       instructions 226:1      221:13               involved 9:14,16
       30:1 39:16 105:17   intending 216:7       interviewing              9:18 26:1 27:14
       149:17              intensive 20:6,6        12:24 157:18            27:19 31:6,17
     individuals 148:18    intent 93:21          interviews 157:5          32:2,7 41:3,8
       189:11              interacting 47:10       160:2                   68:11 69:16 133:3
     influence 163:7,18    interaction 157:13    intoxicated 203:21        133:7 208:11
       187:4               interactions          introduction 7:2          216:22 221:9
     influenced 181:21       179:19                76:19                involves 44:17
       183:12              intercourse 166:7     intrusive 150:16       involving 10:5,7
     information 9:13        176:18 191:24       investigate 65:14         10:23 221:9,14
       30:14 37:15 48:19     192:4               investigated              222:2
       57:19,23 65:11      interest 73:7           212:23 213:2         issue 24:13 58:12
       79:11 80:2 81:23    interested 37:6       investigating 92:5        60:13 122:15
       82:4 83:21 93:8       39:12,13,16         investigation          issues 14:12 23:15
       97:15 98:19           174:12 192:5          121:11 142:11,13        23:16,20,24 24:17
       100:15 108:11         225:16                144:18,22 146:11        24:19 32:23 36:17
       118:19 120:4        interpretation          163:24 164:3            37:8 55:14 166:8
       123:12 126:10         146:6                 188:1 191:13         it'll 68:17
       129:23 142:20       interrogating           200:10               ix 13:20 14:12
       147:16 161:16         159:9               investigations            24:17 32:2,7
       184:18,23 187:12    interrupt 19:8          210:17                  83:14 86:23 87:4
       190:17                131:13              investigator 66:3         87:10 135:14
     informed 37:15        interrupting            144:20 149:18           143:20 164:7
       59:6,18 60:13         131:14                159:10                  204:2 206:2
       81:14,22 183:9      intervening           investigator's            209:24 210:8,10
       189:14                124:16                12:22                   210:17 218:19
                                                                           219:7

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 77 of 101 Pageid#:
                                    2682

    [jan - kozak's]                                                                  Page 17

               j             kin 225:15              78:17 81:10,18        174:17,18 175:2
     jan 16:23 35:11         kind 20:14 26:17        82:9,19 84:21         175:20 178:17,21
       46:20 61:20 70:13       27:2 31:10 32:17      85:3 86:18 87:2       179:5,9 180:23
     jana 2:17 69:1            37:14 56:17 58:19     88:23 89:5,15,17      181:2,4,6,6,15
     janet 1:15,16 3:3         77:18 93:17,23        89:19,22,24 91:5,9    182:2,12 183:11
       4:8 5:21 74:5           102:14 150:12         92:3,22,24 93:22      184:5,5,6,20 185:1
       226:1 227:1 228:1       157:2,9 161:24        94:7,8 95:7,14        185:4 186:18
       229:5                   166:7 168:10          96:4,7,17 97:13,15    187:12,13,16
     jarrett 134:18,18         171:16 194:2,19       97:16 98:12           194:22 195:24
     jason 29:4 30:3           195:14 199:3          100:14 101:2          196:4,16 198:15
       136:2 174:1,5           212:17                102:23 103:1          200:16 201:11
       205:22                kinds 45:12             104:24 105:7          202:14 203:10,24
     jefferson 2:10          kirk 56:22              106:14,14,17          204:17 205:19
     jennifer 2:16           kirkland 2:16           107:15 111:3,3,4      211:10,13,23
     jest 120:19             kiss 63:2               111:12,13 112:9       212:17,18,19,24
     job 26:5 92:4           knew 118:19             112:22 115:5          213:19,22 214:18
       190:12                  131:2 132:16,17       118:24 120:19         214:20,23 218:17
     john 1:4 2:6 7:4          148:20 174:16,17      121:14,22 123:1,3     219:4,9 222:9,10
       229:4                   174:18 184:4,22       123:5 124:17,23       222:11 223:8
     join 21:23                184:23 185:4,21       125:15,17 126:1,4    knowing 105:12
     journals 12:8 13:8        191:23 192:2          126:12,13,14,16       178:10 183:16
       13:11                   206:20 212:1          126:18 128:7,16       221:13
     judge 20:17             knocked 140:24          129:10,18,21         knowledge 25:13
     judgment 58:5           know 6:10 8:12          130:13 131:6          31:14 49:2 73:13
     judgments 218:22          9:21 10:1 13:13       132:2,21 133:2,6      198:23 219:16
     jumping 110:4             15:1,13,19 20:24      136:23 137:3,3       knowledgeable
     justice 15:7 16:17        21:1 25:1 26:6        139:2,14 140:14       56:1
       92:1                    27:19 28:17 29:7      140:21 144:13,22     known 25:3 77:1
                               34:1,1 35:8 36:14     145:5,24 148:13       78:10 140:9
               k
                               37:17 40:4,15         148:17,17,21         kolk 59:8,16
     k 37:4 59:16,16           42:17,19 43:4,5,8     150:7,9 151:23       kolk's 25:2
     kauffman 16:23            43:10,22 44:5,6,10    153:15,17 154:14     kozak 4:14,17
       35:12 46:20 61:20       48:10,21,22 49:4      155:6,14,15 157:2     17:20 30:3,23
     kauffman's 70:13          50:2,4 52:11,18       157:4,5,7,9,9         32:8 97:24 98:22
     keep 6:22 38:2            55:16,17,23,24        158:9,13,14,23,24     111:20 114:9
       49:2 53:6 87:17         56:1,4,12,13 58:2     159:13 160:10,24      135:3,11 136:1
       88:2 94:19 95:1         58:6,16,19,24 59:1    161:6,9,10,11         173:24 174:5
     keeping 25:11             59:10 62:12,14,18     162:17 163:23         205:23
     keeps 25:2                66:4,6,11,23 67:23    164:8,12,22,24       kozak's 100:8
     kids 21:5                 68:11 70:19 72:13     165:2 168:5
                               77:13,13,14,19        171:14,15,20

                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 78 of 101 Pageid#:
                                    2683

    [l - looking]                                                                    Page 18

               l             222:16               lexington 1:17         litigation 7:4,10
     l 16:19 17:13,13      lee 1:7 2:13,17,18        21:11,13               68:12 221:16
       21:23 59:15,16,22     9:11,15,16 10:6,23   lgbtq 30:15               222:9,24 223:1
     label 107:13            13:15,20 16:13       license 134:3          little 49:11 51:23
     language 43:11          17:3,18 30:10        licensed 17:16            52:23 75:11,13,19
       107:15 149:24         37:1 40:20,22           18:17 134:2            82:15 109:1
       150:10                56:20 71:16 78:13    licenses 18:15            151:19 153:24
     large 99:21 192:15      112:15 117:19        lied 67:2,19              172:19 181:13
     largely 67:15           133:24 229:4         lieu 5:8               lives 43:11 56:2
       109:20              left 60:24 99:18       life 36:19 54:19       llp 2:8
     latitude 109:1        legal 1:22 10:2           55:20 155:24        local 21:19 23:5
     lauren 17:20 30:3       62:13 63:5,7            156:4                  24:4
       30:22 32:5,8          148:3 229:23         likelihood 127:3       location 62:14,15
       97:24 98:21 99:8    legitimately 68:21     likes 96:20            long 11:11 13:11
       100:3,8 111:19      length 116:3           likewise 215:2            31:4 55:8 115:16
       114:9 135:3,11      lesbian 30:11          limited 113:5             116:24 117:13
       136:1 173:24        letter 4:11 113:12     limits 152:8              131:1,2 175:8
       174:5 205:23          114:5 115:4,6,9,12   line 4:21 47:4         longer 27:13,15
     lauren's 100:2          117:3,4,8 121:10        227:4                  29:12 34:18
     law 35:4 53:16          121:12,20 123:9      lines 44:7 55:12          117:21 217:19
       92:4                  124:6,9 125:3,12     lisak 77:10 79:13      look 11:17 40:3
     lawsuit 222:20          125:24 126:8,11      lisak's 77:1              42:5 53:4 70:21
     lawyer 68:13,16         126:23 127:20        list 28:22 29:16          75:4 82:1 96:20
       122:3                 134:16 135:3,7,11       46:22 57:20 58:20      97:20 98:6 103:7
     lay 110:23 111:3        135:15,17 137:5         158:9 160:23           117:2 120:20,21
     layout 171:9            139:19 145:8,16         167:11                 121:4 139:13
     lead 12:9 219:11        147:18 148:4,9       listed 33:15 35:12        141:22 153:10
     leader 3:21 54:14       160:11 161:24           36:5 47:4 57:1         168:20 169:6
       54:17 55:3 56:17      162:2,12 163:23         70:13 71:21 98:11      170:4 189:2
       61:1                  166:3,5 168:20          146:1 167:8 169:4   looked 51:19
     leaders 55:20           169:2 170:23            169:14 170:13          99:22 110:2
     leadership 23:2,13      182:7,12 183:23         175:24 176:1           116:21 120:22
       54:20                 185:19 207:6            180:4 185:8            137:11 173:22
     leading 202:1           218:2,23,24 219:7    listening 66:9         looking 14:22 45:2
     learned 137:23        letting 93:21 95:7        126:14 155:4           51:7 52:3 98:4
       138:15 212:22         96:7                    161:14                 100:7 115:18
     learning 139:23       level 43:10,24         listserv 16:4,7           138:11 143:13
       141:20              levine 25:7 59:21      literally 42:19           149:21 152:22
     leave 99:2            lexapro 118:16            203:8                  156:22 160:10
     led 180:20 182:19       182:4 186:12         literature 57:24          169:23 172:4
       183:20 184:7                                  109:19                 178:17 188:23

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 79 of 101 Pageid#:
                                    2684

    [lookout - mentioned]                                                        Page 19

     lookout 158:10          205:11               138:9 139:3         meetings 114:13
     looks 52:13,16         market 1:23 2:3       140:12 142:22        114:16 115:1
     lose 131:19            massachusetts         149:14 157:21        116:14,18 117:11
     lot 35:5 36:12          19:21                159:8,13 162:11      167:17
       49:18 52:16 75:18    masters 18:7          163:21 167:6        meets 136:14
       130:16 139:14        match 144:15          168:2 171:12,13     member 23:18,21
       155:3,8              material 13:24        171:17 174:16        26:7 40:22 47:7
     lots 36:17 93:1         57:24 74:14 75:7     175:19 176:17        56:23 134:18
       150:9                 75:9 76:11 81:14     181:1,22 183:6       149:19
     loud 96:22             materials 16:3        184:15,17 190:14    members 16:12,19
     low 43:10               53:17 61:2 63:21     191:20 193:7         21:2 26:10,16
     lowers 193:10           71:23 79:1,18        194:14,14 195:17     27:1 32:12 34:21
     luder 56:22             93:10 110:20         195:24 200:14        35:10 37:6 46:23
     lunch 172:21            175:13,17,21         201:19 204:5         55:15 57:3 74:9
       173:2                math 44:18 45:7,7     206:8 209:12         75:22,24 76:7
     lynchburg 1:1          matter 10:16          210:13 218:20        78:23 79:19 80:9
              m              90:19,24 110:22      219:6,13             81:7 93:17,22
                             112:4 128:13        meaning 56:8          95:7,22 133:9
     machine 225:10
                             193:9 204:14,15     means 34:22 35:7      147:19 148:8
     main 1:17 174:24
                             206:3 209:8          82:19 91:16          164:18
     majored 18:4
                             210:10 211:11,14     167:10              memories 90:11
     making 6:12 9:24
                             211:22 222:18       meant 187:8           90:24 150:17
      44:1 53:10 77:3
                            matters 13:20         195:22               176:2,3,8,10 179:7
      78:13 153:2
                             204:2,12            measure 12:18         200:12 202:20
      192:16
                            mcguire 2:8          media 51:3            203:4
     male 79:14 210:23
                            mcguirewoods.c...    medical 12:22        memory 89:14,19
      212:8,11 213:9
                             2:12,12 229:2        19:2 118:5,10        92:11,19 93:5
     man's 25:6
                            mean 22:23 26:14      119:5 199:18         166:8 200:15
     mandate 161:5
                             36:10 43:14,23       215:22               201:5,21,22 202:1
     mandated 67:6
                             58:13 70:21 72:14   medically 139:2       202:4,7,10,14,15
     manifested 170:6
                             79:4 84:11,20,23    medication 8:21       203:5
     manner 5:12
                             88:4 91:3 93:11     medications          men 39:10,13
     manual 58:15
                             94:7 95:18,21        200:15               77:14 80:11 211:5
     manuals 12:5
                             96:9,23 97:15       meet 23:8 65:9       mental 36:17
     manville 20:18
                             100:13 105:8         143:10 155:11        55:14 58:15 119:6
     march 114:8
                             108:6 110:1 111:2    160:3 168:10         133:14 134:11
      115:2
                             113:1,24 116:2,23    181:10 192:6         156:21
     marked 28:7 38:9
                             118:22 120:2        meeting 11:12,21     mention 114:7
      39:21 41:21 46:1
                             121:21 128:7         11:24 112:24        mentioned 27:10
      54:5 70:5 73:19
                             129:9 132:14         115:2,5,17 125:24    41:13 46:21 59:20
      113:17 120:14
                             133:6 134:17         156:19               61:20 78:8 132:7
      137:15 173:13
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 80 of 101 Pageid#:
                                    2685

    [mentions -                                                                 Page 20

     mentions 178:24      missing 171:4          34:16 45:8,18       neither 184:6
      178:24              mistake 147:9          46:9,21 49:15         225:15
     mentor's 12:16        196:14                50:3 57:1 59:9,10   never 89:8 188:4,9
     merged 48:3          mistaken 196:6,21      59:15,16,21 60:8      188:19 190:14
     met 11:9 114:7,10     197:6                 60:15 70:12,13        192:3
      117:23 121:9        mm 34:10 195:4         77:1,2 78:9 81:17   nevertheless
      126:4 143:14        moment 13:16           98:3,14               107:20 108:4
      146:4 165:17         42:17,22 44:16      named 9:12,17         new 52:20 53:11
      167:8 170:11         112:22 120:20         25:7                  156:13 207:7
      207:20 208:5,7       205:16 223:4        names 15:3,13         night 3:15,16 40:8
      211:4 217:5         money 24:3             33:14 47:4 60:1       40:11 41:4 42:3
     method 88:10         month 89:3,12          60:10 81:20           72:2 195:10
      154:17               90:3                narrative 91:13       nine 168:17 169:2
     methodology          month's 74:19          92:23 93:11           169:3,10,12,18
      49:20 77:20         months 91:21           101:13                170:12
     micah 2:9 220:8      monumental 89:7      national 40:11        nodding 8:4
     mid 1:23              89:12               nationally 87:5       nonconsensual
     midatlantic          mood 151:2           natural 104:1           176:17,23 177:6
      229:15               158:18 159:12       nature 9:8 12:14        177:11 191:18,24
     milwaukee 19:4       morbid 158:20          20:3,21,23 31:5       192:2,18 194:24
     mind 36:8 62:7,9     morning 6:5,7          33:10 34:11 70:16     202:16
      148:14,16 172:21     11:16 88:23 89:2      70:23 102:10        nonprofit 23:3,13
      221:13               138:16                109:13                23:18
     mine 40:6            motive 69:15         near 152:12           nonprofits 22:22
     minimal 43:10         161:18              necessarily 43:23     nonverbal 144:14
     minor 53:10,11       mouth 159:9            79:22 82:10 94:21   nope 18:14 150:23
     minute 60:19 78:8    move 189:17            96:9,23 104:9         209:5
      119:4 219:23        moved 19:20            130:6 151:13               4:9,11 31:21
     minutes 11:16         21:11                 185:16 203:6          47:4 56:8,11
      110:9 116:12        movement 42:24       necessary 141:7         113:12 114:6
     misconduct 3:12      mschwartz 2:12         226:4                 120:1,24 121:3
      29:15 31:12 32:19   multiple 29:19       need 17:24 28:23        123:6 125:8 127:1
      33:2,21 35:20        58:4,7 61:23          59:12 76:16 97:17     136:11,14 137:21
      37:7 38:18 52:12     215:8 216:17          151:6 161:15,16       145:9,21 148:5
      62:19 74:9 83:14    multitude 201:3        168:16 169:18         150:2 151:19
      84:15 112:6         mutually 134:11        181:9                 153:21 157:13
      204:19                       n           needed 11:4 68:21       160:6 161:21
     misremembering                              78:24 82:23           162:11 166:23
                          n 3:1 59:16,22
      50:20                                    negative 101:17         171:20 172:1
                          name 5:14 7:2,4,5
     misreporting                                151:2                 174:17 176:2,5
                           17:11 25:6 27:9
      66:15                                                            177:9,24 179:3,14
                           27:14 29:12 33:6
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 81 of 101 Pageid#:
                                    2686

    [       - okay]                                                                  Page 21

         181:15 189:22       number 3:8 4:3          196:11 200:20       october 4:5 30:18
         190:6 193:20         13:14 14:22 15:19      201:18 202:21         70:12
         194:22 197:15,17     19:22 25:22,23         217:23              offer 27:11 35:6
         198:8,18 199:16      28:19 33:3 48:8      objecting 38:3          35:10,14 36:12,14
         199:19,21 200:2      48:14,15 50:4        objection 194:5         36:18,20 37:16
         202:17 206:19,23     61:11 71:19 140:3      195:5                 40:13 68:8 181:16
         207:4,7,18 210:11    149:23 152:16        objections 5:11         199:23 213:4
         210:20 218:2         169:3 170:3,7        observable 151:16     offered 35:3 37:19
                161:18        227:24                 152:22,24 154:12      197:18 199:17
         163:6,6 176:21      numbers 57:7          observation           offering 20:5
         177:18 188:11               o               153:23                30:10 37:8 199:3
         199:7 203:20                              observations            199:6
                             o 59:16
         207:9                                       93:17 124:1 146:6   office 26:16 27:2,7
                             o'brien 2:2
        normal 116:2,3                               150:6                 113:2 191:9
                             oath 5:8,9 7:16
         197:21                                    observe 64:12           213:14 214:6,6
                             object 69:1,18
        normally 94:18                               150:14,15,21          216:8
                               72:12,22 73:15
         102:15 129:22                               151:1,11 152:15     official 162:18
                               78:5 79:3 80:13
        notary 1:20 225:3                            152:20 153:1          225:18
                               82:16 84:19 87:1
         225:24 228:18                               154:10              oh 48:20 57:8
                               87:18 88:3,15
        note 64:19 83:1                            observed 151:5,9        83:20 100:12
                               89:16 90:14,21
         96:12 106:8 107:2                           153:20 188:4          113:14 126:9
                               91:2 94:23 96:2
         108:3 180:11                              observing 130:1         204:4 222:6
                               96:16 101:7,18
         201:12 229:10                             obtain 57:18          okay 6:20,22,24
                               102:4 104:7 105:5
        noted 36:11                                obtaining 161:19        8:1,15,20 9:1,7
                               106:1 107:23
         226:11 228:7                              occasion 11:10          10:5 11:7,7,11
                               108:7 109:6,17
        notes 77:12 80:6                             102:20 134:9          12:1,3 13:13,17
                               111:1 118:17
         80:10,18,22 81:18                           212:13                15:9,16 16:16
                               119:8 122:24
         81:24 82:3,5,7,13                         occasions 41:6          17:1,4,15,23 18:15
                               123:14,24 124:14
         96:19 103:13                                76:7 114:11           18:21 19:15,17
                               127:13 128:6,18
         114:14,16 115:19                          occupational            21:9,16,22 22:1,11
                               129:2 130:2
         116:17 117:10                               170:21                22:11 23:7 24:14
                               138:18 140:11
         118:9 125:19,22                           occur 194:21            25:10,18 26:10
                               141:10 143:6,23
         138:11 151:7,15                             198:10                27:7,22 28:5,24
                               145:17 146:14
         152:22 154:7                              occurred 44:23          29:7,21 30:7,19,21
                               148:12 149:4,13
         175:15,20 178:17                            124:5 130:7           31:1 32:24 33:9
                               162:8 163:9,20
         180:22 181:3                                138:15 139:10         33:10 34:5,7 36:4
                               164:23 165:11
         185:23 220:1                                140:9,14 152:13       38:1,5,7 39:4,18
                               178:15 183:21
        notice 225:6                                 174:22,24 176:18      39:19 40:7 41:11
                               184:14 185:2
        noticing 153:16                              177:17 191:14         42:13 43:12,21
                               186:4,22 187:7
        november 29:22                               194:18,18 202:18      45:17,21,23 46:8
                               192:21 193:6,15
                                                     204:14,16 209:9       48:2,12 49:7,16
                               194:11 195:16
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 82 of 101 Pageid#:
                                    2687

    [okay - paragraph]                                                              Page 22

       51:24 53:6 54:3       160:5,14 163:5      ones 14:9 36:4         orientation 36:22
       55:4 57:11 59:14      164:15 165:21         72:3 86:13 97:7      original 226:14
       60:17 61:8 63:7       166:1,4,11 167:12     157:22 167:15        outcome 127:4
       63:20,23 64:2,15      167:22 168:9,20     ongoing 215:4            163:7,18 225:16
       64:24 68:3,10         169:1,10,17 170:1   open 6:16 28:3         outdated 77:5
       69:7 70:3 71:1,22     170:2,17,19 171:3     215:24               outpatient 20:7
       74:13,20 76:10        171:11 173:9,11     opening 136:13         outside 13:20 60:3
       77:7 80:8 82:1        173:20 174:20       operate 186:1          outsider 66:5
       84:14 85:16 86:15     175:8,17 176:15     operating 184:8        overall 171:8
       86:22 87:8,11         177:3,22 178:3,9    opine 201:9            overlap 180:12
       88:9 91:8 93:7,16     178:23 179:12       opining 190:5            181:5
       98:7,10,10,12         180:3,18 181:13       198:4                overly 203:21
       100:12 102:2          182:9 184:4         opinion 119:24         override 53:9
       104:13,17,21          185:20,24 186:3,9     124:2 136:14                  p
       107:5 108:21          186:13,15,16          145:9,23 147:4,7
                                                                        p 18:8 37:4
       109:10 111:7,22       187:18 189:6          147:11,18 148:2,6
                                                                        p.m. 173:2 224:1
       112:5,21 113:3,11     190:23 191:7,20       149:2 167:23
                                                                        p.o. 2:10
       113:14,15,22          191:22 192:12         168:8 178:12,18
                                                                        package 6:14
       114:5,13,22 115:3     193:12,19 195:2       187:5 188:9
                                                                        pad 175:19
       115:8,16,20 116:1     196:2,19 197:14       190:19 191:6
                                                                        page 3:3,8 4:3,21
       116:13 117:10,23      198:11,20 199:9       199:7 218:22
                                                                          29:1,22 30:17
       118:21 119:18,21      199:21 200:8        opinions 9:19
                                                                          32:24 33:5,6,8
       120:5,10,12,21,21     201:12,15 202:6       167:18
                                                                          34:6 35:18 41:11
       120:23 121:6,18       202:16 203:3,18     opposed 162:21
                                                                          57:6,14,15 61:6,6
       122:9,20 123:8,18     205:7,9,20,21       opposing 222:13
                                                                          63:24 76:20 77:12
       127:10 129:6          206:8,10,18,22      oral 1:15 177:17
                                                                          80:7 81:4 82:2
       132:6,20,23 133:3     207:10,24 208:10      177:19 178:6
                                                                          91:8 98:6,8 103:7
       133:10 134:15,20      208:16 209:3,6,20     193:21 200:3,11
                                                                          106:6 121:7
       135:23 136:4,18       209:22 210:3,22     order 31:9 33:23
                                                                          165:19 170:5
       137:4,20 138:7,13     211:3,9,18,20         125:12 126:11
                                                                          227:4
       138:22 139:4,17       212:7 214:5 215:5     143:11
                                                                        pages 228:2
       140:8,17,23           215:16 217:14       organization
                                                                        paint 88:21
       141:14,19 142:7       218:14,17 219:21      15:17,24 23:3
                                                                        painting 195:18
       142:15,21 143:3,9     220:6 221:12,21       41:4 48:3,4 50:13
                                                                        panel 75:24 79:9
       143:18 144:17         222:1,4,15,18         133:4,21
                                                                          79:19 80:9 81:7
       145:14 146:23         223:4               organizations
                                                                          93:17,21 95:7,22
       147:5,12 148:7      old 9:7 53:12           13:23 15:4 23:14
                                                                          122:21 201:2
       149:21 150:12,20    once 23:8 72:3          23:19,23 24:3,7,12
                                                                        paper 175:19
       151:1,4,11,17         134:15 157:8          24:17 49:4 52:21
                                                                        paragraph 41:12
       153:19 154:8,16       170:11 205:18         55:2 111:10
                                                                          42:5 83:2 126:24
       157:16 159:20,24
                                                                          136:13 139:20
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 83 of 101 Pageid#:
                                    2688

    [paragraph - plaintiff]                                                          Page 23

      141:23 142:7,9          particularly 193:4      148:9,24 153:16       128:5 131:2,3,4,7
      145:7 149:23            parties 5:10 9:14       155:13 158:22         132:18 134:1
      151:17 152:16             56:5,8 177:17         161:4,5 179:24        155:4,11 157:24
      154:8 168:11,21         partly 67:3,14          190:13 192:4          189:21 207:1
      168:23 169:3              83:5                  193:3,12 197:22       213:3 216:19
      170:14,19               party 9:12,17           201:12 202:9        personal 41:13
     paragraphs                 10:24 11:4 225:15     203:7 209:24          68:12 192:3,18
      149:22                  pass 63:22              212:18 215:8          193:4,23 194:9
     paren 83:3               pasted 75:18            216:17,18 217:1       195:1,11 219:16
     parkway 2:10             patient 119:12        people's 12:18        personally 150:14
     part 9:21 16:3,7           144:8,10 159:7        50:6 90:11 110:23     150:15,20 151:1
      20:18 26:4 27:15        patricia 2:3            193:10              perspective 95:8
      32:7 35:21 55:2         pattern 197:21        percent 167:21          96:6
      56:6 81:2 83:12         patterns 4:6 74:4     percentage 80:10      pertaining 176:21
      85:24 93:8 99:21        paying 158:17,18        80:11               pertains 218:21
      103:4 129:22              158:19              perform 26:17         pervasive 217:6
      143:17 153:22,23        peer 3:21 36:15,18    performed 79:14       peter 25:7 59:21
      166:20 177:24             54:13,17,18,20      performing            phamill 2:6
      192:1 197:4               55:3,4,11,12,20       177:19              phd 226:1 227:1
     participate 47:1           56:6,17 61:1        period 36:23          philadelphia 1:24
      194:8                     102:23                135:21 207:21         2:4
     participated 56:16       peers 37:11 42:18     periphery 153:17      phrase 83:2 107:3
      196:9 204:20            penetration           permitted 206:24        129:19
      210:16 211:13,21          138:14 139:10       perp 107:3            physical 118:1
      217:15                  pennsylvania 1:24     perp's 106:9            197:24 203:11
     participating 5:3          2:4                 perpetrator           physically 5:4
      6:9 13:4 204:21         people 20:12            106:24 107:13,19    pick 73:10
     participation 50:8         21:19 29:19 30:6      108:4 179:4,8,20    picture 88:22
     particular 21:16           30:15 32:11 33:23     197:19                94:11 97:2 126:17
      22:18,20 26:20            34:3 35:5 37:12     perpetrator's         piece 164:3 165:5
      28:1 45:18 52:4           40:18 44:6,10         77:16                 165:8
      57:4,21 59:5,10           45:11 48:24 50:4    perpetrators          pieces 75:14 92:20
      78:1 79:24 80:5           50:5 58:6 59:3        76:20 77:9 79:15      97:14
      81:17 84:9 92:20          65:7 67:4,18 73:4     79:20,24 80:2       pinpoint 58:22
      99:11 105:13              73:6 83:13 87:15    person 5:8 32:20      place 225:6
      131:1 132:4               87:20 88:6 92:3       52:10 64:17 65:2    places 6:18 48:21
      151:21 157:16             94:6,9 98:21          66:6 68:21 84:17      151:22,23,24
      168:3 189:20              100:23 107:9,12       86:21 96:24 97:12     152:11
      213:16                    110:19 111:3,12       97:18 102:17        plaintiff 1:5 2:6
     particularities            111:14,17 112:1       103:1 105:3,13        5:17 7:3
      94:8 105:18               133:13 140:22         110:23 111:4

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 84 of 101 Pageid#:
                                    2689

    [plan - probably]                                                             Page 24

     plan 131:3              118:23 121:14       preparing 100:15        190:18 199:7
     planning 41:8           156:7 183:11,13     prescribed 118:16       212:14
       100:16                184:20 198:9          182:4 186:12        presenters 46:10
     play 37:10              209:16,18           presence 190:3        presenting 76:12
     played 105:13         possibly 12:21        present 2:15 5:5        79:9,17 80:24
     please 5:13 19:19       16:10 17:21 50:10     11:9 20:13 27:24      83:21 93:9 98:19
       41:18 45:22           67:17 81:21 91:5      32:19 55:11 71:2      118:6 156:13
       114:19 121:13         106:10,13,17          71:8 72:18 76:4       195:19 198:18
       226:3,8               108:3 128:20          76:14 77:8 82:4       217:9
     pled 211:22 212:5       132:15 139:8          84:3 98:24 99:8,9   presently 125:22
     point 65:21 91:11       155:8 182:14          99:16,19 100:1,16   presents 111:20
       93:15 94:4 95:19      186:18,23             110:20 181:7        preserved 114:20
       95:20 97:17         post 19:23 105:9        215:20,22,23        presume 176:17
       119:23,24 143:19      181:16              presentation 4:7      pretty 14:19 72:6
       143:21 170:7        potential 191:12        36:14,20 37:3         107:8 157:7,10
       187:11 208:6        potentially 86:13       40:2 47:2 52:4,8    preventing 29:14
     pointed 182:11          97:8 107:18 215:8     57:4 70:21,23       prevention 4:4
     points 174:24         practice 21:12,17       74:4 75:1,3 78:3      27:11 29:14 70:11
     policy 32:8 62:13       68:6 73:12 82:3       96:15 97:19 98:3    previous 75:9
       148:2                 91:22 92:8,9          98:15,17 100:24       182:15 183:16
     politics 18:5           112:13,18 113:4       102:21 103:4          186:2,11
     population 35:8         129:22 134:3          106:22 107:1,17     previously 45:14
       113:5                 157:14 159:17,20      110:17 126:17         61:10 118:14
     portion 99:1,3,18     practices 13:1          144:13 146:22         182:3 186:19
       100:2 101:5           64:12 157:12          190:9,10            primarily 20:10
       192:15              pre 181:16            presentations         primary 29:14
     position 21:9 22:2    predicate 192:22        13:14,19 26:6       principal 12:21
       22:5 23:2 101:12      195:6                 27:20 36:12 53:7    prior 22:16 180:24
       105:14 123:2        preexisting 118:4       55:17 62:2,5,22       181:19 187:3
       133:13 177:18,21      185:15                71:6,24 72:2        private 19:21
       214:10              prep 11:24              75:18,21 78:14        21:12,17 112:18
     positions 19:11       preparation 42:9        81:19 96:5 99:5     privy 147:15
       22:16                 74:21 81:14           99:23 107:11        probably 14:20
     possibilities           116:18 173:21         112:7 133:8           25:1 26:23 27:4,6
       198:19 199:6        prepare 11:8            148:10                36:24 37:3,21
     possibility 158:13      115:9,12 125:12     presented 13:24         53:9,12 56:18
       190:2                 183:23                14:1 30:2 32:8        57:21 58:3 59:12
     possible 12:10        prepared 4:11           33:3 46:15 61:2       60:1 67:13 73:5
       32:23 37:16,24        113:12 117:2,4        66:1 70:17 74:7       74:16 75:17
       69:23 84:23 103:9     124:8 136:10          74:15 94:13 98:18     100:12 148:20
       105:16,19,23          161:20                122:15 158:6          171:15 217:12

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 85 of 101 Pageid#:
                                    2690

    [problem - questions]                                                          Page 25

     problem 77:18          prompting 122:2         208:3                113:18 120:15
     proceed 173:7            157:2 160:18        psychiatrist 56:22     135:21 137:16
       219:2                prompts 156:21        psychiatrists          173:14 186:7
     proceeded 176:23       proposing 198:9         133:14               205:12
     proceeding 7:13        propounded 228:5      psychological         pursuant 5:22
       56:5 69:17 84:15     protected 207:19        119:23 120:6         136:20 225:5
       104:24 122:4         protocol 20:10,15       124:11              purview 122:18
       147:21 163:8,19      provide 7:9 10:15     psychologist 18:18    put 13:15 15:4
       164:7 203:15           15:19 25:17 26:6      22:7                 63:2 78:7 104:23
       218:19 219:8           27:2,6 38:23        psychologists          159:8 167:15
     proceedings 86:24        52:21 53:8,15         133:14               168:4
       209:24                 65:11 83:13 93:9    psychology 18:9       putting 100:4
     process 31:10,12         98:17 99:1 102:13   psychopathology                q
       31:13,13 32:2,7,9      122:19 123:12         12:20
                                                                        quantity 180:13
       79:6 95:5 162:15       133:12 134:7,23     psychotherapy
                                                                        queer 30:12
       188:1,18 189:4         148:3 151:18          20:6
                                                                        question 7:13,22
     processes 12:19          162:5,17,20,24      psychotic 190:3,6
                                                                         7:24 8:12,16 13:7
       108:13                 206:1 218:1 219:6     194:19
                                                                         62:10,19,20 66:10
     professional 9:19      provided 3:10         psyd 1:15 3:3 4:8
                                                                         69:2 83:8,17
       119:7 132:8 145:8      25:22 28:14,18        5:21 18:7 74:5
                                                                         85:13,21 86:1,8
       147:7,11,23,24         29:4,19 30:23         228:1 229:5
                                                                         89:10,13 94:19
       162:16 167:24          35:24 36:8 37:3     ptsd 105:10
                                                                         96:13 98:14
       217:4                  39:6 51:17 52:6,7     157:21 158:14,14
                                                                         166:10 175:3,24
     program 20:7,8           53:18,24 55:14        160:2
                                                                         178:23 180:3
       21:6 29:11,14          97:23 101:1         public 1:20 13:19
                                                                         186:8 187:19
       32:5 34:17,18,19       102:12 119:24         43:3 225:4,24
                                                                         188:12,13 189:5
       35:2,6,11,13,24        134:22 169:15         228:18
                                                                         197:4,14 204:10
       36:16 39:9,10,11       175:7,13 204:13     publicly 43:19
                                                                         208:1,2 211:12
       39:13 55:5 57:1        207:12 208:17       published 12:8
                                                                        questioning
     programming              209:8 213:9           58:17
                                                                         222:17
       27:11 61:23 70:24    provider 95:9         publishing 137:12
                                                                        questions 8:7 12:2
     programs 15:4            118:9,10 129:18     pull 169:23
                                                                         32:9 95:3 103:2
       27:14 35:7,15          129:24 145:5        purporting 148:1
                                                                         104:15 135:22
     project 24:4           providers 133:15      purpose 131:5
                                                                         148:3 154:2 155:8
       127:12 128:1         provides 136:13         163:17 164:20
                                                                         155:10,16,18
       132:24 133:13        providing 9:13          208:24 218:24
                                                                         156:15 157:3
       134:10 137:3           21:7 26:2 30:13     purposely 53:13
                                                                         158:1 159:1
     projects 13:10           62:22 86:4 123:22   purposes 28:8
                                                                         161:15 175:4
     promotion 17:3           124:11 134:11         38:10 39:22 41:22
                                                                         177:4 185:14
     prompt 211:19            147:18 148:5          46:2 54:6 70:6
                                                                         204:18 220:4,15
                              163:16 164:18         73:20 104:14
                                                                         220:16 221:5
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 86 of 101 Pageid#:
                                    2691

    [questions - recollection]                                                     Page 26

      222:5 223:6,7,11    75:16 91:12 103:9        208:2 213:16           205:24 206:9,10
      228:5               103:21 104:1             226:5 227:6,8,10       206:13,15,20
     quick 75:4         read 24:24 25:4,4          227:12,14,16,18        207:8,10 208:16
     quickly 75:15        25:8 49:9,12             227:20,22 229:11       208:20,23 209:3,6
      103:7               59:23 82:8 84:5        reasonable 119:7         209:11,15,19
     quote 49:14          92:16 96:18,18           167:24                 210:12,19 211:2,2
      200:24              103:10 144:21          reasons 129:10           211:9 212:4,6
     quoted 48:16         176:13 179:10          rebecca 60:5             213:8,11 217:15
     quoting 150:10       205:20 206:8,9         recall 10:14 13:4,6      217:20 218:13
             r            215:11 223:13,13         15:10 16:17,22         219:1,14,18,19
                          223:16 226:3             17:5 19:10 24:8        220:15 221:3,21
     r 2:9 17:13 59:16
                          228:2 229:9              24:24 26:3 27:16     recalled 45:1,15
       225:1 227:2,2
                        readily 157:7              27:18 32:15 39:1       121:22
       229:1
                        reading 24:21,21           42:11,23 44:15,19    recalling 24:11
     ra 56:6
                          24:21 51:4 81:2          45:6,14 47:9,10,13     37:22 211:10
     raise 122:4
                        reads 145:8                50:7 51:4,6,8 52:1   recast 150:3
     rallie 17:10,13
                        reality 190:3              59:22 63:15 71:1     receipt 226:15
       27:9 30:2 214:22
                        realize 85:17              71:14 74:24 75:2       229:18
       215:3 216:23
                        really 25:3 26:8           75:20 76:8 77:8      receive 16:2 55:8
       217:13
                          30:12 33:23 41:7         77:22 79:6,12          97:16
     rally 40:12
                          77:3 79:4 82:7,10        80:4 93:13 99:14     received 6:14 18:6
     range 189:22
                          89:23 96:19 97:18        100:5,13,18,21         102:11 120:24
       198:13
                          105:12 106:19,19         101:4,8 103:3,23       125:14
     rape 43:7,17 61:14
                          117:15 126:16            109:12 115:15,18     receiving 37:14
       61:15 62:8,8,12
                          128:20 129:12            116:22 117:15,22       148:18
       63:2,5,8,9,13,14
                          135:1 138:10             118:23 121:18        recess 60:21
       63:18 104:6,23
                          139:14 153:15            125:6,7,21 127:15      110:12 173:2
       179:1 195:13
                          159:11,14 160:24         128:3 134:12           220:11
       200:18,24
                          161:13 164:11,13         135:1 136:7          recognize 47:22
     raped 179:5,8
                          165:4 178:7,17,19        137:24 138:2,5,13      94:11 173:18
     rapes 80:12
                          183:15 185:22            140:15 141:2         recognized 112:1
     rapport 157:8
                          196:15 198:7,15          151:14,24 152:15     recognizing 55:9
     rare 66:24
                          198:18 204:4             153:7,19,22 154:7      79:2
     ras 36:19
                        reason 8:20 45:19          154:11 157:15        recollection 31:7
     rate 48:16 50:8
                          67:19 76:11 78:1         162:14,23 171:23       33:13 46:17 70:22
     reach 35:8
                          78:23 116:13             174:3,7,9 175:10       78:6 100:22
     reached 115:8
                          117:1 123:11             176:22 177:1,12        125:10 133:20
       167:5 184:19
                          157:12,15 163:6          177:18 178:2,3,7,9     134:20 136:9
     reaching 137:9
                          167:3 182:23             181:4 185:22           138:21 174:20
       213:23
                          192:1 195:9              191:20 192:7           212:21
     reactions 52:10
                          197:15 207:12            200:7 204:4,21,23
       57:15,20 59:1
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 87 of 101 Pageid#:
                                    2692

    [recommendation - reported]                                                     Page 27

     recommendation          111:22 112:6          179:1 189:3,5          197:7,16,24 198:6
       68:2 207:5            121:23 127:7,19       190:13 208:12          199:4 200:4,11
     recommended             127:21,24 130:23      212:23                 201:16 202:22
       164:2                 132:3 139:8 140:3   relation 158:16          203:7,9,23 204:8
     record 5:15 60:19       140:6 141:20        relationship 47:17       205:3,4,5 210:14
       220:5,8,24 225:13     142:16,17 143:5       192:5 207:17,22        211:7,7,16 212:21
     recorded 1:19           145:12 146:11       relationships 3:19       221:7 222:14
       179:3 194:3           188:13 189:12         3:20 54:11,12        remembered
       225:10              refers 31:21 82:20      132:23                 45:20 89:20
     recruit 35:10           91:19 141:23        relaying 162:22          192:11 202:13
     recurrent 150:16      reflect 52:19         relevant 14:11         remembering
       150:21                138:11                36:8 45:10,16          130:24
     reduce 127:3          reflected 125:18      rely 62:22             remembers 176:6
     refer 28:20 54:18       160:19 175:5        remaining 143:14       remind 54:21
       82:24 106:23          176:5 179:2         remarked 197:22        remotely 1:16 2:1
       137:4 151:6           191:14              remember 9:11            5:7,9,22
       209:24 214:2        reflection 44:16        10:17 13:12 14:20    removed 107:10
       215:3               reflects 42:6           15:3,12 17:21        render 190:1
     reference 31:19         101:15 189:19         19:13 21:1 25:6,9    repeat 107:24
       42:15 43:21 48:7    refreshing 125:10       36:13 39:14 44:24    repeated 107:3,7
       48:8 77:6,21        refuse 214:19           45:6,8,8 48:1 60:1   rephrase 8:13
       78:14 95:17         regard 14:8 62:6        71:11 80:22 81:21      166:14
       189:10 199:15         73:6 102:10           82:11,21 84:1        report 65:19
       203:18                111:12,24 134:14      85:19,20 87:24         108:12 118:7
     referenced 38:14        153:21 154:1          88:12 89:1,1,4,11      121:11 126:19
       48:20 182:7 229:6     189:10 191:1          89:18,23 90:2,3,5      142:11,13 143:2
     references 49:8         219:1                 90:12 91:23 92:19      144:22 145:18
       61:9 62:4 64:20     regarded 164:13         100:1 101:3 110:3      146:3,12 148:19
       166:19              regarding 103:5         118:18,22 121:24       150:6,10,19,24
     referencing 86:5        129:24                124:15,18 133:17       152:18 153:23
     referred 3:21         regards 159:17          133:23 135:2           154:5 164:1,3
       10:22 40:24 45:17   region 1:23             138:2,9 152:14         165:4 172:15
       54:13 74:12 91:24   reiterate 123:20        165:22 166:6,20        188:6 190:11
       114:9 208:20        relate 53:17            167:3,19 168:2,6,8     191:13 203:21
       213:12,17 214:21      176:10                174:15 175:15        reported 125:23
       216:3               related 10:16           176:5,16 177:5,24      142:11,16 144:4
     referring 6:23          12:16,17,21 13:20     178:5,13,19,20         146:7 157:19
       24:9,16 41:14         14:24 24:19 25:3      185:3,4 191:19         158:10 159:21
       42:21 43:7 49:8       26:24 27:20 30:10     192:15 193:21,24       160:7,9 177:10
       55:19 56:7 86:21      55:17 57:24           194:10,22 195:3        179:14 193:20
       92:14 95:14           158:15 166:8          195:12 196:8           200:2,3 211:6

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 88 of 101 Pageid#:
                                    2693

    [reporter -                                                                   Page 28

     reporter 1:19 5:2      110:3               responsible 80:11       173:6 177:13
       7:14 8:3,6 17:14   researchers 12:11       93:6                  180:10 181:18
       59:12                60:11               rest 110:9 188:23       182:18 184:7,23
     reporting 5:6,12     residence 54:19       result 115:11           187:18 190:17
       65:3 154:19          55:20                 139:16 194:2          191:9 193:14
       159:18 160:11      resident 36:18,19       195:14 197:10         198:21 199:1,24
       200:1                55:21               resulted 221:15         201:13,17 202:20
     represent 7:3        residential 55:24     retread 86:3            203:9 206:6,17
       31:21 120:23       residents 55:23       retroactive 201:5       219:18 221:3,11
       177:14,16          resonate 89:23        retrospectively         222:23 223:13,14
     representation       resource 31:16          183:8                 223:16,17
       177:23             resources 3:12        return 226:13         rings 192:10
     representative         38:19 52:18,22        229:13,17           rises 43:23
       2:16                 213:4               review 11:18,22       road 91:21
     represented 165:5    respond 3:21            62:21 109:18        rodocker 4:14,16
       209:7                54:12 64:11           116:17 118:3          29:4 30:4 136:2
     representing 2:6       102:23 215:9          173:20 183:20         174:1,6 205:22
       2:13 53:16         responded 28:16         205:16,19 229:7     roe 31:20,21
     represents 42:2      respondent 84:21      reviewed 42:8         role 23:13 32:14
       109:14               85:8 97:12 103:10     71:23 74:20 138:8     32:16 33:17 64:13
     repressed 203:5        103:22 106:20,23      147:13 148:11         65:4,6,14 147:22
     request 3:9 4:20       211:23 212:5          205:24                147:23 208:7
       115:11 121:1         223:1               reviewing 25:20         217:21
       122:7 123:23       respondent's            162:3 215:17        roles 22:3 37:9
       124:6,7 125:14       97:17 103:15        right 11:6 15:6         54:20 61:22
       163:6 204:11         108:15 144:23         32:6 44:3 57:7,12   room 5:5 99:1,2
       217:2 218:6,8      respondents             61:6 67:20 73:14      153:13
     requested 148:3        102:10 108:23         76:13 80:20 86:15   rotate 212:19
       162:9 217:22         109:2                 94:12,17 97:22      roughly 21:14
     requesting 114:21    responding 55:10        99:13,14 102:22       22:12 52:14
       122:16 186:1         222:21                105:9 108:9         rule 66:12 192:3
     requests 28:16       response 3:9,12         110:15 112:19         193:24 194:9
     require 170:11         7:24 38:19 121:1      114:5 115:22          195:1,11,13
     required 143:10        123:23 153:14,15      127:16 133:1        ruled 167:10,14
       169:18               179:2 198:8           135:10 143:10,16    rules 7:12 192:19
     requirement          responses 4:7 7:22      152:6 154:14          193:4
       170:24               8:8 25:21 36:6        155:19 156:23       running 201:2
     requires 169:12        74:4                  157:22 158:20              7:5 138:20
     research 12:17,22    responsibility          161:24 163:15         140:9 146:13
       12:24 13:5 19:4      32:4 147:20           164:17 166:18,24      147:20 192:6
       59:5 73:13 81:12     211:24                168:13 170:18         193:22

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 89 of 101 Pageid#:
                                    2694

    [s - set]                                                                      Page 29

               s            scale 12:18 43:5        86:15 103:8         semester 112:23
     s 3:6 18:8 37:4        scared 103:11           105:22 112:2        seminars 13:23
       59:15,15             scenario 122:1          113:8,14,23 114:1     14:9,11 24:15
     sad 103:12               182:1 183:14          114:1,3,23 115:10   send 134:16
     safe 13:1 29:23          189:21 191:11,12      116:4 117:18        sense 31:18 87:12
       30:8,9 153:4           192:12 193:19         120:5 121:6,16,21     87:14 88:7 93:23
     salient 167:16           194:17,21 195:19      124:17 125:4,11       94:3,6,9 110:18
     sat 174:13               196:2                 126:24 127:5          126:2 130:19
     satisfied 172:1        school 9:21 10:24       128:13 129:15         158:3 183:3
     satisfy 170:13           12:17 18:6,23         136:16 152:4        senses 92:21
     save 53:10               19:5 20:19 21:3       153:14 160:3        sensitive 32:23
     saw 42:13 51:18          155:14                165:3,18,20         sent 134:21 229:14
       74:7 94:15 115:6     schwartz 2:9            169:24 170:8        sentence 29:8
       138:16 176:9           203:14 223:10,15      171:15 181:17         114:7 127:1 188:7
       186:10 208:17        scientific 12:8         188:24 211:18       sentences 189:18
     saying 6:9 43:8,16       25:13                 214:24 216:20       separate 131:8
       63:16 80:16,21       scope 101:1 152:7       217:1 218:23          170:6 216:5
       85:22 88:17 89:12    score 25:2              219:23              separated 188:24
       90:20 95:18          se 101:3              seeing 75:20 82:13    september 4:7
       101:19,20,21         seal 1:12 225:18        112:23 117:7,14       34:6 35:19 74:5,8
       108:6,8,17,18        sealed 6:18             125:9 127:11          74:14 76:1
       109:8 132:1          second 45:3 85:24       130:1 151:14        sequential 93:1
       147:10 155:4           115:6,10 125:12       161:21 185:23       serious 105:1
       170:9 176:8            125:16,24 126:6       214:1 216:21          142:1
       177:13 181:23          126:23,24 169:7       217:2               serve 31:15 55:23
       184:20 187:15          178:23 222:5        seeking 66:15           209:1
       190:7,8,9,17 192:9   secondary 12:10         131:7               served 20:24
       195:23 197:1         secondly 187:23       seen 47:18 48:20      service 24:5
       198:13,20 199:5        188:16                49:7 50:11 62:4     services 15:7 21:7
       199:10 202:8         secret 6:19             63:21 75:17           68:8 92:2 134:11
       203:6,12 206:4       section 77:12           115:12,13 121:13    session 7:14 114:4
       217:10 219:18          165:16                125:13,16,19          116:3 126:12,21
     says 30:10 35:16       see 8:3 21:19           131:3 162:13          126:23 212:15
       45:5 64:16 81:1        28:12,21 29:5         183:9                 213:2
       106:8 120:6 121:7      30:22,24 31:19      selected 37:5 55:6    sessions 117:24
       127:1 151:18,19        33:6,9 34:23 36:7   self 20:13 37:5         119:4,12,14
       163:12,23 165:16       38:20 41:11 42:7      82:22 118:7           160:13 178:1
       165:24 170:19          45:5 47:3,5 54:14     172:15 190:11       set 40:14 136:20
       176:1,1,5 180:4        55:18 57:1,8,16     seltzer 197:18          145:15 148:2
       185:8,8 187:20         69:14 70:14 75:15     199:17 200:6,10       157:21 174:4
       188:19 197:15          80:6 83:7,10

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 90 of 101 Pageid#:
                                    2695

    [seton - sort]                                                                  Page 30

     seton 18:5             sexually 64:8           39:10 52:13,17       slow 197:5
     sets 64:6,7              141:16 143:22         102:10,14 132:8      small 19:21 80:10
     setting 11:20            157:19 158:11         132:10 219:5           113:5
       24:20 63:7 87:10     share 82:9            simply 121:12          smell 92:22
       149:18 152:24        shared 62:1             124:7 197:7          smelled 90:1
     seven 169:11             100:12,14,16        simultaneously         snowden 17:10,14
     seventh 45:7             139:5 180:23          128:15                 27:9 30:2 214:22
     sex 13:1 177:17,19       184:12              single 39:3 57:22        216:23
       178:6 193:21,22      sharing 66:24           64:20 167:11         soccer 23:5
       194:8,23 200:3,11      82:12               sitting 8:20,23        social 17:16
       201:16               shc 208:8 214:6       situation 9:23 10:3      170:21
     sexual 3:11,19,20        215:5,12              32:21 34:4 58:2      socially 172:10
       4:4,6 10:7,16 14:5   shearer 2:17            68:20 84:22 86:9     solicit 118:8
       14:12 15:1 22:19       223:12                92:12 128:21,23      solutions 1:22
       23:10 24:20 26:21    sheet 3:18 46:7         129:14 132:4,16        229:23
       28:1 29:15 31:12       156:16 226:6,9,11     134:13 138:12,22     somebody 155:9
       32:18 33:2,21          226:14 228:7          179:23 197:13          155:17 219:20
       35:20 37:7 38:18       229:11                198:24 210:15        someone's 17:11
       40:18 41:14 43:7     shelter 24:5            211:7,17 212:1,6       38:2 86:7 87:16
       43:17 48:9 52:11     short 60:21 110:12      214:17 215:2           93:24 102:3,16
       54:10,12 57:15         220:11              situations 143:24        126:17 217:9
       59:19 60:14 61:12    shorthand 225:10      six 54:2 71:20         soon 121:14
       62:6,8,16,24 63:10   show 36:6 175:22        152:16               sooner 88:18
       63:19 65:8 70:11       212:17              skepticism 49:23       sorry 14:2 16:5,6
       71:17 74:3,9 83:3    showed 11:23 98:2       68:20 69:8             18:10 19:8,9
       83:14 84:15 85:4       99:22               skills 34:22             20:22 33:5,7,8
       86:11 112:6          shown 171:20          skipped 120:11           38:1,3 43:14
       138:14 139:10,24     side 149:11 214:1     sleep 92:10 152:16       44:13 60:2 83:16
       140:2,6 142:1          214:4,16 222:8        154:1,5 156:22         85:16 93:7 98:13
       145:12 146:13        sides 149:1             159:12 172:9           101:20 112:5
       155:12 159:21        sidney 71:4 73:5        197:21                 113:22 135:9,20
       166:7 167:4          sign 3:17 46:7        sleeping 154:4           141:12,12 142:8
       176:18,22 178:11       226:8 229:12          172:6                  146:18 164:24
       178:14 179:17        signature 225:22      slide 64:3,16 74:18      197:2 200:22
       190:13 191:16          228:9                 76:19 79:18 81:15      206:12 213:7
       192:4 200:19         signed 229:20           81:24 82:5,6,14,14     215:15
       202:16 203:22        significant 170:20      100:4,7,8 103:8,9    sort 7:1,12 9:23
       204:19 211:6           171:13,24             103:14,20 110:16       12:2,20 17:24
       213:20 214:16        signing 226:10        slides 82:22             24:13 25:3,12
       216:15 220:20        similar 26:11,13      slightly 51:14           28:12 29:8 31:15
       221:9 222:2            33:17 34:13 37:20                            32:2,3 33:19,23

                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 91 of 101 Pageid#:
                                    2696

    [sort - straight]                                                                  Page 31

       37:9,17 39:15           south 1:17            specify 189:2         stated 62:1 96:15
       40:12,17 41:8           space 15:20 29:23     speech 3:14,16          199:13
       42:24 43:1,19             30:8,9 72:6 226:6     40:6 41:12 42:3     statement 87:21
       45:13 48:10,16          speak 3:13,17           42:11,13 44:12,13     106:12 168:4
       50:5 52:24 53:10          34:23 37:4,4,7        44:14,21              200:9
       55:11 57:22 58:4          38:19 39:7,10,11    speeches 13:19        statements 8:4
       58:24 59:2 65:18          39:15 40:23 44:8      72:1                  83:4 84:5,13,14
       66:4,11 68:15             46:6,12,24 47:11    spell 59:11             93:19 95:13,17
       70:20 77:17,17            48:3 51:11,16       spending 82:15        states 1:1
       78:10 81:10 85:3          61:21 72:17 111:9   spent 82:20           stating 5:14
       85:21 87:9,12             111:18 112:11       sphere 25:13          statistic 48:23
       88:5 89:19 90:4,9         129:17 132:11,12    spoke 11:15 148:4       49:10,13 50:13
       92:13 94:10               133:4,8,9 199:18    spoken 136:11           61:17,19 63:12
       100:24 105:11,12          212:5               sponsor 41:1          statistical 58:15
       108:16,21 109:19        speaker 41:2,5        sponsored 15:14       statistics 49:21
       116:1 123:20            speakers 59:24        spot 212:19             51:2 52:6 61:10
       124:2,9 126:21          speaking 75:12        spring 40:15            62:21
       128:12 130:15             132:2 184:2 197:5   square 2:3            status 156:22
       132:2 150:3             speaks 145:18         staff 54:19 55:21     stay 24:18 99:7
       155:18,22 156:12        special 73:7            56:6 135:14         steadfastly 193:23
       156:16 157:11,17        specialty 21:17,21    stance 65:12          steer 217:12
       158:1,8,16 160:17       specific 20:14        stand 37:5 63:12      steered 216:16,19
       161:12 162:18             27:20 49:15 50:2      84:12               steering 46:24
       168:7 171:5,7,17          58:10,22 60:1,15    standard 53:1           47:7
       171:21 181:9,10           62:13,15 63:5         91:22 92:6 130:6    stenographically
       184:8 190:6,15,16         75:12 130:20,24       157:10                1:18
       190:20 192:15             132:22 155:22       standing 225:4        step 34:23 87:9
       200:1 214:16              157:21 181:10       stands 40:8 50:18     stewardship 25:5
       219:2                     189:15 209:19       start 6:8 7:24 23:1   stood 36:7
     sorts 55:13 155:15          212:4                 25:19 26:15 138:4   stop 131:9
       156:5                   specifically 24:11      143:13 155:2        stories 87:17
     sought 68:14                29:11 32:15 48:22     186:6                 94:20 109:2,3
     sound 42:16 50:15           49:5 51:10,13       started 16:6 60:3     story 41:13 42:14
       153:12                    75:8 79:5 93:13       71:20                 43:22 44:13 65:10
     sounds 153:16               112:8 125:8 153:8   starting 18:2           65:21 66:10,23
       206:17                    159:18 171:9          143:19 149:23         92:23 93:20 95:1
     source 48:18                177:19 208:24         157:6                 102:16 106:9,15
       57:19,21,22 58:22         213:24 214:21       startle 153:14          107:20 108:15
     sources 50:12 58:4          219:14,19,20        starts 83:2             144:23
       58:9,10 61:24           specificity 180:13    state 16:18 25:12     straight 87:17
       62:3                      189:22 190:19         61:13 115:1 226:5     88:2 94:20 95:2

                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 92 of 101 Pageid#:
                                    2697

    [strangely - symptoms]                                                        Page 32

     strangely 89:5          214:7,14 215:20      52:16,21 54:11      surgery 140:20
     strategies 127:3        217:5 220:21         55:13,24 67:8,21    surrounding
     street 1:17,23 2:3      221:10               69:16 87:5 103:1      176:11
     stress 55:10          studies 49:9,9,12      134:7 141:8 161:7   surroundings
       105:10,11 136:15    study 49:15 76:20      164:11 165:9          153:2
       141:8 143:11          77:9 79:13,14,21     172:12 213:4,24     survey 50:16,18
       157:22 158:14       stuff 6:19             214:4 219:7           50:23 77:13
       160:2 166:15        subject 110:22       supported 142:5       survivors 200:19
       180:7 181:8           112:3 226:10       supportive 30:16      suspect 29:17
       185:11 187:20,24    subjective 171:16    supports 169:14         33:16
       188:17 189:3        submit 123:9         suppose 22:23         suspicion 109:3
     stretch 201:7         submitted 114:6        69:12 95:7 112:8      122:5,11
     strong 190:2            134:24               183:13 208:14       switch 182:23
     student 9:15,18       subscribed 228:11    sure 6:13 8:13        switched 34:16
       10:12,23 22:7       substance 158:23       14:18,22 15:22      sworn 5:22 225:7
       31:20,22 36:21        228:6                22:15 26:3 29:16      228:11
       37:13 40:24 54:24   suddenly 197:20        36:12 39:2 40:16    symptom 155:22
       68:7,10 85:4        suffered 187:5         45:4 50:10,18         160:1
       86:10,11 117:21     sufficient 119:6       60:9 61:8 66:16     symptomatic
       128:13 129:3        suggested 121:10       67:1 69:3,22 75:6     58:19
       130:10 134:10       suggesting 101:16      76:18 86:3 90:8     symptoms 118:6
       136:5 150:9 172:7     122:13 159:6         90:15 96:3 98:13      125:23 126:18,19
       172:8 206:11,13       218:14               98:16 100:16          139:15 146:1
       206:15 208:6        suggestions 64:10      103:11 105:15         147:2 149:21,24
       210:24 211:22       suicidal 20:13         108:2 114:19          150:2 151:12,18
       212:14,20 213:10    suicide 10:12,20       116:8 124:22          154:18 158:2,5
       215:12 217:22         221:23,24            128:10 131:10,18      159:6 160:19,23
       218:1,6,19 222:20   suite 1:23 2:4,10      131:23 134:4          165:18,21 166:17
       222:21              summarizing            138:10 139:6          168:18 169:2,4,11
     student's 9:15          150:11               141:4 153:2           169:18 170:4,12
     students 21:8 31:8    summary 4:13,16        156:24 158:4          171:6,21 180:4,12
       31:9,15,16 32:12      50:24 171:18         159:5,24 160:12       180:13,19 181:1,6
       34:3 35:3,5,9,15      173:24 174:24        166:9,13 167:6,13     181:10,20 182:6
       36:16,19 37:10        175:6 205:22         169:8 181:24          182:16,18,21
       50:9 54:22 55:5     supervision            184:17 185:20         183:1 184:5,6,9
       56:3 62:1 68:5,9      225:11               189:1 190:8           185:9 187:3 188:3
       85:7 86:10 102:22   supplying 148:8        193:11 199:2,5        188:4,11 189:22
       112:13,23,24        support 3:20 11:5      202:24 218:4          191:2 194:3
       113:5,8,23 114:3      24:13 30:11,13       220:2                 195:14 196:14,20
       134:8 211:4,5         31:16 36:18 37:9   surface 104:8           196:24 197:11
       212:9,12 213:21       37:17 40:18 51:1

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 93 of 101 Pageid#:
                                    2698

    [synonyms - thinking]                                                           Page 33

     synonyms 138:24        taught 97:10            191:22 198:16       think 7:5 15:11,12
     synopsis 18:1 29:8     tbtn 40:8               204:13 207:12         16:5 24:11 27:12
       30:8                 teacher 44:18 45:8      208:17 209:9          28:21 31:5 36:10
     system 199:19            45:18                 225:5,9,14 229:9      37:2 38:2,14
               t            team 21:2 26:7          229:18                40:14 42:5 45:9
                            technical 10:2        tests 201:3             46:22 49:5 50:13
     t 3:6 225:1,1 227:2
                            technically 9:22      text 25:3               52:13,14,23 58:21
     tab 28:4,15,20
                              23:5 46:22          thank 6:8,9 22:14       59:18,20 60:12,15
       38:6 39:18 41:17
                            teleconference 2:1      223:7,18              63:20 65:1,11
       45:21 51:19,20
                            tell 9:1 12:13        theirs 15:21            66:9,20,21,22 67:2
       52:3 54:2
                              14:15 24:23 31:1    therapeutic 21:3        67:3,13,14,19 71:7
     tailer 75:13
                              34:11 44:12 67:8    therapist 9:17          74:17 75:12 76:5
     take 3:14,16 8:3
                              77:7 122:21,21        21:6                  76:13,16 77:5
       38:1,4 40:3,8,11
                              123:16 138:5        therapists 21:7         78:8,19 82:23
       41:4 42:3 65:18
                              144:8,11 155:23     therapy 20:9,11         85:24 88:16 91:4
       65:24 72:1 75:4
                              159:11,12,15          145:4                 94:7,10,24 95:14
       81:19 96:5 97:1
                              170:23 172:3        thereof 225:16          96:14,22 97:1
       110:9 114:14
                              204:9 225:7         theresa 1:19            98:1 102:6,16,19
       119:14 130:11,14
                            telling 19:11 65:10     225:23                105:2 107:9,13
       205:16 219:23
                              65:13,15,22 66:10   thing 8:2 19:13         110:7 112:9
       220:8
                              66:22 67:11,15,16     64:21 68:12 89:20     113:24 119:16
     taken 1:16 60:21
                              121:18 144:16         93:14 139:3           127:19 129:9
       110:12 181:3
                              190:24                167:11 198:8          130:6 156:23
       220:11 225:5
                            tells 64:8 179:4        215:10                157:13 159:23
     takes 32:4
                            ten 11:16 21:1        things 3:21 6:17        160:5 161:17,17
     talk 7:19 28:23
                              110:9 169:4,11        7:20 49:18 52:9       163:4,21 164:9
       32:17 52:23
                              170:14                54:13 64:7 66:2       165:8,12 167:20
       101:10 107:11
                            tend 92:24              66:17 82:12,21        168:5 170:16
       155:7 203:3
                            term 10:2 36:22         89:24 92:24 94:16     171:5 172:18
     talked 34:14
                              62:17 210:18          109:13 144:13         175:5,9 177:7
       108:14 182:12
                            terms 52:20 53:2        153:21 155:15,23      179:22,23 180:2
     talking 24:10
                              58:13,19 65:24        155:24 156:5,17       183:12 185:16
       27:17 33:19 39:6
                              103:24 139:3          157:7,10 158:7        192:10,20 194:14
       42:18 45:11 85:18
                              144:16 150:8          159:2 160:11,16       195:4 197:2,10
       86:17,20 92:5
                              155:5                 161:3,11,13 167:7     198:7,17 202:14
       97:5,19 99:10
                            test 201:1              167:15 171:19         202:18 217:11
       107:17 110:18
                            testified 5:24          172:12,14 188:21      219:24 221:22
       125:7 133:18
                              162:9                 193:12 198:14         223:5
       154:14 160:17
                            testimony 7:9,16        201:3 202:11,12     thinking 156:11
       161:2 177:2 203:4
                              10:16 11:4 97:11      202:13,22 203:7,9     158:4 162:15
       207:8
                              136:19 164:19                               163:22 164:9

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 94 of 101 Pageid#:
                                    2699

    [thinking - transcription]                                                      Page 34

       172:4                  133:18 134:8          27:17 47:20 84:4    training 3:17,22
     thinks 68:16 123:8       135:21 148:17         223:19                25:17 26:2,17
       177:19                 151:7 155:11        told 67:17 68:13        27:2 29:3,3,9,13
     third 11:3 41:12         156:14,20 167:16      123:6,21 138:6        29:21,23 30:3,8,9
       42:5 47:4 180:3        172:4,19 174:16       144:3 178:1           30:17,20,23 31:2
     thirsty 176:8            181:23 182:16         191:15 197:8          32:1 33:2,11,13
     thirty 226:15            190:16 193:24         217:18 218:20         34:6,9,12,21 35:16
     thoroughly 53:21         195:2 196:7           219:1                 35:20 37:20 38:22
     thought 63:17            203:22 205:4,6      tool 190:15             46:7 47:2,14 51:7
       67:16 79:6 111:23      206:21 207:21       top 6:19 15:14          51:9,16 53:23
       128:16 131:16          212:4,17,18           37:23 46:9 120:5      54:14,17 55:9
       164:12 183:7           217:10 223:8,19       131:11 157:23         56:17,24 57:2
       197:3 214:2            225:6 229:19          158:8,9 216:24        61:1 70:17,20
       215:17              timeframe 229:8        topic 10:10 26:24       71:23 73:7 74:2,6
     thoughts 151:21       timeline 114:24          27:3,20 28:1 36:9     74:12 75:8,24
     threatened 141:24     times 6:11 9:4           36:11 37:6 39:12      76:1,15,17 79:1
     three 14:24 21:13        16:14,14 43:11        39:14,17 55:18        80:1 83:13 84:2,4
       39:18                  66:21 67:16 99:6      65:8 70:24 71:12      84:6,8 85:6,9,22
     threshold 181:9          99:7,12,15 115:13     71:13 72:11 73:8      86:4,12 91:24
     throw 209:20             130:4,4,7,14          106:3 111:16,18       97:9,16,23 98:17
     thrust 106:21            133:24 207:10         111:19,24 112:7       99:17,20 100:9,20
     tick 28:21 160:17        208:16 214:22         177:3 192:7           101:5 102:9,11,11
     ticked 170:11            217:3               topics 26:8 27:23       102:13 105:22
     ticks 160:22          timing 158:15            28:14 55:16 110:7     106:4,20 107:19
     time 6:23,23 7:21     tired 197:6            touch 182:1             108:2,24 109:11
       22:17 27:17 29:12   title 13:19 14:12      tower 2:4               111:15 157:6
       31:4,6 34:16 42:4      15:6 24:17 32:2,7   track 131:19          trainings 3:10
       45:16 48:10 51:17      83:14 86:23 87:4      149:24                15:20 24:15 25:23
       51:22 71:7,8           87:10 133:22        tracking 154:18         26:11,23 27:19
       74:19 76:23 82:15      134:2 135:14        trademarked             28:14,18 32:14,16
       82:20,24 88:13,14      143:20 164:7          34:19                 36:8 46:19 51:11
       89:19 90:12,13         204:2 206:2         trailing 106:11         53:17 56:17 71:20
       91:1,18,20 92:15       209:23 210:8,10     train 35:2,12 76:6      72:18 73:12 75:7
       92:18 95:2 107:10      210:16 218:19         79:19,23              75:10 99:11
       110:3,8,10 112:19      219:7               trained 31:8,15       transcribed
       115:6,10 116:7,9    titled 3:11,19 4:4       32:5 36:16 55:7       225:11
       116:21,24 117:16       38:18 54:10 70:10     55:13 78:22 81:7    transcript 174:21
       117:19,20 118:13       76:20                 97:14,24 99:12,15     215:12,18 226:16
       120:4 123:19        titles 14:21             126:13 143:1          226:17 229:6,20
       125:12,13,16        today 6:10 7:9,13        147:24 148:9        transcription
       126:4,7 127:10,15      8:21 9:13 11:8,10                           225:12 228:4

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 95 of 101 Pageid#:
                                    2700

    [transgender - understand]                                                      Page 35

     transgender 30:12      treat 20:12 53:3      trying 7:17 9:10        93:14 118:1
     trauma 15:1 22:19        68:4,5                15:11 27:12 49:1      132:18 172:13
       23:10 25:4,5,8       treated 207:11,13       66:3,20 78:15       types 32:16 94:15
       34:1 58:1,6 59:1,7     208:4                 79:23 87:15           157:4,10 170:8
       59:19,23 60:14       treating 118:14         129:15 130:18       typical 32:17
       81:8,11 83:2,5         128:14 129:20,21      139:21 140:17         112:23 116:9
       84:23 86:6,17          131:7 132:7,10        143:20 156:6          119:11 156:12
       91:13 92:18 93:3       134:8 145:5           159:8,15 160:14       179:16,22 180:2
       93:3,18,19,21 94:5     200:19                161:12 211:11,18    typically 62:21
       94:8 96:1 101:11     treatment 20:10       tuned 158:7             91:19 93:24 96:18
       101:16 104:10          20:15 67:6,21       tuning 159:2            107:16 116:11
       105:8,23 108:11        68:15,19,22 95:9    turn 25:16 34:5         133:16 149:1
       108:12 109:11,15       119:19 131:5          38:6 39:18 41:17      156:19,23 216:16
       110:22 111:5,23        145:5 161:6           45:21 54:2 57:6,9            u
       112:7 140:19           163:15 208:13         61:5 63:24 70:2
                                                                        uh 8:5,5,5
       141:3 146:20         triggering 90:10        73:24 81:5 91:8
                                                                        ulterior 69:15
       158:13 166:8         triggers 89:21          113:11 173:9
                                                                        ultimately 211:14
       167:9 168:13,16      tripped 88:16           205:7
                                                                        unable 94:19
       179:24 181:20        trouble 172:5,6       turned 135:9,22
                                                                          167:19 177:4
       182:13,15,18,19      troubling 59:2        turning 139:19
                                                                          178:13 200:4
       182:20 183:1,8       true 65:15,23         two 7:20 9:11 10:5
                                                                        unaware 141:15
       189:7,7,11,14,19       67:15 73:3 90:17      13:2 14:4 18:13
                                                                        uncomfortable
       196:17,23 202:7,9      93:2 105:1 106:10     19:6,22 20:16
                                                                          35:1 44:1 161:10
       203:8,11,11 214:1      106:13,16,17          21:13 30:6 36:1
                                                                        unconscious 140:1
     traumatic 58:1,2         107:15 108:19         38:6 51:20 52:4
                                                                          141:1,17
       92:7 97:21 104:5       144:19,20 172:16      72:1 75:22 76:7
                                                                        undergo 140:19
       105:3,10,17            186:14 188:9,19       85:6 86:10 92:9
                                                                        undergrad 18:4
       137:22 139:21,22       189:23,24 193:17      97:14 99:10,12,15
                                                                        undergraduate
       140:5 141:7 142:3      225:13                114:10,13 115:1
                                                                          35:4
       142:10 143:4,13      trusted 61:24           115:13 117:17
                                                                        underlying 49:20
       144:2 145:3,9,21     trustees 4:5 70:12      119:3,12,14
                                                                          56:5 208:12
       145:24 146:2,10        70:18 71:3 72:17      148:24 170:6
                                                                        undermine 165:9
       146:24 147:3,8       truth 65:7,12,13        180:12 188:21
                                                                        understand 7:5,8
       165:23 166:20,21       65:20 66:5 143:20     189:17,18 191:16
                                                                          8:11,14 19:12
       167:19 168:22          191:1 225:8,8,9       204:1 205:5 207:4
                                                                          25:20 32:1 66:13
       187:3,22 194:3       truthful 67:10          210:19 216:5,24
                                                                          67:11 74:2 94:18
       196:14 197:23          88:11 94:1,22         217:15
                                                                          128:2 129:16,23
       201:13,24 202:2      try 86:3 88:21        type 7:20 43:11
                                                                          139:22 140:18
     traumatized 86:14        157:20 166:14         47:11 52:12 58:1
                                                                          152:10 160:15
       94:21 97:8 167:4       218:6                 58:2 62:2 63:9
                                                                          161:4,13 164:20
       196:22 197:7,9                               76:15 81:22,22
                                                                          166:9 177:9
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 96 of 101 Pageid#:
                                    2701

    [understand - wanted]                                                         Page 36

      185:13 195:3            112:10 204:11       value 65:19          virginia 1:1,17
      218:6                   209:7 215:13        van 25:1 59:8,16       2:11 15:8 16:18
     understandable           218:10 229:4        variable 179:24        18:20 21:12
      6:20                  university's 36:5     variety 62:18        virtually 6:10
     understandably         unrelated 71:17         129:10             visible 126:18
      212:24                  181:20              various 26:7 53:7    visits 117:17
     understanding          untruthful 96:10        58:9 111:10        volition 67:20
      11:2 27:22 28:13      unusual 6:10          vary 62:14           voluntarily 67:5
      33:24 48:13 58:8        160:21,23           venture 217:2        voracity 69:9
      58:12 59:6,18         unwanted 63:1         verbal 8:8           vs 1:6
      60:13 64:6 72:19      unwittingly 77:15     verbatim 174:21               w
      75:23 81:11 85:5      update 48:24          verification 120:6
                                                                       w 16:19 21:23
      93:10 100:10            76:17                 124:11
                                                                       w&l 3:12,19 4:4
      109:15 110:24         updated 52:1,19       verify 229:9
                                                                        22:17 26:2,18
      111:5 119:5             76:11 84:2          veritext 1:22
                                                                        38:18 54:11 68:6
      123:19 126:3          updates 53:10           229:14,23
                                                                        70:11 72:6 134:9
      129:20 133:19           58:18               veritext.com
                                                                        220:21 221:9
      139:5 141:6 150:3     upper 56:3              229:15
                                                                        222:7
      164:5,17 172:14       upstairs 156:18       version 53:5 92:11
                                                                       wait 7:23
      174:11 179:13         urgent 212:15           137:7,10,12
                                                                       waive 5:11
      180:19 184:10,13        213:2 215:2           144:23
                                                                       walk 154:16
      189:14 199:2          use 29:11 107:16      versions 52:8 53:7
                                                                        168:10
      202:6 210:7             139:3 150:8 151:7     53:12 58:17
                                                                       want 6:8 12:1
      217:16                  156:21 157:1        victim 84:18 96:1
                                                                        13:15 28:12,20
     understandings           161:7 179:20          101:15 107:11
                                                                        74:1 82:21 89:15
      87:14                   198:2                 108:5
                                                                        89:17 94:17 98:5
     understood 8:17        usually 36:20 37:7    victim's 107:21
                                                                        106:15 113:11
      26:5 88:10 111:23       47:1 90:12 107:8    victims 61:14 83:3
                                                                        114:23 128:15,24
      113:24 131:6            107:14 119:14         86:17 93:18
                                                                        129:7,11,23
      132:17 148:5            149:16 157:1          179:17 214:15
                                                                        132:11,12 139:5
      163:5 216:9             161:1               view 65:21 97:18
                                                                        149:11 153:8
     undertake 53:20        utilize 127:2           110:19,21 153:18
                                                                        186:14,18 191:7
     unfamiliar 47:24                v              165:1 199:3
                                                                        191:10,12 209:20
     united 1:1                                   viewed 109:3
                            v 59:16,22 229:4                            215:10 216:20
     university 1:7                                 164:12 165:4
                            vacuum 184:8                                219:24 223:12,13
      2:13,17,18 3:10                             vigil 40:12,17
                            vaginal 191:23                             wanted 36:7 63:22
      9:24 18:6 22:3,9                            violate 207:2
                              193:21                                    75:3 128:4 129:3
      27:16 28:15,19                              violation 31:11
                            vague 14:19                                 131:18,22 141:19
      33:4 53:15,16                                 142:1
                            vaguely 192:10                              152:11 174:8
      55:22 56:23 64:13                           violence 57:16
                              205:4                                     186:17 199:1
      72:10,14,18 112:9                             59:19 60:14
                                                                        215:4,21
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 97 of 101 Pageid#:
                                    2702

    [wanting - work]                                                            Page 37

     wanting 176:7         week 55:8 113:1       154:21 162:11        104:7 105:5 106:1
     washers 60:2          weeks 36:1,1          163:10,21 164:24     107:23 108:7
     washington 1:7        weigh 130:17,21       165:12 178:16        109:6,17 111:1
      2:13,17,18 9:11,15   weighing 168:3        183:22 184:15        118:17 119:8
      9:16 10:6,23          199:9                185:3 186:23         122:24 123:14,24
      13:14,20 16:13       weight 165:1          187:8 193:7,16       124:14 127:13
      17:3,17 30:9 37:1    weighted 164:13       195:17 196:12        128:6,18 129:2
      40:20,22 56:19       weinstein 43:2        200:21 201:19        130:2 131:11
      71:16 78:12          weird 88:24           202:22 204:8,13      138:18 140:11
      112:15 117:19        welcome 223:21        204:20,22 207:14     141:10 143:6,23
      133:24 229:4         west 2:4              208:11 209:1,4,9     145:17 146:14
     way 7:1 12:19         western 1:1           209:12,17,21,23      148:12 149:4,13
      24:18 25:9 30:16     when's 116:21         210:17,23 211:14     154:20,22 162:8
      32:13 36:13 40:19    who've 179:24         211:22 212:2,3       163:9,20 164:23
      52:24 58:14 63:16     202:9 213:21         217:16,17,24         165:11 178:15
      63:21 77:14 88:7     willing 121:15        219:6 220:2,6        183:21 184:14
      92:18,23 93:4,4      window 60:2,3         222:7,8 223:21,23    185:2 186:4,22
      94:3,6,9 103:22       116:7,9              225:14,18 226:1      187:7 192:21
      108:13,22 118:24     wisconsin 12:23       229:8,10,12,19       193:6,15 194:5,11
      125:10 129:19         19:3,4              witnesses 210:2       195:5,16 200:20
      135:6 138:4          wish 193:13          wittingly 77:15       201:18 202:21
      139:11 140:13        withdrawn 211:15     woman 44:5,8,9        207:16 217:23
      150:1 153:11         witness 3:3 68:14    women 39:11           220:7 229:1
      158:20 162:15         68:17 69:7,19,21     42:17 43:3,8        woods 2:8
      166:12 168:3          72:13,23 73:2,17     45:12 48:9 61:11    word 63:8 82:8,9
      171:22 183:2          78:6 79:4 80:15      61:14 62:23 63:13    161:7 179:20
      189:20 191:13         84:20 85:19 87:2     87:6                 209:21 217:17
      197:20 198:4          87:19 88:4,16       wonder 190:1         worded 63:18
      199:14 200:16         89:17 90:15 91:3    wondered 197:17      words 69:13 73:10
      201:9 219:3           94:24 96:3,17        199:16               96:22 107:10
     ways 51:24 110:18      101:8,19 102:5      wondering 199:22      151:8 159:9 179:6
      142:2 155:9,20        104:8 105:6         wood 2:9 5:18,18      222:11,16
      156:12 170:6          107:24 108:8         11:15 68:24 69:6    work 20:3,23 25:8
      202:15                109:7,18 111:2       69:18,20 72:12,22    27:12 30:14 43:6
     we've 46:12 71:19      118:18 119:9         73:1,15 78:5 79:3    59:23 60:5 76:24
      81:10 109:11,13       123:1,15 124:1,15    80:13 82:16 84:19    77:4,19 78:16
      110:7 204:10          127:14 128:7,19      85:14,18 87:1,18     80:16 100:3
     website 213:20         129:3 130:3          88:3,15 89:16        132:18 133:24
     websites 49:3          140:12 141:11        90:14,21 91:2        171:15 172:17
     wednesday 1:10         143:7,24 146:15      94:23 96:2,16        214:14
                            148:13 149:5,14      101:7,18 102:4

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 98 of 101 Pageid#:
                                    2703

    [worked - yesterday]                                                       Page 38

     worked 12:12 19:2       90:15 96:23 98:5
      19:6,21 20:17,20       98:10 115:23
      43:4 211:5 217:4       120:21 122:12
     worker 17:17            128:19 130:18
     working 58:5 66:5       132:19 154:22
      127:2 132:19           158:4 171:1
      149:16 214:3           195:17 211:20
     works 27:13 32:3        218:16,20
      61:21 112:10         year 3:16 10:17,21
     workshop 17:9           19:24 21:14 23:8
     worried 172:10          35:3,4,9 36:14
      215:11                 38:23 39:3 42:4
     wrapping 131:17         42:23 43:20 45:11
      171:5                  46:16 56:19 71:11
     write 7:18 126:11       204:15,16 209:10
      126:11               years 10:4,19
     writes 25:7             12:11 19:6,10
     writing 63:16           21:13 36:24 37:2
      142:24                 37:21 39:1,2
     writings 58:24          40:21 46:15 48:11
     written 3:9 16:3        48:24 49:17 50:22
      28:16 40:2 61:2        56:2,18 58:18
      77:12 121:21           99:4 133:20
      134:17 135:17        yep 19:1 29:24
      185:7,18 198:17        46:8 223:6
      204:11               yesterday 121:9
     wrong 3:21 33:8
      50:14 54:13
      190:14 194:4,8
     wrongly 104:2
     wrote 124:21,21
      126:7,23 164:15
              x
     x 3:1,6
              y
     y 18:8
     yeah 17:8 19:9
       31:19 56:10 65:5
       69:11 76:13 80:18
       82:7 84:10 89:18

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 99 of 101 Pageid#:
                                    2704



                       >YPIW SJ ?YTVIQI 2SYVX SJ BMVKMRME

                        =EVX 5SYV % =VIXVMEP =VSGIHYVIW

                      3ITSWMXMSRW ERH =VSHYGXMSR EX @VMEP

                                       >YPI *&+



           "I# ?YFQMWWMSR XS CMXRIWW/ 2LERKIW/ ?MKRMRK&

           CLIR XLI XIWXMQSR] MW JYPP] XVERWGVMFIH$ XLI

           HITSWMXMSR WLEPP FI WYFQMXXIH XS XLI [MXRIWW JSV

           I\EQMREXMSR ERH WLEPP FI VIEH XS SV F] LMQ$ YRPIWW

           WYGL I\EQMREXMSR ERH VIEHMRK EVI [EMZIH F] XLI

           [MXRIWW ERH F] XLI TEVXMIW& 0R] GLERKIW MR JSVQ SV

           WYFWXERGI [LMGL XLI [MXRIWW HIWMVIW XS QEOI WLEPP

           FI IRXIVIH YTSR XLI HITSWMXMSR F] XLI SJJMGIV [MXL

           E WXEXIQIRX SJ XLI VIEWSRW KMZIR F] XLI [MXRIWW JSV

           QEOMRK XLIQ& @LI HITSWMXMSR WLEPP XLIR FI WMKRIH F]

           XLI [MXRIWW$ YRPIWW XLI TEVXMIW F] WXMTYPEXMSR

           [EMZI XLI WMKRMRK SV XLI [MXRIWW MW MPP SV GERRSX

           FI JSYRH SV VIJYWIW XS WMKR& 8J XLI HITSWMXMSR MW

           RSX WMKRIH F] XLI [MXRIWW [MXLMR )( HE]W SJ MXW

           WYFQMWWMSR XS LMQ$ XLI SJJMGIV WLEPP WMKR MX ERH

           WXEXI SR XLI VIGSVH XLI JEGX SJ XLI [EMZIV SV SJ

           XLI MPPRIWW SV EFWIRGI SJ XLI [MXRIWW SV XLI JEGX

           SJ XLI VIJYWEP XS WMKR XSKIXLIV [MXL XLI VIEWSR$ MJ

           ER]$ KMZIR XLIVIJSV/ ERH XLI HITSWMXMSR QE] XLIR FI

           YWIH EW JYPP] EW XLSYKL WMKRIH YRPIWW SR E QSXMSR
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 100 of 101 Pageid#:
                                     2705



            XS WYTTVIWW YRHIV >YPI *.-"H#"*# XLI GSYVX LSPHW

            XLEX XLI VIEWSRW KMZIR JSV XLI VIJYWEP XS WMKR

            VIUYMVI VINIGXMSR SJ XLI HITSWMXMSR MR [LSPI SV MR

            TEVX&




            38?2908:4>.     @74 5<>46<8;6 28B89 =><243A>4 >A94?

            0>4 =><B8343 5<> 8;5<>:0@8<;09 =A>=<?4? <;9D&

            @74 01<B4 >A94? 0>4 2A>>4;@ 0? <5 #&'$% ($

            )'("&    =940?4 >454> @< @74 0==9820194 ?@0@4 >A94?

            <5 28B89 =><243A>4 5<> A=%@<%30@4 8;5<>:0@8<;&
Case 6:19-cv-00023-NKM-RSB Document 73-30 Filed 10/23/20 Page 101 of 101 Pageid#:
                                     2706
                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
